


EXHIBIT 10.1
CREDIT AGREEMENT


dated as of January 30, 2015
among
REGAL-BELOIT CORPORATION,
VARIOUS SUBSIDIARIES THEREOF,
THE LENDERS NAMED HEREIN,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
_____________________________________________
J.P. MORGAN SECURITIES LLC, U.S. BANK NATIONAL ASSOCIATION, WELLS FARGO
SECURITIES, LLC AND MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners,


and


U.S. BANK NATIONAL ASSOCIATION, WELLS FARGO BANK, N.A. AND BANK OF AMERICA,
N.A.,
as Co-Syndication Agents,


and


BBVA COMPASS BANK
FIFTH THIRD BANK, N.A.
HSBC BANK USA, NATIONAL ASSOCIATION
MIZUHO BANK, LTD.
PNC BANK, NATIONAL ASSOCIATION
SUMITOMO MITSUI BANKING CORPORATION
SUNTRUST BANK
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Co-Documentation Agents


and


BMO HARRIS BANK, N.A.
REGIONS BANK,




--------------------------------------------------------------------------------




As Senior Managing Agents



Americas 90350794 (2K)
 
 

509265-1896-11420-Active.16781109.2
509265-1896-Active.16781109.8

--------------------------------------------------------------------------------

TABLE OF CONTENTS
INCLUDING CORRESPONDING PAGE NUMBER

SECTION 1. DEFINITIONS
 
 
1
 
1.1 Definitions
 
 
1
 
1.2 Other Interpretive Provisions
 
 
26
 
 
 
 
 
 
SECTION 2. COMMITMENTS OF THE BANKS; BORROWING AND CONVERSION PROCEDURES; LETTER
OF CREDIT PROCEDURES; SWING LINE LOANS
 
 
28
 
2.1 Commitments
 
 
28
 
2.2 Loan Procedures
 
 
29
 
2.3 Letter of Credit Procedures
 
 
31
 
2.4 Swing Line Loans
 
 
37
 
2.5 Commitments Several
 
 
39
 
2.6 Certain Conditions
 
 
40
 
2.7 Subsidiary Borrowers
 
 
40
 
2.8 Utilization of Commitments in Offshore Currencies; Valuation
 
 
41
 
2.9 Additional Cash Collateral
 
 
42
 
2.10 Defaulting Lenders
 
 
43
 
 
 
 
 
 
SECTION 3. EVIDENCE OF DEBT
 
 
45
 
3.1 Lenders Records
 
 
45
 
3.2 Administrative Agent Records
 
 
46
 
 
 
 
 
 
SECTION 4. INTEREST
 
 
46
 
4.1 Interest Rates
 
 
46
 
4.2 Interest Payment Dates
 
 
46
 
4.3 Setting and Notice of Eurodollar Rates
 
 
47
 
4.4 Computation of Interest
 
 
47
 
 
 
 
 
 
SECTION 5. FEES
 
 
47
 
5.1 Non-Use Fee
 
 
47
 
5.2 Letter of Credit Fees
 
 
47
 
 
 
 
 
 
SECTION 6. CHANGES IN COMMITMENTS; PREPAYMENTS; AMORTIZATION; REPAYMENTS OF
LOANS
 
 
48
 
6.1 Changes in Commitment
 
 
48
 
6.2 Prepayments
 
 
50
 
6.3 Amortization of Term Loans; Repayment
 
 
52
 
6.4 Extension of Revolving Maturity Date
 
 
52
 
 
 
 
 
 
SECTION 7. MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES
 
 
53
 
7.1 Making of Payments
 
 
53
 


 
i
 

509265-1896-Active.16781109.8

--------------------------------------------------------------------------------

TABLE OF CONTENTS
INCLUDING CORRESPONDING PAGE NUMBER

7.2 Application of Certain Payments
 
 
54
 
7.3 Due Date Extension or Reduction
 
 
54
 
7.4 Failure to Make Payments
 
 
54
 
7.5 Setoff
 
 
55
 
7.6 Proration of Payments
 
 
55
 
7.7 Taxes
 
 
55
 
 
 
 
 
 
SECTION 8. INCREASED COSTS; MARKET DISRUPTION
 
 
60
 
8.1 Increased Costs
 
 
60
 
8.2 Inability to Determine Rates, etc.
 
 
61
 
8.3 Changes in Law Rendering Eurodollar Loans Unlawful
 
 
62
 
8.4 Funding Losses
 
 
62
 
8.5 Right of Lenders to Fund through Other Offices
 
 
62
 
8.6 Discretion of Lenders as to Manner of Funding
 
 
63
 
8.7 Mitigation of Circumstances; Replacement or Removal of Affected Lender
 
 
63
 
8.8 Conclusiveness of Statements; Survival of Provisions
 
 
64
 
 
 
 
 
 
SECTION 9. REPRESENATIONS AND WARRANTIES
 
 
64
 
9.1 Organization, etc.
 
 
64
 
9.2 Authorization; No Conflict
 
 
65
 
9.3 Validity and Binding Nature
 
 
65
 
9.4 Financial Condition
 
 
65
 
9.5 No Material Adverse Change
 
 
65
 
9.6 Litigation
 
 
65
 
9.7 Ownership of Properties
 
 
66
 
9.8 Subsidiaries
 
 
66
 
9.9 Pension Plans and Plan Assets
 
 
66
 
9.10 Investment Company Act
 
 
66
 
9.11 Regulation U
 
 
66
 
9.12 Taxes
 
 
66
 
9.13 Environmental Matters
 
 
67
 
9.14 Information
 
 
67
 
9.15 No Default
 
 
67
 
9.16 Subsidiary Borrower Supplements
 
 
67
 
9.17 Anti-Corruption
 
 
67
 
9.18 Sanctions
 
 
68
 
9.19 USA PATRIOT Act
 
 
68
 
9.20 Solvency
 
 
68
 
 
 
 
 
 
SECTION 10. COVENANTS
 
 
 
 
10.1 Reports, Certificates and Other Information
 
 
69
 


 
ii
 

509265-1896-Active.16781109.8

--------------------------------------------------------------------------------

TABLE OF CONTENTS
INCLUDING CORRESPONDING PAGE NUMBER

10.2 Books, Records and Inspections
 
 
72
 
10.3 Insurance
 
 
72
 
10.4 Compliance with Laws; Payment of Taxes
 
 
72
 
10.5 Maintenance of Existence, etc.
 
 
73
 
10.6 Financial Covenants
 
 
73
 
10.7 Limitations on Debt
 
 
74
 
10.8 Liens
 
 
75
 
10.9 Mergers, Consolidations, Sales
 
 
77
 
10.10 Use of Proceeds
 
 
78
 
10.11 Further Assurances
 
 
78
 
10.12 Transactions with Affiliates
 
 
79
 
10.13 Employee Benefit Plans
 
 
79
 
10.14 Environmental Laws
 
 
79
 
10.15 Business Activities
 
 
80
 
10.16 Non-Guarantor Domestic Subsidiaries
 
 
80
 
10.17 Intercreditor Agreement
 
 
81
 
 
 
 
 
 
SECTION 11. EFFECTIVENESS; CONDITIONS OF LENDING, ETC
 
 
81
 
11.1 Effectiveness
 
 
81
 
11.2 Conditions to All Credit Extensions of Credit After the Closing Date
 
 
83
 
11.3 Initial Loans to a Subsidiary Borrower
 
 
83
 
 
 
 
 
 
SECTION 12. EVENTS OF DEFAULT AND THEIR EFFECT
 
 
84
 
Events of Default
 
 
84
 
Effect of Event of Default
 
 
86
 
 
 
 
 
 
SECTION 13. THE ADMINISTRATIVE AGENT
 
 
87
 
13.1 Appointment and Authority
 
 
87
 
13.2 Delegation of Duties
 
 
87
 
13.3 Liability of Administrative Agent
 
 
87
 
13.4 Reliance by Administrative Agent
 
 
88
 
13.5 Credit Decision
 
 
89
 
13.6 Indemnification
 
 
89
 
13.7 Administrative Agent in Individual Capacity
 
 
90
 
13.8 Resignation of Administrative Agent
 
 
90
 
13.9 Guaranty Matters
 
 
91
 
13.10 Administrative Agent May File Proofs of Claim
 
 
91
 
13.11 Other Agents
 
 
92
 
 
 
 
 
 
SECTION 14. GENERAL
 
 
92
 
14.1 Waiver; Amendments
 
 
92
 


 
iii
 

509265-1896-Active.16781109.8

--------------------------------------------------------------------------------

TABLE OF CONTENTS
INCLUDING CORRESPONDING PAGE NUMBER

14.2 Counterparts
 
 
93
 
14.3 Notices
 
 
94
 
14.4 Regulation U
 
 
94
 
14.5 Costs, Expenses and Taxes
 
 
94
 
14.6 Captions
 
 
95
 
14.7 Successors and Assigns
 
 
95
 
14.8 Assignments; Participations
 
 
95
 
14.9 Payments Set Aside
 
 
98
 
14.10 Governing Law; Severability
 
 
98
 
14.11 Indemnification by the Company
 
 
99
 
14.12 Forum Selection and Consent to Jurisdiction
 
 
100
 
14.13 Waiver of Jury Trial
 
 
100
 
14.14 Confidentiality
 
 
101
 
14.15 USA PATRIOT Act Notice
 
 
102
 
14.16 No Fiduciary or Implied Duties
 
 
102
 
14.17 Judgment
 
 
102
 
14.18 Most Favored Lender
 
 
103
 
 
 
 
 
 
SECTION 15. COMPANY GUARANTY
 
 
104
 
15.1 The Guaranty
 
 
104
 
15.2 Insolvency
 
 
104
 
15.3 Nature of Liability
 
 
104
 
15.4 Independent Obligation
 
 
105
 
15.5 Authorization
 
 
105
 
15.6 Reliance
 
 
106
 
15.7 Subordination
 
 
106
 
15.8 Waiver
 
 
106
 
15.9 Nature of Liability
 
 
107
 
 
 
 
 
 
 
 
 
 
 












 
iv
 

509265-1896-Active.16781109.8

--------------------------------------------------------------------------------

    



SCHEDULES
SCHEDULE 1.1    Pricing Schedule
SCHEDULE 2.1    Commitments
SCHEDULE 2.3.1(a)    Existing Letters of Credit
SCHEDULE 9.6    Litigation
SCHEDULE 9.8    Subsidiaries
SCHEDULE 9.13    Environmental Matters
SCHEDULE 10.7    Existing Debt
SCHEDULE 10.8    Existing Liens
SCHEDULE 10.9    Existing Partnership and Joint Venture Investments
SCHEDULE 14.3    Addresses for Notices
EXHIBITS
EXHIBIT A    Form of Note (Section 3.1)
EXHIBIT B    Form of Compliance Certificate (Section 10.1.3)
EXHIBIT C    Form of Subsidiary Guaranty (Section 1)
EXHIBIT D    Form of Assignment Agreement (Section 14.8)
EXHIBIT E
Form of Request for Increase in Revolving Commitment (Section 6.1.4)

EXHIBIT F    Form of Subsidiary Borrower Supplement (Section 2.7(a))
EXHIBIT G    Form of Solvency Certificate (Section 11.1.5)
EXHIBIT H    Form of Revolving Maturity Date Extension Request (Section 6.4)
EXHIBIT I    Form of Tax Compliance Certificate (Section 7.7(e))


CREDIT AGREEMENT
This CREDIT AGREEMENT dated as of January 30, 2015 (this “Agreement”) is entered
into among REGAL-BELOIT CORPORATION, a Wisconsin corporation (the “Company”),
the Lenders (as defined herein) and JPMORGAN CHASE BANK, N.A. (in its individual
capacity, “JPMorgan”), as administrative agent.
The Company has requested that the Lenders, on the terms and subject to the
conditions herein set forth, extend credit to the Borrowers in the form of (a)
Revolving Loans at any time and from time to time prior to the Revolving
Maturity Date in an aggregate principal amount not in excess of $500,000,000 at
any time outstanding and (b) Term Loans on the Closing Date in an aggregate
principal amount not in excess of $1,250,000,000.
The proceeds of the Term Loans made on the Closing Date are to be used solely by
the Company (i) to refinance the Existing Credit Agreement in full, (ii) to pay
a portion of the cash consideration of the PTS Acquisition in accordance with
the PTS ASPA and (iii) to pay fees and expenses related to the Transactions and
the PTS Acquisition. The proceeds of the Revolving Loans made to the Borrowers
shall be used for general corporate purposes. The Lenders are willing to extend
such credit on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, the parties hereto agree as follows:
SECTION 1.DEFINITIONS.
1.1    Definitions. When used herein the following terms shall have the
following meanings:
“2007 Note Purchase Agreement” means the Note Purchase Agreement dated as of
August 23, 2007 among the Company and the purchasers of notes issued pursuant
thereto.
“2011 Note Purchase Agreement” means the Note Purchase Agreement dated as of
July 14, 2011 among the Company and the purchasers of notes issued pursuant
thereto
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the capital stock, partnership interests, membership interests or equity of
any Person, or otherwise causing any Person to become a Subsidiary, or (c) a
merger or consolidation or any other combination with another Person; provided
that the Company or a Subsidiary is the surviving entity.
“Acquisition Debt” means Debt incurred in connection with an Acquisition.
“Administrative Agent” means JPMorgan in its capacity as administrative agent
for the Lenders hereunder and any successor thereto in such capacity.
“Administrative Questionnaire” means an administrative questionnaire
substantially in a form supplied by the Administrative Agent.
“Affected Lender” means any Lender (a) that is a Defaulting Lender or a
Non-Consenting Lender or (b) that has given notice to the Company (which has not
been rescinded) of (i) any obligation by the Company to pay any amount pursuant
to Section 7.7 or 8.1 or (ii) the occurrence of any circumstances of the nature
described in Section 8.2 or 8.3.
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls or is controlled by or is under common control with such Person.
“Agent-Related Persons” means the Administrative Agent and any successor
administrative agent arising under Section 13.8, and the Related Parties of the
foregoing.
“Agreement” - see the Preamble.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Currency” means, as to any particular Letter of Credit or Loan,
Dollars or the Offshore Currency in which it is denominated or payable.
“Approved Fund” means any Person (other than a natural person) that (a) is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (b) is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
“Asset Sale” means the sale, transfer or other disposition (by way of merger,
casualty, condemnation or otherwise) by the Company or any of its Subsidiaries
to any person other than the Company or any of its Subsidiaries of (i) a
majority of the Voting Stock of any of the Subsidiaries, (ii) substantially all
of the assets of any division or line of business of the Company or any of its
Subsidiaries or (iii) any other assets (whether tangible or intangible) of the
Company or any of its Subsidiaries (other than (a) inventory, cash and cash
equivalents, and excess, damaged, obsolete or worn out assets), (b) other assets
sold in the ordinary course of business and (c) any such other assets to the
extent that the aggregate value of such assets sold in any Fiscal Year is equal
to $25,000,000 or less).
“Assignee” - see Section 14.8.1.
“Assignment Agreement” - see Section 14.8.1.
“Australian Dollars” or the sign “AU$” means the lawful currency of the
Commonwealth of Australia.
“Backup Support” means, with respect to any Letter of Credit, to Cash
Collateralize such Letter of Credit or to deliver to the Administrative Agent a
letter of credit, from a financial institution and in a form satisfactory to the
Administrative Agent and each Issuing Lender of such Letter of Credit, to
support the Company’s obligations with respect to such Letter of Credit.
“Bank Financial Covenants” – see Section 10.6.
“Base Rate” means at any time a fluctuating rate per annum equal to the greatest
of (a) the Federal Funds Rate plus 0.5%, (b) the Prime Rate and (c) the
Eurodollar Rate for a Eurodollar Loan denominated in Dollars with a one month
Interest Period commencing on such day (or, if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00%.
“Base Rate Loan” means any Loan or L/C Advance which bears interest at or by
reference to the Base Rate and is denominated in Dollars.
“Base Rate Margin” – see Schedule 1.1.
“Borrower Materials” – see Section 10.1.
“Borrowers” means the Company and the Subsidiary Borrowers, and “Borrower” means
any of them.
“Business” has the meaning set forth in the PTS ASPA.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to be closed in New York, New York
and: (i) if such day relates to a Eurodollar Loan denominated in Dollars, means
any such day on which dealings in Dollar deposits are carried on in the
applicable interbank eurodollar market; (ii) if such day relates to a Eurodollar
Loan denominated in Euro, means a TARGET Day; and (iii) if such day relates to a
Eurodollar Loan denominated in any other Offshore Currency, means a day on which
commercial banks are open for foreign exchange business in London, England and
on which dealings in the relevant Offshore Currency are carried on in the
applicable offshore foreign exchange interbank market in which disbursements of
or payments in such Offshore Currency will be made or received hereunder.
“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable Issuing Lender or the applicable Swing Line Lender and the other
Lenders, as collateral for the applicable obligations of the Company and its
Subsidiaries hereunder, cash or deposit account balances in Dollars or, to the
extent contemplated by the definition of “Supported Letter of Credit”, the
currency in which the applicable Letter of Credit is denominated, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable Issuing Lender or the applicable Swing
Line Lender (which documents are hereby consented to by the Lenders).
Derivatives of such term shall have corresponding meanings. Cash Collateral
shall be maintained in blocked deposit accounts at the Administrative Agent
(which accounts shall be interest-bearing).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or phase-in of any applicable law, rule or
regulation regarding capital adequacy or liquidity, or (b) any change therein,
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or (c) compliance by any Lender (or
any Eurodollar Office of such Lender) or any Person controlling such Lender with
any request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such authority, central bank or comparable
agency made or issued after the date of this Agreement; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith by any Governmental
Authority and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Class” when used in reference to any Loan, refers to whether such Loan is a
Term Loan (or an Incremental Term Loan) or a Revolving Loan. When used in
reference to any Commitment, “Class” refers to whether such Commitment is a Term
Loan Commitment (or Incremental Term Loan Commitment) or a Revolving Commitment.
“Closing Date” means the date on which the conditions set forth in Section 11.1
are satisfied (or waived in accordance herewith).
“Code” means the Internal Revenue Code of 1986.
“Commitment” means the collective reference to the Term Loan Commitments, the
Incremental Term Loan Commitments (if any) and the Revolving Commitments.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” - see Section 10.1.6.
“Company” - see the Preamble.
“Computation Date” means (a) any day on which the Revolving Commitment is
reduced pursuant to Section 6.1.1; (b) with respect to matters relating to
Eurodollar Loans, each day on which a Borrower borrows, converts or continues
any Eurodollar Loan and each date on which interest on any Eurodollar Loan is
payable; and (c) with respect to matters relating to any Letter of Credit, (i)
the day on which such Letter of Credit is issued, (ii) each day on which the
Stated Amount of such Letter of Credit is modified and (iii) the first Business
Day of each month (it being understood in the case of this clause (iii) such
computations may be made by the Administrative Agent at approximately 9:00 a.m.
New York City time on such date regardless of anything to the contrary in the
definition of “Spot Rate”).
“Computation Period” means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Income” means, with respect to the Company and its
Subsidiaries for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries for such period.
“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Company, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.
“Credit Extension” means the making of any Loan or the issuance, or increase in
the Stated Amount, of any Letter of Credit.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person, (c) all obligations of such Person to pay the deferred
purchase price of property or services (excluding (i) trade and similar accounts
payable and accrued expenses in the ordinary course of business and (ii) accrued
pension costs and other employee benefit and compensation obligations arising in
the ordinary course of business), (d) all indebtedness secured by a Lien on the
property of such Person, whether or not such indebtedness shall have been
assumed by such Person (it being understood that if such Person has not assumed
or otherwise become personally liable for any such indebtedness, the amount of
the Debt of such Person in connection therewith shall be limited to the lesser
of the face amount of such indebtedness and the fair market value of all
property of such Person securing such indebtedness), (e) all obligations,
contingent or otherwise, under letters of credit (whether or not drawn),
including the Letters of Credit, but otherwise excluding trade letters of
credit, and banker’s acceptances issued for the account of such Person, (f) all
Securitization Obligations of such Person, to the extent such obligations would
be required to be included on the consolidated balance sheet of the Company in
accordance with GAAP, (g) the net obligations of such Person under Hedging
Agreements, (h) all Suretyship Liabilities of such Person with respect to
obligations of the type described in any of the foregoing clauses (a) through
(g) and (i) all Debt of any partnership in which such Person is a general
partner. The amount of any net obligation under any Hedging Agreement on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
If any of the foregoing Debt is limited to recourse against a particular asset
or assets of such Person, the amount of the corresponding Debt shall be equal to
the lesser of the amount of such Debt and the fair market value of such asset or
assets at the date for determination of the amount of such Debt. The amount of
Debt of the Company and its Subsidiaries hereunder shall be calculated without
duplication of Suretyship Liabilities of the Company or any Subsidiary in
respect thereof. “Debt” shall not include (1) indebtedness owing to the Company
by any Subsidiary or indebtedness owing to any Subsidiary by the Company or
another Subsidiary, (2) any customary earnout or holdback in connection with
Acquisitions permitted hereunder, (3) any obligations of the Company or its
Subsidiaries in respect of customer advances received and held in the ordinary
course of business or (4) performance bonds or performance guaranties (or bank
guaranties or letters of credit in lieu thereof) entered into in the ordinary
course of business.
“Defaulting Lender” means, subject to Section 2.10, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Lender, any Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two Business Days of the date when due, (b)
has notified any Borrower, the Administrative Agent or any Issuing Lender or
Swing Line Lender in writing that it does not intend or expect to comply with
all or any portion of its funding obligations hereunder or generally under other
agreements in which it commits to extend credit, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing in a manner
satisfactory to the Administrative Agent and the Company that it will comply
(and is financially able to comply) with its prospective funding obligations
hereunder; provided that any Lender that has failed to give such timely
confirmation shall cease to be a Defaulting Lender under this clause (c) upon
the delivery of such confirmation, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a bankruptcy, insolvency or
similar proceeding, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination made in good faith by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.10) upon delivery of written notice of such determination to the
Company, each Issuing Lender, each Swing Line Lender and each Lender.
“Designated Debt” means “Debt” as defined in the Note Purchase Agreements.
“Dollar” and the sign “$” mean lawful money of the United States of America.
“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in an Offshore Currency, the equivalent amount in Dollars as determined by the
Administrative Agent or the applicable Issuing Lender at such time on the basis
of the Spot Rate for the purchase of Dollars with such Offshore Currency on the
most recent Computation Date.
“Domestic Subsidiary” means a Subsidiary organized under the laws of (a) the
United States or any political subdivision thereof, or any agency, department or
instrumentality thereof, or (b) any state of the United States.
“EBITDA” means, for any period, Consolidated Net Income for such period plus, in
each case (other than with respect to clause (h) below) to the extent deducted
in determining such Consolidated Net Income but without duplication:


(a)
Interest Expense, amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with Debt
(including the Loans), and commissions, discounts and other fees and charges
with respect to letters of credit, bankers’ acceptance financing and Permitted
Securitizations,

(b)
taxes on or measured by income,

(c)
depreciation and amortization expense,

(d)
non-cash charges and extraordinary expenses or losses,

(e)
fees, costs and expenses incurred by the Company and its Subsidiaries before or
on the Closing Date in connection with the Transactions or the PTS Acquisition,

(f)
the amount of “net income attributable to noncontrolling interests, net of tax”
(as such term is used in the Company’s financial statements referred to in
Section 9.4,

(g)
unusual or non-recurring expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, losses on sales of assets outside of the ordinary course of
business); provided that the aggregate amount of all unusual or non-recurring
expenses or losses added back in reliance on this clause (g) in any four-Fiscal
Quarter period, when aggregated with all amounts added back in reliance on
clauses (h) and (i) below for such four-Fiscal Quarter period, shall not exceed
10% of EBITDA for such four-Fiscal Quarter period (calculated before giving
effect to any such addbacks and adjustments),

(h)
synergies and cost-savings of the Company and its Subsidiaries related to
operational changes, restructuring, reorganizations, operating expense
reductions, operating improvements and similar restructuring initiatives
relating to an Acquisition (it being understood any such increases pursuant to
this clause (h) shall only be available subject to the consummation of such
Acquisition and not in contemplation thereof), in each case, that are set forth
in a certificate of an Executive Officer of the Company and are factually
supportable (in the good faith determination of the Company, as certified in the
applicable certificate) and are reasonably anticipated by the Company in good
faith to be realized within 18 months following the completion of such
Acquisition (in each case calculated for the applicable period on a pro forma
basis as if the synergies and cost-savings with respect to such period had been
realized on the first day of such period, and net of the amount of actual
benefits realized during such period from such actions to the extent already
included in Consolidated Net Income for such period); provided that the
aggregate amount of all synergies and cost savings added back in reliance on
this clause (h) in any four-Fiscal Quarter period, when aggregated with all
amounts added back in reliance on clauses (g) above and (i) below for such
four-Fiscal Quarter period, shall not exceed 10% of EBITDA for such four-Fiscal
Quarter period (calculated before giving effect to any such addbacks and
adjustments), and

(i)
costs, charges, accruals, reserves or expenses attributable to the undertaking
and/or implementation of cost savings, operating expense reductions, synergies,
integration, reconstruction, decommissioning, recommissioning or reconfiguration
of fixed assets for alternative uses, facilities opening and pre-opening,
business optimization and restructuring costs, charges, accruals, reserves and
expenses (including inventory optimization programs, software development costs,
costs related to the closure or consolidation of facilities, curtailments,
consulting fees, signing costs, retention or completion bonuses, expansion and
relocation expenses, severance payments, modifications to pension and
post-retirement employee benefit plans, new systems design and implementation
costs and project startup costs); provided that (x) such costs, charges,
accruals, reserves or expenses are set forth in a certificate of an Executive
Officer of the Company and are factually supportable (in the good faith
determination of the Company as certified in the applicable certificate) and (y)
the aggregate amount of all costs, charges, accruals, reserves or expenses added
back in reliance on this clause (i) in any four-Fiscal Quarter period, when
aggregated with all amounts added back in reliance on clauses (g) and (h) above
for such four-Fiscal Quarter period, shall not exceed 10% of EBITDA for such
four-Fiscal Quarter period (calculated before giving effect to any such addbacks
and adjustments)

minus, in each case to the extent included in determining such Consolidated Net
Income, but without duplication:
(x) non-cash income for such period,
(y) extraordinary income or gains for such period, and
(z) unusual or non-recurring income or gains for such period (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, income or gains on sales of assets
outside of the ordinary course of business).
“Environmental Claims” means all claims, litigation, proceedings, government
investigations, however asserted, by any Governmental Authority or other Person
alleging potential liability or responsibility for violation of any
Environmental Law, or for release of Hazardous Substances or injury to the
environment.
“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed and enforceable duties, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
relating to environmental matters.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Euro” or “€” means the single currency of the Participating Member States.
“Eurocurrency Reserve Percentage” means, for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the FRB or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (including
those referred to as “Eurocurrency Liabilities” in Regulation D of the FRB) by
member bank subject to the rules and regulations of the Federal Reserve System
or such other Governmental Authority.
“Eurodollar Loan” means any Loan which bears interest at a rate determined by
reference to the Eurodollar Rate (Reserve Adjusted), which may be denominated in
Dollars or in an Offshore Currency.
“Eurodollar Margin” - see Schedule 1.1.
“Eurodollar Office” means with respect to any Lender the office or offices of
such Lender which shall be making or maintaining the Eurodollar Loans of such
Lender hereunder or, if applicable, such other office or offices through which
such Lender determines the Eurodollar Rate. A Eurodollar Office of any Lender
may be, at the option of such Lender, either a domestic or foreign office.
“Eurodollar Rate” means, with respect to any Eurodollar Loan for any Interest
Period, (i) to the extent denominated in Dollars, Swiss Francs or Japanese Yen,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen, (ii) to the extent
denominated in Euro, the euro interbank offered rate administered by the Banking
Federation of the European Union (or any other person which takes over the
administration of that rate) for the relevant period displayed on page EURIBOR01
of the Reuters screen, (iii) to the extent denominated in Australian Dollars,
the average bid reference rate administered by the Australian Financial Markets
Association (or any other Person that takes over the administration of such
rate) for Australian Dollars bills of exchange with a tenor equal in length to
such Interest Period as displayed on page BBSY of the Reuters screen and (iv) to
the extent denominated in Canadian Dollars, the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “CDOR Page” of the Reuters screen (or, in each case, in the event
such rate does not appear on any of such applicable Reuters pages, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) as of the Specified Time on the
Quotation Day for such Interest Period; provided that if the Screen Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided, further, that, if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency, then the Eurodollar Rate shall be the Interpolated
Rate at such time; provided, further, that if the Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided further that all of the foregoing shall be subject to
Section 8.2(a).
“Eurodollar Rate (Reserve Adjusted)” means, with respect to any Eurodollar Loan
for any Interest Period, a rate per annum determined pursuant to the following
formula:
Eurodollar Rate (Reserve Adjusted)
=                     Eurodollar Rate                       


1- Eurocurrency Reserve Percentage
“Event of Default” means any of the events described in Section 12.1.
“Excluded Subsidiary” means (a) each Securitization Subsidiary, (b) each
Subsidiary having assets with a value of less than $5,000,000, (c) any
Subsidiary that is prohibited by applicable law or contract existing on the
Closing Date (or, in the case of any newly formed or acquired Subsidiary, in
existence at the time of formation or acquisition thereof but not entered into
in contemplation hereof) from guaranteeing the obligations hereunder or if
guaranteeing the obligations hereunder would require governmental (including
regulatory) consent, approval, license or authorization (unless such consent,
approval, license or authorization has been obtained or, if reasonably requested
by the Administrative Agent, is obtained after commercially reasonable efforts
to obtain the same), (d) any other Subsidiary with respect to which, in the
reasonable judgment of the Company in consultation with the Administrative
Agent, guaranteeing the obligations hereunder would result in material adverse
tax consequences, (e) any other Subsidiary with respect to which the
Administrative Agent and the Company reasonably agree that the burden or cost or
other consequences of providing a guarantee of the obligations hereunder shall
be excessive in view of the benefits to be obtained by the Lenders therefrom,
(f) any Foreign Subsidiary substantially all of the assets of which consist of
the Equity Interests of one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Code (a “FSHCO”),
(g) any Domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary, (h) any captive insurance subsidiaries, and (i) any joint ventures
if guaranteeing the obligations hereunder would require third party (other than
the Company and its Subsidiaries) consent, approval, license or authorization,
unless such consent, approval, license or authorization has been obtained or, if
reasonably requested by the Administrative Agent, is obtained after commercially
reasonable efforts to obtain the same.
“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant,” as defined in the
Commodity Exchange Act and the regulations thereunder, at the time the guarantee
of (or grant of such security interest by, as applicable) such Guarantor becomes
or would become effective with respect to such Swap Obligation or (b) any other
Swap Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Loan Parties and counterparty
applicable to such Swap Obligations, and agreed by the Administrative Agent. If
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) Taxes attributable to such Lender’s failure to comply with
Section 7.7(e) and (c) any withholding Taxes imposed pursuant to or in
connection with FATCA.
“Executive Officer” means the chief financial officer, the chief executive
officer, the president or any vice president of the Company.
“Exemption Representation” – see Section 7.7.
“Existing Credit Agreement” means the Credit Agreement dated as of June 30, 2011
among the Company, various financial institutions and JPMorgan Chase Bank, N.A.,
as administrative agent.
“Existing Letter of Credit” means each Letter of Credit issued under the
Existing Credit Agreement and listed on Schedule 2.3.1(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and intergovernmental agreements and
related legislation or official administrative guidance entered into in
connection with the implementation of such sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative Agent
and (c) if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
“Fiscal Year” means the fiscal year of the Company and its Subsidiaries, which
period shall be the 52- or 53-week fiscal year ending on the Saturday closest to
December 31 of each year or, at the Company’s election, the calendar year (so
long as such election is consistent with the Company’s filings with the SEC).
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means each Subsidiary of the Company other than any
Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Lender, such Defaulting Lender’s pro rata share (based
on the Revolving Commitments) of the outstanding obligations with respect to
Letters of Credit issued by such Issuing Lender other than (i) any such
obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (ii) without duplication, any such obligations with respect to
Supported Letters of Credit, and (b) with respect to each Swing Line Lender,
such Defaulting Lender’s pro rata share (based on the Revolving Commitments) of
outstanding Swing Line Loans made by such Swing Line Lender other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.
“Funded Debt” means all Debt of the Company and its Subsidiaries, excluding
(i) contingent obligations in respect of undrawn letters of credit, bank
guarantees and banker’s acceptances and Suretyship Liabilities in respect of
obligations not constituting Debt, (ii) Hedging Obligations, (iii)
Securitization Obligations to the extent such obligations would not be required
to be included on the consolidated balance sheet of the Company in accordance
with GAAP and (iv) obligations to pay the deferred purchase price of services.
“Funded Debt to EBITDA Ratio” means, for any Computation Period, the ratio of
(i) Funded Debt as of the last day of such Computation Period net of the lesser
of (x) unrestricted cash and cash equivalents on hand of the Company and its
Subsidiaries in excess of $50,000,000 and (y) $100,000,000 to (ii) EBITDA for
such Computation Period.
“GAAP” means generally accepted accounting principles in the United States of
America, which are applicable to the circumstances as of the date of
determination; provided that, with respect to the financial statements of
Foreign Subsidiaries (except to the extent included in the consolidated
financial statements of the Company), “GAAP” shall mean the generally accepted
accounting principles in the relevant foreign jurisdiction which are set forth
from time to time in the opinions and pronouncements of the applicable
accounting standards board (or similar agency) of such foreign jurisdiction
which are applicable to the circumstances as of the date of determination.
“Governmental Authority” means (a) any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing) and (b) the National Association of Insurance Commissioners.
“Group” - see Section 2.2.1.
“Guaranteed Creditors” means and includes the Administrative Agent, the Lenders,
each Issuing Lender, each Swing Line Lender and each Person (other than the
Company or any of its Subsidiaries) which is a party to a Hedging Agreement with
any Subsidiary Borrower if such Person is, or at the time of entry into such
Hedging Agreement was, a Lender or an Affiliate of a Lender.
“Guaranteed Obligations” means (a) the full and prompt payment when due (whether
at the stated maturity, by acceleration or otherwise) of the principal and
interest (whether such interest is allowed as a claim in a bankruptcy proceeding
with respect to any Subsidiary Borrower or otherwise) of each Loan made under
this Agreement to any Subsidiary Borrower, together with all other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the United States Bankruptcy Code, would become due) and liabilities (including
indemnities, fees and interest thereon) of any Subsidiary Borrower to the
Administrative Agent or any Lender now existing or hereafter incurred under,
arising out of or in connection with this Agreement or any other Loan Documents
and the due performance and compliance with all terms, conditions and agreements
contained in the Loan Documents by any Subsidiary Borrower and (b) the full and
prompt payment when due (whether by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the United States Bankruptcy Code or similar proceeding under
applicable law, would become due) of any Subsidiary Borrower owing under any
Hedging Agreement between such Subsidiary Borrower and any Guaranteed Creditor
so long as such Guaranteed Creditor participates in such Hedging Agreement and
its subsequent assigns, if any, whether now in existence or hereafter arising,
and the due performance and compliance with all terms, conditions and agreements
contained therein. Notwithstanding anything in this definition, “Guaranteed
Obligations” shall not include any Excluded Swap Obligations.
“Guarantor” means each of the Subsidiary Guarantors and the Company, in its
capacity as guarantor under Section 15.
“Hazardous Substances” means any hazardous waste, as defined by 42 U.S.C.
§6903(5), any hazardous substance as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any toxic
substance, oil or hazardous material or other chemical or substance regulated by
any Environmental Law.
“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect against fluctuations in interest rates, currency
exchange rates or commodity prices.
“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under Hedging Agreements.
“Honor Date” - see Section 2.3.3.
“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Company, among the Company, the other applicable Borrowers (if any), the
Administrative Agent and each Incremental Term Lender and/or existing or
additional Revolving Lender party thereto.
“Incremental Facility Amount” means, at any time, the excess, if any, of
(a) $500,000,000 over (b) the aggregate Incremental Term Loan Commitments
established prior to such time pursuant to Section 6.1.3 plus the aggregate
increases in the Revolving Commitment pursuant to Section 6.1.4 prior to such
time minus the amount of optional prepayments of Incremental Term Loans and
optional prepayments of Revolving Loans (to the extent accompanied by a
permanent commitment reduction in the Revolving Commitment) to the extent not
financed with the proceeds of long term Debt (other than revolving Debt).
“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 6.1.3, to make Incremental Term Loans to the
Company.
“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.
“Incremental Term Loans” means term loans made by one or more Lenders to the
Company pursuant to an Incremental Assumption Agreement. Incremental Term Loans
may be made in the form of additional Term Loans or, to the extent permitted by
Section 6.1.3 and provided for in the relevant Incremental Assumption Agreement,
Other Term Loans.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Company
under any Loan Document.
“Intercreditor Agreement” means the Intercreditor Agreement dated as of August
23, 2007 among various creditors of the Company and its Subsidiaries and Bank of
America, N.A., as Designated Agent.
“Interest Coverage Ratio” means, for any Computation Period, the ratio of (a)
EBITDA for such Computation Period to (b) Interest Expense for such Computation
Period.
“Interest Expense” means, for any Computation Period, the consolidated interest
expense of the Company and its Subsidiaries for such Computation Period.
“Interest Period” means, for any Eurodollar Loan, the period commencing on the
date such Loan is borrowed or continued as, or converted into, a Eurodollar Loan
and ending on the date one, two, three, six or twelve months thereafter (or such
other period as the applicable Borrower may request and all Lenders may agree)
as selected by the applicable Borrower pursuant to Section 2.2.2 or 2.2.3;
provided that:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
(ii)    any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Borrower may select any Interest Period which would extend beyond
the applicable Maturity Date.
“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate (for the longest period for which that Screen Rate
is available in the applicable currency) that is shorter than the Impacted
Interest Period and (b) the Screen Rate (for the shortest period for which that
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period. When determining the rate for a period which is less than
the shortest period for which the Screen Rate is available, the Screen Rate for
purposes of clause (a) above shall be deemed to be the overnight rate for the
applicable currency determined by the Administrative Agent from such service as
the Administrative Agent may select.
“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.
“ISP98” - see Section 2.3.10.
“Issuing Lender” means each of JPMorgan, U.S. Bank National Association, Wells
Fargo Bank, N.A. and Bank of America, N.A., each in its capacity as an issuer of
Letters of Credit hereunder, together with any replacement issuing bank arising
under Section 13.8.
“Japanese Yen” or the “¥” sign means the lawful currency of Japan.
“JPMorgan” - see the Preamble.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Percentage.
“L/C Application” means, with respect to any request for the issuance of a
Letter of Credit, a letter of credit application in the form being used by the
applicable Issuing Lender at the time of such request for the type of letter of
credit requested, with such modifications as the Company and such Issuing Lender
may reasonably approve; provided that to the extent any such letter of credit
application is inconsistent with any provision of this Agreement, the applicable
provision of this Agreement shall control.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed in accordance with Section 2.3.3
or refinanced as a borrowing of Revolving Loans in accordance with
Section 2.3.5.
“L/C Commitment” means, with respect to an Issuing Lender, the Dollar amount set
forth opposite such Issuing Lender’s name in Part B of Schedule 2.1 under the
heading “L/C Commitment”.
“L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all payments made by Issuing Lenders pursuant to any Letters of Credit that
have not been reimbursed by the Borrowers at such time.  The L/C Exposure of any
Revolving Lender at any time shall be its Percentage of the total L/C Exposure
at such time.
“L/C Fee Rate” - see Schedule 1.1.
“L/C Sublimit” – see Section 2.1.2.
“Latest Maturity Date” means the latest of the Term Loan Maturity Date, the
Revolving Maturity Date and the Incremental Term Loan Maturity Date (if any).
“Lead Arrangers” means J.P. Morgan Securities LLC, U.S. Bank National
Association, Wells Fargo Securities, LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated in their capacities as the joint arrangers of, and joint
bookrunners for, the facilities hereunder.
“Lender” means, collectively, each bank, financial institution and other lender
party hereto that the holds a Commitment, Loan or any Revolving Credit Exposure,
including each assignee that shall become a party hereto pursuant to Section
14.8. References to the “Lenders” shall include, to the extent appropriate, each
Issuing Lender and each Swing Line Lender.
“Lender Related Parties” means, with respect to any Lender, (a) any controlling
Person or controlled Affiliate of such Lender, (b) the respective directors,
officers or employees of such Lender or any of its controlling Persons or
controlled Affiliates and (c) the respective agents of such Lender or any of its
controlling Persons or controlled Affiliates, in the case of this clause (c),
acting on behalf of, or at the express instructions of, such Lender, controlling
Person or controlled Affiliate.
“Letter of Credit” means any Existing Letter of Credit and any letter of credit
issued by an Issuing Lender pursuant to Section 2.1.2 and 2.3.
“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise, excluding the interest of a lessor under an
operating lease.
“Loan” means a Term Loan, an Incremental Term Loan, a Revolving Loan, a Swing
Line Loan or an L/C Advance, as the context requires.
“Loan Document” means this Agreement, the Notes, the Subsidiary Guaranty, each
Subsidiary Borrower Supplement, each Incremental Assumption Agreement and the
L/C Applications.
“Loan Parties” means the Company, the Subsidiary Borrowers and the Subsidiary
Guarantors, and “Loan Party” means any of them.
“Local Time” means, (a) with respect to any extensions of credit hereunder
denominated in Dollars, New York City time, and (b) with respect to any
extensions of credit hereunder denominated in Offshore Currencies, London time
(or any such other customary local time with respect to such Offshore Currency
as the Administrative Agent shall have notified the Company and the Lenders).
“Margin Stock” means any “margin stock” as defined in Regulation U of the FRB.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities (actual or contingent),
operations or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole or (b) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Company or any
other Loan Party of any Loan Document.
“Maturity Date” means the Term Loan Maturity Date, the Revolving Maturity Date
or the Incremental Term Loan Maturity Date, as applicable.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Pension Plan” means a multiemployer plan, as such term is defined
in Section 4001(a)(3) of ERISA, and to which the Company or any member of the
Controlled Group may have any liability.
“Net Cash Proceeds” means, (x) with respect to any Asset Sale, the aggregate
cash proceeds (including cash proceeds received by way of deferred payment of
principal pursuant to a note, installment receivable or otherwise, but only as
and when received) received by the Company or any Subsidiary pursuant to such
sale, net of (a) the direct costs relating to such sale (including sales
commissions and legal, accounting and investment banking fees), (b) taxes paid
or reasonably estimated by the Company to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements), (c) the amount of any reserve established in accordance with GAAP
in respect of (i) the sale price of the asset subject to such sale or (ii)
liabilities associated with such asset that are retained by the Company or such
other Loan Party and (d) amounts required to be applied to the repayment of any
Debt secured by a Lien on the asset subject to such sale; and (y) with respect
to any issuance or incurrence of Debt by the Company or any Domestic Subsidiary
(other than Debt not prohibited by Section 10.7 hereof), the cash proceeds
thereof, net of all taxes and customary fees, commissions, costs and other
expenses incurred in connection therewith.
“Non-Consenting Lender” - see Section 14.1.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Use Fee Rate” - see Schedule 1.1.
“Note” - see Section 3.1.
“Note Purchase Agreements” means (a) the 2007 Note Purchase Agreement, (b) the
2011 Note Purchase Agreement and (c) any other Note Purchase Agreement (as
defined in the Intercreditor Agreement) entered into after the Closing Date.
“Notes Financial Covenants” – see Section 10.6.
“Offshore Currency” means Australian Dollars, Canadian Dollars, Swiss Francs,
Japanese Yen, Euro and, after the approval thereof, any other currency requested
by the Company and approved by each Revolving Lender in accordance with Section
2.8(d).
“Offshore Currency Loan” means any Eurodollar Loan denominated in an Offshore
Currency.
“Offshore Currency Sublimit” means an amount equal to the lesser of (a)
$150,000,000 and (b) the Revolving Commitment.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).
“Other Term Loans” – see Section 6.1.3(a).
“Participant” - see Section 14.8.2.
“Participant Register” – see Section 14.8.2.
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Pension Plan), and to which the Company or any member of the Controlled Group
may have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.
“Percentage” means, as to any Lender, the percentage that (a) the Revolving
Commitment of such Lender (or, after termination of the Revolving Commitments,
the principal amount of such Lender’s Revolving Loans plus the participation
interest of such Lender in the outstanding Swing Line Loans and in the Stated
Amount of all Letters of Credit) is of (b) the aggregate amount of the Revolving
Commitments (or after termination of the Revolving Commitments, the aggregate
principal amount of all Revolving Loans and Swing Line Loans and the Stated
Amount of all Letters of Credit); provided that, if and so long as any Lender is
a Defaulting Lender, then such percentage shall mean the percentage of the total
Revolving Commitments (disregarding any Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment.
“Permitted Acquisition” means any Acquisition by the Company or a Subsidiary
which satisfies each of the following requirements: (a) no Event of Default or
Unmatured Event of Default has occurred and is continuing at the time of, or
immediately after giving effect to, such Acquisition; (b) the Person to be
acquired is in, or the assets to be acquired are for use in, the same or a
similar line of business as the Company and its Subsidiaries or a reasonable
extension thereof; (c) if the aggregate consideration to be paid by the Company
and its Subsidiaries in connection with such Acquisition (including Debt
assumed, but excluding capital stock of the Company or any Subsidiary) exceeds
$250,000,000, the Company shall have delivered to the Administrative Agent a
certificate demonstrating that, after giving effect to such Acquisition, the
Company will be in pro forma compliance with the covenants in Section 10.6; and
(d) in the case of the Acquisition of a Person, the Board of Directors (or
equivalent governing body) of the Person being acquired shall have approved such
Acquisition.
“Permitted Debt Increase” – see Section 10.6.1.
“Permitted Securitization” means any program providing for (a) the direct or
indirect sale, contribution and/or transfer to a Securitization Subsidiary, in
one or more related and substantially concurrent transactions, of accounts
receivable, general intangibles, chattel paper or other financial assets
(including rights in respect of capitalized leases) and related rights of the
Company or any Subsidiary in transactions intended to constitute (and opined by
nationally-recognized outside legal counsel in connection therewith to
constitute) true sales or true contributions to such Securitization Subsidiary
and (b) the provision of financing secured by the assets so sold, contributed
and/or transferred, whether in the form of secured loans or the acquisition of
undivided interests in such assets.
“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or other entity,
whether acting in an individual, fiduciary or other capacity.
“Plan Asset Regulation” means the U.S. Department of Labor regulation located at
29 C.F.R. Section 2510.3-101, or any successor regulation thereto, as in effect
at the time of reference, as modified by Section 3(42) of ERISA.
“Plan Assets” means “plan assets” as defined in the Plan Asset Regulation.
“Prepayment Event” means (i) any Asset Sale and (ii) any issuance or incurrence
of Debt by the Company or any of its Domestic Subsidiaries that is not permitted
hereunder.
“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its “prime
rate”. (The “prime rate” is a rate set by the Administrative Agent based upon
various factors, including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above or below such announced
rate.) Any change in the “prime rate” announced by the Administrative Agent
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“PTS Acquisition” means the acquisition by the Company of the mechanical power
transmission business of Emerson Electric Co. pursuant to the PTS ASPA.
“PTS ASPA” means the Asset Sale and Purchase Agreement dated as of December 13,
2014 between Emerson Electric Co. and the Company.
“PTS ASPA Representations” means such of the representations made by or on
behalf of Emerson Electric Co. in the PTS ASPA that are material to the
interests of the Lenders, but only to the extent that the Company (or any of its
Affiliates) has the right to terminate its obligations under the PTS ASPA or the
right to elect not to consummate the PTS Acquisition as a result of a breach of
such representations in the PTS ASPA.
“Public Lender” - see Section 10.1.
“Quotation Day” means with respect to any Eurodollar Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.
“Recipient” means (a) the Administrative Agent and (b) any Lender.
“Reference Bank Rate” means, the arithmetic mean of the rates (rounded upward to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks as of the Specified Time on the Quotation Day for Loans in the
applicable currency and the applicable Interest Period as the rate at which the
relevant Reference Bank could borrow funds in the London interbank market in the
applicable currency and for the relevant period, were it to do so by asking for
and then accepting interbank offers in a comparable applicable size and in that
currency and for that period.
“Reference Banks” means, such banks as may be appointed by the Administrative
Agent (in consultation with the Company), and that accept such appointment.
“Register” – see Section 14.8.1.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, trustees, agents, advisors,
members and representatives of such Person and of such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, outstanding Term Loans and unused Commitments representing a majority
of the sum of the Revolving Credit Exposures, outstanding Term Loans and unused
Commitments at such time.
“Revolving Commitments” means, as to any Revolving Lender at any time, its
obligation to make Revolving Loans to, and/or participate in Swing Line Loans
made to and Letters of Credit issued for the account of, any Borrower in an
aggregate amount not to exceed at any time outstanding the Dollar amount set
forth opposite such Lender’s name in Part B of Schedule 2.1 under the heading
“Revolving Commitment”, as such amount may be changed from time to time pursuant
to Section 6 or 12. The initial aggregate amount of the Revolving Commitments is
$500,000,000.
“Revolving Credit Exposure” means, as at any date of determination with respect
to any Revolving Lender, an amount in Dollars equal to the sum of (a) the Dollar
Equivalent of the aggregate unpaid principal amount of such Revolving Lender’s
Revolving Loans on such date, (b)  such Revolving Lender’s Swing Line Exposure
and (c) the Dollar Equivalent of such Revolving Lender’s L/C Exposure.
“Revolving Lender” means a Lender with a Revolving Commitment or outstanding
Revolving Credit Exposure.
“Revolving Loans” – see Section 2.1.1(b).
“Revolving Maturity Date” means January 30, 2020.
“Revolving Maturity Date Extension Request” means a request by the Company,
substantially in the form of Exhibit H or such other form as shall be approved
by the Administrative Agent, for the extension of the Revolving Maturity Date
pursuant to Section 6.4.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Offshore Currency, same day or other funds as may be determined
by the Administrative Agent to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Offshore Currency.
“Sanctions” – see Section 9.18.
“Screen Rate” – see the definition of “Eurodollar Rate”.
“SEC” means the Securities and Exchange Commission.
“Securitization Obligations” means the aggregate investment or claim (as opposed
to the value of the underlying assets subject to the applicable Permitted
Securitization) held at any time by all purchasers, assignees or transferees of
(or of interests in), or holders of obligations that are supported or secured
by, accounts receivable, general intangibles, chattel paper or other financial
assets (including rights in respect of capitalized leases) and related rights of
the Company or any Subsidiary in connection with Permitted Securitizations.
“Securitization Subsidiary” means a special purpose, bankruptcy remote, directly
or indirectly wholly-owned Subsidiary of the Company that is formed for the sole
and exclusive purpose of engaging in activities in connection with the purchase,
contribution, transfer, sale and financing of assets and related rights in
connection with and pursuant to one or more Permitted Securitizations.
“Senior Notes” means any note issued pursuant to a Note Purchase Agreements.
“Significant Subsidiary” means, at any time, any Subsidiary having (a) assets
(after intercompany eliminations) with a value not less than 10% of the total
value of the consolidated assets of the Company and its Subsidiaries, taken as a
whole, or (b) revenues (after elimination of intercompany revenues) not less
than 10% of the consolidated revenues of the Company and its Subsidiaries, taken
as a whole, in each case for, or as of the end of, the most recently ended
Computation Period, as the case may be.
“Solvent” means, with respect to any Person, that as of the date of
determination (i) the fair value of the assets of such Person at a fair
valuation will exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of such Person
will be greater than the amount that will be required to pay the probable
liabilities on its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) such Person will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) such Person will not have an unreasonably small capital with
which to conduct the businesses in which it is engaged as such businesses are
now conducted and proposed to be conducted following the determination date. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Specified Representations” means the representations and warranties set forth
in (i) Section 9.1 (with respect to each Loan Party), (ii) the first sentence of
Section 9.2 and (iii) Sections 9.3, 9.10, 9.11, 9.17, 9.18, 9.19 and 9.20;
provided that to the extent the representations in Sections 9.17, 9.18 and 9.19
relate to entities or assets acquired pursuant to the PTS ASPA, such
representations (other than with respect to use of proceeds as set forth
therein) shall be “Specified Representations” only to the extent of the
Company’s knowledge.
“Specified Time” means 11:00 a.m., London time (or, in the case of extensions of
credit denominated in Canadian Dollars, 11:00 a.m., Toronto, Ontario time).
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable Issuing Lender to be the rate quoted by the Administrative
Agent as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. (London time) on the date two Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable Issuing Lender may obtain such spot rate
from another financial institution designated by the Administrative Agent or
such Issuing Lender, as applicable (in consultation with the Company), if the
Administrative Agent does not have as of the date of determination a spot buying
rate for any such currency.
“Stated Amount” means, with respect to any Letter of Credit at any date of
determination, the maximum aggregate Dollar Equivalent amount available for
drawing thereunder at any time during the then ensuing term of such Letter of
Credit under any and all circumstances (giving effect to any automatic increase
in such amount available during such ensuing term), whether or not such maximum
aggregate Dollar Equivalent amount is in effect at such time, plus the aggregate
Dollar Equivalent amount of all unreimbursed payments and disbursements under
such Letter of Credit, including outstanding L/C Borrowings. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of ISP98, the Dollar Equivalent amount so remaining
available for drawing shall be included in the Stated Amount.
“Subordinated Debt” means any Debt of the Company or any Subsidiary that (a) is
subordinated to the obligations of the Company and its Subsidiaries under the
Loan Documents in a manner approved in writing by the Required Lenders and (b)
has (i) no amortization prior to the date that is at least 91 days after the
Latest Maturity Date, (ii) financial covenants and events of default (and
related definitions) that are acceptable to the Required Lenders and (iii) no
limitation on senior Debt (or any guaranty thereof) that is unacceptable to the
Required Lenders.
“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person and/or its other
Subsidiaries own, directly or indirectly, such number of outstanding shares or
other ownership interests as have more than 50% of the ordinary voting power for
the election of directors or other managers of such entity. Unless the context
otherwise requires, each reference to Subsidiaries herein shall be a reference
to Subsidiaries of the Company.
“Subsidiary Borrower” means any Subsidiary that is designated as a Subsidiary
Borrower by the Company pursuant to Section 2.7, which Subsidiary shall have
delivered a Subsidiary Borrower Supplement in accordance with Section 2.7(a).
“Subsidiary Borrower Supplement” means a Subsidiary Borrower Supplement
substantially in the form of Exhibit F.
“Subsidiary Guarantor” means, at any time, each Subsidiary that has executed a
counterpart of the Subsidiary Guaranty at or prior to such time (or is required
to execute a counterpart of the Subsidiary Guaranty at such time), excluding any
such Person which has been released from its obligations under the Subsidiary
Guaranty in accordance with the terms hereof.
“Subsidiary Guaranty” means, collectively, the guaranty substantially in the
form of Exhibit C issued by the Subsidiary Guarantors and each guaranty executed
by any other Subsidiary with respect to the obligations of any Borrower under
the Loan Documents.
“Supported Letter of Credit” means a Letter of Credit for which the Company has
provided Backup Support in an amount equal to the sum of (a) the Stated Amount
of such Letter of Credit and (b) all fees that will be payable with respect to
such Letter of Credit assuming such Letter of Credit is drawn in full on the
scheduled expiration date thereof. If a Letter of Credit is denominated in a
currency other than Dollars, then the amount specified in clause (a) shall be in
the currency in which such Letter of Credit is denominated or other arrangements
shall be made so that the Administrative Agent and the applicable Issuing Lender
are satisfied, in their sole discretion, that the amount of Backup Support for
such Letter of Credit is sufficient to account for currency fluctuations during
the remaining term of such Letter of Credit.
“Suretyship Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than by endorsements of instruments in the
course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation in respect of any Suretyship Liability shall (subject to any
limitation set forth therein) be deemed to be equal to the lesser of (i) the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Suretyship Liability is incurred or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof, and (ii) the stated amount of such Suretyship Liability.
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.
“Swap Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
“Swing Line Exposure” means, at any time, the sum of the aggregate principal
amount of all Swing Line Loans outstanding at such time. The Swing Line Exposure
of any Revolving Lender at any time shall be the sum of (a) its Percentage of
the total Swing Line Exposure at such time related to Swing Line Loans other
than any Swing Line Loans made by such Lender in its capacity as a Swing Line
Lender and (b) if such Lender shall be a Swing Line Lender, the principal amount
of all Swing Line Loans made by such Lender outstanding at such time (to the
extent that the other Revolving Lenders shall not have funded their
participations in such Swing Line Loans).
“Swing Line Lenders” means each of JPMorgan, U.S. Bank National Association,
Wells Fargo Bank, N.A. and Bank of America, N.A., each in its capacity as a
swing line lender hereunder, together with any replacement swing line lender
arising under Section 13.8.
“Swing Line Sublimit” - see Section 2.4.1.
“Swing Line Loan” - see Section 2.4.1.
“Swiss Francs” or the “SF” sign means the lawful currency of Switzerland.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Lender” means a Lender with an outstanding Term Loan.
“Term Loan Commitment” means, as to any Lender, its obligation to make a Term
Loan to the Company on the Closing Date, expressed as an amount representing the
maximum principal amount of the Term Loans to be made by such Lender hereunder,
as such Commitment may be changed from time to time pursuant to Section 6. The
initial amount of such Lender’s Term Loan Commitment is set forth opposite such
Lender’s name in Part A of Schedule 2.1 under the heading “Term Loan
Commitment”. The initial aggregate amount of the Term Loan Commitments is
$1,250,000,000.
“Term Loan Maturity Date” means January 30, 2020.
“Term Loan Repayment Date” – see Section 6.3.1.
“Term Loans” has the meaning assigned to such term in Section 2.1.1(a). Unless
the context shall otherwise require, the term “Term Loans” shall include any
Incremental Term Loans.
“Transactions” means the execution and delivery by the Loan Parties of this
Agreement, the performance by the Loan Parties of their obligations hereunder
and thereunder, the borrowings made or to be made hereunder and the use of the
proceeds thereof.
“Transition Period” means the period commencing on the date of acquisition by
the Company or any Subsidiary of any person or line of business and ending on
the last day of the fourth full Fiscal Quarter following such date of
consummation.
“Type of Loan or Borrowing” - see Section 2.2.1. The types of Loans or
borrowings under this Agreement are as follows: Base Rate Loans or borrowings
and Eurodollar Loans or borrowings.
“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or both, constitute an Event of Default.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” - see Section 7.7(e)(ii)(B)(3).
“Voting Stock” means, as applied to the stock of any corporation, stock of any
class or classes (however designated) having by the terms thereof ordinary
voting power to elect a majority of the members of the board of directors (or
other governing body) of such corporation other than stock having such power
only by reason of the happening of a contingency.
1.2    Other Interpretive Provisions. The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.
(a)    Section, Schedule and Exhibit references are to this Agreement unless
otherwise specified.
(b)    (1)    The term “including” is not limiting and means “including without
limitation”.
(i)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including”.
(c)    Unless otherwise expressly provided herein, (i) references in any Loan
Document to agreements (including this Agreement) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document,
(ii) references in any Loan Document to any statute or regulation are to be
construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such statute or regulation
and (iii) references in any Loan Document to any Person shall be construed to
include such Person’s successors and assigns, subject to any restriction upon
assignment contained in any Loan Document.
(d)    This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are independent and each shall be
performed in accordance with its terms.
(e)    This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company, the Lenders and the other parties hereto and thereto and are
the products of all parties. Accordingly, they shall not be construed against
the Administrative Agent or the Lenders merely because of the Administrative
Agent’s or the Lenders’ involvement in their preparation.
(f)    Unless otherwise expressly provided herein, any reference to a particular
time means such time in New York, New York.
(g)    For all purposes of this Agreement (but not for purposes of the
preparation of any financial statements, any schedule pertaining to Foreign
Subsidiaries or any compliance certificate delivered pursuant hereto), the
equivalent in any Offshore Currency or other currency of an amount in Dollars,
and the equivalent in Dollars of an amount in any Offshore Currency or other
currency, shall be determined at the Spot Rate.
(h)    Where the character or amount of any asset or liability or item of income
or expense is required to be determined, or any consolidation or other
accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied (it being agreed that all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to (i) any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Debt or other liabilities of the Borrowers or any
Subsidiary at “fair value,” as defined therein and (ii) any treatment of Debt in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Debt in a reduced
or bifurcated manner as described therein, and such Debt shall at all times be
valued at the full stated principal amount thereof); provided that (i)
notwithstanding any provision of any Loan Document to the contrary, for purposes
of this Agreement and each other Loan Document (other than covenants to deliver
financial statements), the determination of whether a lease constitutes a
capital lease or an operating lease and whether obligations arising under a
lease are required to be capitalized on the balance sheet of the lessee
thereunder and/or recognized as interest expense in the lessee’s financial
statements shall be determined under generally accepted accounting principles in
the United States as of the date of this Agreement, notwithstanding any
modifications or interpretive changes thereto that may occur thereafter and (ii)
if the Company notifies the Administrative Agent that the Company wishes to
amend any covenant in Section 10 to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies the
Company that the Required Lenders wish to amend Section 10 for such purpose),
then the Company’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Company and the Required Lenders. For purposes of
calculating the Funded Debt to EBITDA Ratio (and any component definitions
thereof), the Interest Coverage Ratio (and any component definitions thereof),
consolidated assets (including total or tangible assets) and revenues, any
Acquisition (including for the avoidance of doubt, the PTS Acquisition), any
sale or other disposition outside the ordinary course of business by the Company
or any of the Subsidiaries of any asset or group of related assets in one or a
series of related transactions, any incurrence of any Debt, and any related
financing or other transactions in connection with any of the foregoing,
occurring during the period for which such ratios are calculated shall be deemed
to have occurred on the first day of the relevant period for which such ratios
were calculated on a pro forma basis reasonably acceptable to the Administrative
Agent.
SECTION 2.    COMMITMENTS OF THE BANKS; BORROWING AND CONVERSION PROCEDURES;
LETTER OF CREDIT PROCEDURES; SWING LINE LOANS.
2.1    Commitments. On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone and not jointly,
agrees to make loans to, and to issue or participate in the issuance of letters
of credit for the account of, the Company and/or, as applicable, one or more
Subsidiaries as follows:
2.1.2    Term Loans and Revolving Loans. %4. Subject to the terms and conditions
set forth herein, each Lender agrees to make a term loan (each, a “Term Loan”)
to the Company on the Closing Date in a principal amount in Dollars not
exceeding its Term Loan Commitment. The Company may make only one borrowing
under the Term Loan Commitments. Amounts borrowed under this Section 2.1.1(a)
and subsequently repaid or prepaid may not be reborrowed.
(a)    Each Lender will make loans on a revolving basis to the Borrowers
(“Revolving Loans”) from time to time before the Revolving Maturity Date in
Dollars and/or one or more Offshore Currencies; provided that, upon giving
effect to any such Revolving Loan, (a) the sum of the aggregate outstanding
Dollar Equivalent amount of all Offshore Currency Loans plus the Stated Amount
of all Letters of Credit denominated in an Offshore Currency shall not exceed
the Offshore Currency Sublimit, (b) such Lender’s Revolving Credit Exposure
shall not exceed such Lender’s Revolving Commitment and (c) the aggregate
Revolving Credit Exposure shall not exceed the aggregate Revolving Commitment;
provided further that on the Closing Date after giving effect to any Credit
Extensions with respect to Revolving Loans and Letters of Credit outstanding on
such date the Revolving Commitment plus unrestricted cash on hand at the Company
and its Subsidiaries (excluding proceeds of Revolving Loans and Letters of
Credit) shall exceed the Revolving Credit Exposure by at least $250,000,000.
Amounts borrowed under this Section 2.1.1(b) may be borrowed, repaid and
reborrowed until the Revolving Maturity Date.
2.1.2    L/C Commitment. (a) Each Issuing Lender will issue standby and
commercial letters of credit from time to time denominated in Dollars and/or in
one or more Offshore Currencies before the Revolving Maturity Date, in each case
containing such terms and conditions as are permitted by this Agreement and are
reasonably satisfactory to the applicable Issuing Lender and the Company, at the
request of and for the account of the Company (or jointly for the account of the
Company and any Subsidiary) from time to time before the date which is 30 days
prior to the scheduled Revolving Maturity Date; and (b) as more fully set forth
in Section 2.3.2, each Lender agrees to purchase a participation in each such
Letter of Credit; provided that, after giving effect to the issuance of each
Letter of Credit, (i) the aggregate Stated Amount of all Letters of Credit shall
not exceed the lesser of (x) $100,000,000 and (y) the aggregate Revolving
Commitment (the “L/C Sublimit”), (ii) unless otherwise agreed by an individual
Issuing Lender (in its sole discretion), the Stated Amount of all Letters of
Credit issued by such Issuing Lender shall not exceed such Issuing Lender’s L/C
Commitment, (iii) the sum of the aggregate outstanding Dollar Equivalent amount
of all Offshore Currency Loans plus the Stated Amount of all Letters of Credit
denominated in an Offshore Currency shall not exceed the Offshore Currency
Sublimit, (iv) each Revolving Lender’s Revolving Credit Exposure shall not
exceed such Revolving Lender’s Revolving Commitment; and (v) the aggregate
Revolving Credit Exposure shall not exceed the aggregate Revolving Commitment.
2.2    Loan Procedures.
2.2.1    Various Types of Loans. Each Loan shall be either a Base Rate Loan or a
Eurodollar Loan (each a “type” of Loan), as the applicable Borrower shall
specify in the related notice of borrowing, continuation or conversion pursuant
to Section 2.2.2 or 2.2.3; provided that notwithstanding anything herein to the
contrary, Loans denominated in Offshore Currencies may only be maintained by the
Borrowers as Eurodollar Loans. Eurodollar Loans of the same Class, made to the
same Borrower, denominated in the same currency and having the same Interest
Period are sometimes called a “Group” or collectively “Groups”. Base Rate Loans
and Eurodollar Loans may be outstanding at the same time, provided that (i) not
more than fifteen different Groups of Eurodollar Loans shall be outstanding at
any one time and (ii) the aggregate principal amount of each Group of Eurodollar
Loans shall at all times be at least in an amount such that the Dollar
Equivalent thereof is at least (x) in the case of Eurodollar Loans to be made to
the Company, $3,000,000 and an integral multiple of $1,000,000 in excess
thereof, and (y) in the case of Eurodollar Loans to be made to a Subsidiary
Borrower, $1,000,000 and an integral multiple of $250,000 in excess thereof. All
borrowings, conversions and repayments of Revolving Loans shall be effected so
that each Lender will have a pro rata share (based on its Revolving Commitments)
of all types and Groups of Revolving Loans.
2.2.2    Borrowing Procedures. The applicable Borrower shall give written notice
(or in the case of a borrowing denominated in Dollars, telephonic notice
(followed promptly by written confirmation thereof)) to the Administrative Agent
of each proposed borrowing not later than (a) in the case of a Base Rate
borrowing, 12:00 noon (New York City time) on the proposed date of such
borrowing, and (b) in the case of a Eurodollar borrowing, 2:00 p.m. (Local Time)
(i) at least three Business Days prior to the proposed date of such borrowing,
in the case of a borrowing denominated in Dollars, (ii) at least four Business
Days prior to the proposed date of such borrowing, in the case of a borrowing
denominated in a currency specified in the definition of “Offshore Currency” on
the Closing Date and (iii) the number of days determined by the Administrative
Agent to be customary for its syndicated credit facilities, if such Eurodollar
Loans are to be denominated in a currency not covered by the preceding clause
(ii). Each such notice shall be effective upon receipt by the Administrative
Agent, shall be irrevocable, and shall specify the date, amount and type of
borrowing and, in the case of a Eurodollar borrowing, the initial Interest
Period and the Applicable Currency therefor. Promptly upon receipt of such
notice, the Administrative Agent shall advise each Lender thereof and, if such
borrowing is in an Offshore Currency, of the aggregate Dollar Equivalent amount
of such borrowing and the Spot Rate used by the Administrative Agent to
determine such aggregate Dollar Equivalent amount. Not later than 2:00 p.m.
(Local Time) on the date of a proposed borrowing, each Lender shall provide the
Administrative Agent at the office specified by the Administrative Agent with
Same Day Funds covering such Lender’s pro rata share of such borrowing and, so
long as the Administrative Agent has not received written notice that the
conditions precedent set forth in Section 11 with respect to such borrowing have
not been satisfied, the Administrative Agent shall pay over the requested amount
to the applicable Borrower on the requested borrowing date. Each borrowing shall
be on a Business Day. Each borrowing shall be in an aggregate amount such that
the Dollar Equivalent thereof is at least (x) in the case of a borrowing for the
Company, $3,000,000 and an integral multiple of $1,000,000 in excess thereof,
and (y) in the case of a borrowing for a Subsidiary Borrower, $1,000,000 and an
integral multiple of $250,000 in excess thereof.
2.2.3    Conversion and Continuation Procedures. (1) Subject to the provisions
of Section 2.2.1, the applicable Borrower may, upon irrevocable written notice
(or in the case of a borrowing denominated in Dollars, telephonic notice
(followed promptly by written confirmation thereof)) to the Administrative Agent
in accordance with clause (b) below:
(i)    elect, as of any Business Day, to convert any outstanding Loan
denominated in Dollars into a Loan of a different type; or
(ii)    elect, as of the last day of the applicable Interest Period, to continue
any Group of Eurodollar Loans having an Interest Period expiring on such day (or
any part thereof in an aggregate amount such that the Dollar Equivalent thereof
is not less than (x) in the case of Eurodollar Loans to be made to the Company,
$3,000,000 and an integral multiple of $1,000,000 in excess thereof, and (y) in
the case of Eurodollar Loans to be made to a Subsidiary Borrower, $1,000,000 and
an integral multiple of $250,000 in excess thereof) for a new Interest Period.
(b)    The applicable Borrower shall give notice to the Administrative Agent of
each proposed conversion or continuation not later than (i) in the case of
conversion into Base Rate Loans, 1:30 p.m. (New York City time) on the proposed
date of such conversion; and (ii) in the case of a conversion into or
continuation of Eurodollar Loans, 2:00 p.m. (Local Time) at least (x) three
Business Days prior to the proposed date of such conversion or continuation, if
the applicable Loans are to be converted into or continued as Eurodollar Loans
denominated in Dollars, (y) four Business Days prior to the proposed date of
such conversion or continuation, if the applicable Loans are to be converted
into or continued as Offshore Currency Loans denominated in a currency specified
in the definition of “Offshore Currency” as of the Closing Date and (z) the
number of Business Days determined by the Administrative Agent to be customary
for its syndicated credit facilities, if the applicable Loans are to be
converted into or continued as Offshore Currency Loans in a currency not covered
by the preceding clause (y), specifying in each case:
(1)    the proposed date of conversion or continuation;
(2)    the aggregate amount of Loans to be converted or continued;
(3)    the type of Loans resulting from the proposed conversion or continuation;
and
(4)    in the case of conversion into, or continuation of, Eurodollar Loans, the
duration of the requested Interest Period therefor.
(c)    If upon expiration of any Interest Period applicable to any Eurodollar
Loan, the applicable Borrower has failed to select timely a new Interest Period
to be applicable to such Eurodollar Loan, such Borrower shall be deemed to have
elected to continue such Eurodollar Loan with a one-month Interest Period
effective on the last day of such Interest Period.
(d)    The Administrative Agent will promptly notify each Lender of its receipt
of a notice of conversion or continuation pursuant to this Section 2.2 or, if no
timely notice is provided by the applicable Borrower, of the details of any
automatic continuation.
(e)    Unless the Required Lenders otherwise consent, during the existence of
any Event of Default or Unmatured Event of Default, no Borrower may elect to
have a Loan denominated in Dollars converted into or continued as a Eurodollar
Loan.
2.3    Letter of Credit Procedures.
2.3.1    Issuance Procedures. (1) On the Closing Date, each Existing Letter of
Credit shall be deemed to have been issued hereunder and shall be a “Letter of
Credit” for all purposes hereof.
(a)    The Company shall give notice to the Administrative Agent and the
applicable Issuing Lender of the proposed issuance of each Letter of Credit on a
Business Day which is at least three Business Days (or such lesser number of
days as the Administrative Agent and the applicable Issuing Lender shall agree
in any particular instance) prior to the proposed date of issuance of such
Letter of Credit; provided that at least five days’ prior notice (or such lesser
number of days as the Administrative Agent and the applicable Issuing Lender
shall agree in any particular instance) shall be required in respect of each
Letter of Credit to be denominated in an Offshore Currency. Each such notice
shall be accompanied by an L/C Application, duly executed by the Company
(together with any Subsidiary for the joint account of which the related Letter
of Credit is to be issued) and in all respects reasonably satisfactory to the
Administrative Agent and the applicable Issuing Lender, together with such other
documentation as the Administrative Agent or such Issuing Lender may reasonably
request in support thereof, it being understood that each L/C Application shall
specify, among other things, the date on which the proposed Letter of Credit is
to be issued, the amount of such Letter of Credit, the currency in which such
Letter of Credit is to be denominated, which shall be Dollars or an Offshore
Currency, whether such Letter of Credit is to be transferable and the expiration
date of such Letter of Credit (which shall not be later than the earlier of (i)
one year from the date of issuance thereof and (ii) seven days prior to the
Revolving Maturity Date (unless either (A) all of the Revolving Lenders and the
applicable Issuing Lender have approved such expiration date or (B) such Letter
of Credit is a Supported Letter of Credit or the Company confirms in writing to
the applicable Issuing Lender not later than the seventh day prior to the
Revolving Maturity Date that such Letter of Credit will be a Supported Letter of
Credit on the Revolving Maturity Date and such Letter of Credit is in fact a
Supported Letter of Credit on the Revolving Maturity Date; provided that such
expiration date shall not be later than one year after the Revolving Maturity
Date)). So long as the applicable Issuing Lender has not received written notice
that the conditions precedent to the issuance of a Letter of Credit have not
been satisfied, such Issuing Lender shall issue such Letter of Credit on the
requested issuance date. The applicable Issuing Lender shall promptly advise the
Administrative Agent of the issuance of each Letter of Credit and of any
amendment thereto, extension thereof or event or circumstance changing the
amount available for drawing thereunder. Notwithstanding any other provision of
this Agreement, no Issuing Lender shall have any obligation to issue any Letter
of Credit if (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit, or any law applicable to such Issuing Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular; (ii) the
issuance of such Letter of Credit would violate any law, rule or regulation or
any policy of such Issuing Lender; (iii) such Letter of Credit is to be
denominated in a currency other than Dollars or any Offshore Currency; or (iv) a
default of any Revolving Lender’s obligation to fund under Section 2.3.5 exists
or any Revolving Lender is otherwise a Defaulting Lender, unless such Letter of
Credit is a Supported Letter of Credit, such Revolving Lender’s obligation to
fund under Section 2.3.5 has been Cash Collateralized or such Issuing Lender has
otherwise entered into satisfactory arrangements with the Company or such
Revolving Lender to eliminate such Issuing Lender’s risk with respect to such
Revolving Lender. Without limiting the foregoing, the Company shall cause all
Letters of Credit that are outstanding on the Revolving Maturity Date to be
Supported Letters of Credit on or prior to the Revolving Maturity Date if such
Letters of Credit are to remain outstanding after the Revolving Maturity Date.
2.3.2    Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit (or, in the case of the Existing Letters of Credit, on the
Closing Date), the applicable Issuing Lender shall be deemed to have sold and
transferred to each other Revolving Lender, and each other Revolving Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from such Issuing Lender, without recourse or warranty, an undivided interest
and participation, to the extent of such other Revolving Lender’s Percentage, in
such Letter of Credit (or, if applicable, all Existing Letters of Credit) and
the Company’s reimbursement obligations with respect thereto. Each Revolving
Lender agrees with each Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Company
(or applicable Subsidiary) in accordance with the terms of this Agreement (or in
the event that any reimbursement received by the applicable Issuing Lender shall
be required to be returned by it at any time), such Revolving Lender shall pay
to the Administrative Agent for the account of such Issuing Lender upon demand
an amount equal to such Revolving Lender’s Percentage of the amount that is not
so reimbursed (or is so returned). Each Revolving Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender may have against the Issuing Lender, the
Company or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Unmatured Event of Default or Event of Default or the failure
to satisfy any of the other conditions specified in Section 11, (iii) any
adverse change in the condition (financial or otherwise) of the Company or its
Subsidiaries, (iv) any breach of this Agreement or any other Loan Document by
the Company, any other Loan Party or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. Each Issuing Lender hereby agrees, upon request of the
Administrative Agent or any Revolving Lender, to deliver to such Revolving
Lender a list of all outstanding Letters of Credit, together with such
information related thereto as such Revolving Lender may reasonably request.
If any amount required to be paid by any Revolving Lender to an Issuing Lender
pursuant to this Section 2.3.2 in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such Revolving Lender shall pay to such Issuing Lender on demand an amount equal
to the product of (i) the Dollar Equivalent of such amount, times (ii) the daily
average Federal Funds Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to such Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any Revolving Lender pursuant to
this Section 2.3.2 is not made available to such Issuing Lender by such
Revolving Lender within three Business Days after the date such payment is due,
such Issuing Lender shall be entitled to recover from such Revolving Lender, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans that are Revolving Loans. A
certificate of an Issuing Lender submitted to any applicable Revolving Lender
with respect to any amounts owing under this Section 2.3.2 shall be conclusive
in the absence of manifest error.
2.3.3    Reimbursement Obligations. Upon an Issuing Lender’s determination that
documents presented by the Letter of Credit beneficiary or transferee thereof
for payment under a Letter of Credit are in compliance with the terms and
conditions thereof, the applicable Issuing Lender will promptly notify the
Company and the Administrative Agent that compliant documents have been received
and informing them of the Honor Date. The Company shall (or, if the applicable
Letter of Credit was issued jointly for the account of the Company and a
Subsidiary, shall cause such Subsidiary to) reimburse the applicable Issuing
Lender through the Administrative Agent prior to 11:00 a.m. (Local Time) on each
date that any amount is paid by such Issuing Lender under any Letter of Credit
(each such date, an “Honor Date”); provided that if the Company does not receive
notice of the amount paid by the applicable Issuing Lender prior to 10:00 a.m.
(Local Time) on such Honor Date, the Company shall (or shall cause the
applicable Subsidiary to) reimburse such Issuing Lender, in the same currency as
was paid by such Issuing Lender or, at the Company’s option, in an amount in
Dollars equal to the Dollar Equivalent of the amount so paid by such Issuing
Lender, not later than 10:00 a.m. (Local Time) on the Business Day immediately
following the date on which the Company receives notice of the amount so paid by
such Issuing Lender (and such reimbursement shall include interest for the
period from the Honor Date to the date of reimbursement at the Base Rate (or
such other rate as the Company and such Issuing Lender shall agree) on the
Dollar Equivalent of the amount so reimbursed). If the Company (or if the
applicable Letter of Credit was issued jointly for the account of the Company
and a Subsidiary, the Company or such Subsidiary) fails to reimburse the
applicable Issuing Lender for the full amount of any drawing under any Letter of
Credit by the time specified in the previous sentence, at the option of the
applicable Issuing Lender, the Administrative Agent will promptly notify each
Revolving Lender thereof, and the Company shall be deemed to have requested that
Base Rate Revolving Loans in an amount equal to the Dollar Equivalent of such
unreimbursed amount be made by Revolving Lenders on the date the Administrative
Agent provides such notice (or, if such notice is provided by the Administrative
Agent after 11:00 a.m. (Local Time) on any Business Day, on the immediately
following Business Day, subject to the amount of the unutilized portion of the
Revolving Commitment and subject to the conditions set forth in Section 11.2).
Any notice given by an Issuing Lender or the Administrative Agent pursuant to
this Section 2.3.3 may be oral if immediately confirmed in writing (including by
electronic communication); provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
2.3.4    Limitation on Obligations of Issuing Lender. In determining whether to
pay under any Letter of Credit, no Issuing Lender shall have any obligation to
the Company or any Revolving Lender other than to confirm that any documents
required to be delivered under such Letter of Credit appear to have been
delivered and appear to comply on their face with the requirements of such
Letter of Credit. The parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit. Any action taken
or omitted to be taken by the applicable Issuing Lender under or in connection
with any Letter of Credit, if taken or omitted in the absence of gross
negligence and willful misconduct, shall not impose upon such Issuing Lender any
liability to the Company, its Subsidiaries or any Revolving Lender and shall not
reduce or impair the Company’s reimbursement obligations set forth in
Section 2.3.3 or the obligations of the Revolving Lenders pursuant to Section
2.3.5.
2.3.5    Funding by Revolving Lenders. Each Revolving Lender shall upon any
notice pursuant to Section 2.3.3 make available to the Administrative Agent for
the account of the applicable Issuing Lender an amount in Dollars and in
immediately available funds equal to its Percentage of the Dollar Equivalent of
the amount of the applicable drawing, whereupon the participating Revolving
Lenders shall (subject to Section 2.3.6) each be deemed to have made a Base Rate
Revolving Loan to the Company in that amount. If any Revolving Lender so
notified fails to make available to the Administrative Agent for the account of
the applicable Issuing Lender the amount of such Revolving Lender’s Percentage
of the Dollar Equivalent of the amount of the applicable drawing by 12:00 noon
(Local Time) on the Honor Date, then interest shall accrue on such amount, from
the Honor Date to the date such Revolving Lender makes such payment, at a rate
per annum equal to the Federal Funds Rate in effect from time to time during
such period. The Administrative Agent will promptly give notice of the
occurrence of the Honor Date, but failure of the Administrative Agent to give
any such notice on the Honor Date or in sufficient time to enable any Revolving
Lender to effect such payment on such date shall not relieve such Revolving
Lender from its obligations under this Section 2.3.5.
2.3.6    L/C Borrowings. With respect to any unreimbursed drawing that is not
converted into Base Rate Revolving Loans to the Company in whole or in part,
because of the Company’s failure to satisfy the conditions set forth in Section
11.2 or for any other reason, the Company shall be deemed to have incurred from
the applicable Issuing Lender an L/C Borrowing in the Dollar Equivalent of the
amount of such drawing, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at a rate per annum equal to
the Base Rate plus the Base Rate Margin plus 2.0% per annum, and each Revolving
Lender’s payment to such Issuing Lender pursuant to Section 2.3.5 shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.3.
2.3.7    Repayment of Participations. Upon (and only upon) receipt by the
Administrative Agent for the account of the applicable Issuing Lender of
immediately available funds from or on behalf of the Company (a) in
reimbursement of any payment or disbursement under a Letter of Credit with
respect to which a Revolving Lender has paid the Administrative Agent for the
account of such Issuing Lender the amount of such Revolving Lender’s
participation therein or (b) in payment of any interest thereon, the
Administrative Agent will pay to such Revolving Lender its pro rata share
(according to its Percentage) thereof (and such Issuing Lender shall receive the
amount otherwise payable to any Revolving Lender which did not so pay the
Administrative Agent the amount of such Revolving Lender’s participation in such
payment or disbursement).
2.3.8    Obligations Unconditional. Each Revolving Lender’s obligation in
accordance with this Agreement to make the Revolving Loans or L/C Advances, as
contemplated by this Section 2.3, as a result of a drawing under a Letter of
Credit, shall be absolute and unconditional and without recourse to the
applicable Issuing Lender and shall not be affected by any circumstance,
including (a) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Lender may have against such Issuing Lender, the Company or
any other Person for any reason whatsoever; (b) the occurrence or continuance of
an Event of Default, an Unmatured Event of Default or a Material Adverse Effect;
or (c) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that each Revolving Lender’s
obligation to make Revolving Loans under this Section 2.3 is subject to the
conditions set forth in Section 11.2.
2.3.9    Reimbursement Obligations Unconditional. The obligations of the Company
under this Agreement and any L/C Application to reimburse the applicable Issuing
Lender for a drawing under a Letter of Credit, and to repay any L/C Borrowing
and any drawing under a Letter of Credit converted into Revolving Loans, shall
be absolute, unconditional and irrevocable, and shall be paid in accordance with
the terms of this Agreement and each applicable L/C Application under all
circumstances, including the following:
(a)    any lack of validity or enforceability of any Letter of Credit or this
Agreement or any L/C Application, or any term or provision therein;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Company in respect of any Letter
of Credit or any other amendment or waiver of or any consent to departure from
any L/C Application;
(c)    the existence of any claim, set-off, defense or other right that the
Company may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), such Issuing Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by any
L/C Application or any unrelated transaction;
(d)    any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit;
(e)    any payment by such Issuing Lender under any Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
any Letter of Credit; or any payment made by such Issuing Lender under any
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of any Letter of Credit, including any arising in connection with any
bankruptcy, insolvency or similar proceeding;
(f)    any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any other guarantee, for
all or any of the obligations of the Company in respect of any Letter of Credit;
or
(g)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a legal or equitable discharge of, or
provide a right of setoff against, the Company or a guarantor.
Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Lender; provided that nothing in this Section 2.3.9 shall be construed
to excuse an Issuing Lender from liability to the Company to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages) suffered by the Company or any Subsidiary that are caused by such
Issuing Lender’s failure to exercise the agreed standard of care in determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the applicable Issuing
Lender (as finally determined by a court of competent jurisdiction), such
Issuing Lender shall be deemed to have exercised care in each such
determination.
2.3.10    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
the applicable Issuing Lender and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (a)
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) (“ISP98”) shall apply to each
standby Letter of Credit, and (b) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance (the “UCP”), shall apply to each commercial
Letter of Credit (it being understood that if applicable local law or other
governing rules require the UCP to apply to a standby Letter of Credit, the UCP
and not ISP98 shall so apply).
2.3.11    Utilization of Offshore Currencies. In the case of a proposed issuance
of a Letter of Credit denominated in an Offshore Currency, an Issuing Lender
shall be under no obligation to issue such Letter of Credit if such Issuing
Lender cannot issue Letters of Credit denominated in the requested Offshore
Currency, in which event such Issuing Lender will give notice to the Company no
later than 10:30 a.m. (Local Time) on the third Business Day prior to the date
of such issuance that the issuance in the requested Offshore Currency is not
then available. If the applicable Issuing Lender shall have so notified the
Company that any such issuance in a requested Offshore Currency is not then
available, then such requested Letter of Credit shall not be issued unless the
Company, by notice to such Issuing Lender not later than 5:00 p.m. (Local Time)
three Business Days prior to the requested date of such issuance, requests that
the Letter of Credit be denominated in Dollars and issued in an equivalent
aggregate amount, in which case the Letter of Credit shall be so denominated and
issued.
2.4    Swing Line Loans.
2.4.1    Swing Line Loans. Subject to the terms and conditions of this
Agreement, each Swing Line Lender, on a several and not joint basis, agrees to
make loans to the Company (collectively the “Swing Line Loans” and individually
each a “Swing Line Loan”) from time to time in Dollars in accordance with this
Section 2.4 in an aggregate amount not at any time exceeding the lesser of
$50,000,000 and the aggregate Revolving Commitment (the “Swing Line Sublimit”);
provided that, after giving effect to the making of each Swing Line Loan, (a)
the aggregate Revolving Credit Exposure shall not exceed the aggregate Revolving
Commitment, (b) unless otherwise agreed by the applicable Swing Line Lender in
its sole discretion, such Swing Line Lender’s Revolving Credit Exposure shall
not exceed such Swing Line Lender’s Revolving Commitment (in its capacity as a
Revolving Lender), (c) each Revolving Lender’s Revolving Credit Exposure shall
not exceed such Revolving Lender’s Revolving Commitment. All Swing Line Loans
shall be made ratably among all of the Swing Line Lenders. Amounts borrowed
under this Section 2.4 may be borrowed, repaid and reborrowed until the
Revolving Maturity Date; provided that all outstanding Swing Line Loans shall be
due and payable in full upon the earliest of (x) any borrowing of Revolving
Loans, (y) the date that is five Business Days after the making of such Swing
Line Loan and (z) the Revolving Maturity Date.
The failure of any Swing Line Lender to make its ratable portion of a Swing Line
Loan shall not relieve any other Swing Line Lender of its obligation hereunder
to make its ratable portion of such Swing Line Loan on the date of such Swing
Line Loan, but no Swing Line Lender shall be responsible for the failure of any
other Swing Line Lender to make the ratable portion of a Swing Line Loan to be
made by such other Swing Line Lender on the date of any Swing Line Loan.


2.4.2    Swing Line Loan Procedures. The Company shall give written or
telephonic notice to the Administrative Agent (which shall promptly inform the
Swing Line Lenders) of each proposed Swing Line Loan not later than 2:00 p.m.
(New York City time) on the proposed date of such Swing Line Loan. Each such
notice shall be effective upon receipt by the Administrative Agent and shall
specify the date and amount of such Swing Line Loan, which shall be $50,000 or a
higher integral multiple thereof. So long as the Swing Line Lenders have not
received written notice that the conditions precedent set forth in Section 11
with respect to the making of such Swing Line Loans have not been satisfied,
each Swing Line Lender shall pay over its ratable portion of the requested
amount to the Company on the requested borrowing date (such ratable portion to
be calculated based upon such Swing Line Lender’s Revolving Commitment to the
total Revolving Commitments of all the Swing Line Lenders). Concurrently with
the making of any Swing Line Loan, such Swing Line Lender shall be deemed to
have sold and transferred, and each Revolving Lender shall be deemed to have
purchased and received from such Swing Line Lender, an undivided interest and
participation to the extent of such Revolving Lender’s Percentage in such Swing
Line Loan (but such participation shall remain unfunded until required to be
funded pursuant to Section 2.4.3).
2.4.3    Refunding of, or Funding of Participations in, Swing Line Loans. Any
applicable Swing Line Lender may at any time, in its sole discretion, upon at
least three Business Days’ notice (or same day notice if an Event of Default
exists) to the Company and the Administrative Agent (it being understood that
any notice delivered after 9:00 a.m. (New York City time) shall be deemed
received on the next Business Day), on behalf of the Company (which hereby
irrevocably authorizes each Swing Line Lender to act on its behalf) deliver a
notice to the Administrative Agent (which shall promptly notify each Revolving
Lender of its receipt thereof) requesting that each Revolving Lender (including
such Swing Line Lender in its individual capacity) make a Revolving Loan (which
shall be a Base Rate Loan unless the Company makes a timely request for a
borrowing of Eurodollar Loans denominated in Dollars) on the date specified in
such notice in such Revolving Lender’s Percentage of the aggregate amount of
Swing Line Loans outstanding on such date for the purpose of repaying all Swing
Line Loans (and, upon receipt of the proceeds of such Revolving Loans, the
Administrative Agent shall apply such proceeds to repay Swing Line Loans);
provided that if the conditions precedent to a borrowing of Revolving Loans are
not then satisfied or for any other reason the Revolving Lenders may not then
make Revolving Loans, then instead of making Revolving Loans each Revolving
Lender shall become immediately obligated to fund its participation in all
outstanding Swing Line Loans and shall pay to the Administrative Agent for the
account of the applicable Swing Line Lenders an amount equal to such Revolving
Lender’s Percentage of such Swing Line Loans. If and to the extent any Revolving
Lender shall not have made such amount available to the Administrative Agent by
2:00 p.m. (New York City time) on the Business Day on which such Revolving
Lender receives notice from the Administrative Agent of its obligation to fund
its participation in Swing Line Loans (it being understood that any such notice
received after 12:00 noon (New York City time) on any Business Day shall be
deemed to have been received on the next following Business Day), such Revolving
Lender agrees to pay interest on such amount to the Administrative Agent for the
Swing Line Lenders’ accounts forthwith on demand for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three days after
demand, the Federal Funds Rate from time to time in effect and (b) thereafter,
the Base Rate plus the Base Rate Margin from time to time in effect. Any
Revolving Lender’s failure to make available to the Administrative Agent its
Percentage of the amount of all outstanding Swing Line Loans shall not relieve
any other Revolving Lender of its obligation hereunder to make available to the
Administrative Agent such other Revolving Lender’s Percentage of such amount,
but no Revolving Lender shall be responsible for the failure of any other
Revolving Lender to make available to the Administrative Agent such other
Revolving Lender’s Percentage of any such amount.
2.4.4    Repayment of Participations. Upon (and only upon) receipt by the
Administrative Agent for the account of the Swing Line Lenders of immediately
available funds from or on behalf of the Company (a) in reimbursement of any
Swing Line Loan with respect to which a Revolving Lender has paid the
Administrative Agent for the account of the Swing Line Lenders the amount of
such Revolving Lender’s participation therein or (b) in payment of any interest
on a Swing Line Loan, the Administrative Agent will pay to such Revolving Lender
its pro rata share (according to its Percentage) thereof (and the Swing Line
Lender shall receive the amount otherwise payable to any Revolving Lender which
did not so pay the Administrative Agent the amount of such Revolving Lender’s
participation in such Swing Line Loan).
2.4.5    Participation Obligations Unconditional. (1) Each Revolving Lender’s
obligation to make available to the Administrative Agent for the account of the
Swing Line Lenders the amount of its participation interest in all Swing Line
Loans as provided in Section 2.4.3 shall be absolute and unconditional and shall
not be affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
any Swing Line Lender or any other Person, (ii) the occurrence or continuance of
an Event of Default or Unmatured Event of Default, (iii) any adverse change in
the condition (financial or otherwise) of the Company or any Subsidiary thereof,
(iv) any termination of the Commitments or (v) any other circumstance, happening
or event whatsoever.
(a)    Notwithstanding the provisions of clause (a) above, no Revolving Lender
shall be required to purchase a participation interest in any Swing Line Loan
if, prior to the making by the Swing Line Lenders of such Swing Line Loan, such
Swing Line Lenders received written notice specifying that one or more of the
conditions precedent to the making of such Swing Line Loan were not satisfied
and, in fact, such conditions precedent were not satisfied at the time of the
making of such Swing Line Loan.
2.5    Commitments Several. The failure of any Lender to make a requested Loan
on any date shall not relieve any other Lender of its obligation (if any) to
make a Loan on such date, but no Lender shall be responsible for the failure of
any other Lender to make any Loan to be made by such other Lender.
2.6    Certain Conditions. Notwithstanding any other provision of this
Agreement, no Lender shall have an obligation to make any Loan, and no Issuing
Lender shall have any obligation to issue any Letter of Credit, if an Event of
Default or Unmatured Event of Default exists.
2.7    Subsidiary Borrowers. On or after the Closing Date, with the consent of
the Administrative Agent (not to be unreasonably withheld or delayed), the
Company may designate any wholly-owned Subsidiary (other than any Securitization
Subsidiary) as a Subsidiary Borrower by delivery to the Administrative Agent of
a Subsidiary Borrower Supplement executed by such Subsidiary and the Company,
together with a Note in favor of each requesting Revolving Lender, and such
Subsidiary shall for all purposes of this Agreement be a Subsidiary Borrower and
party to this Agreement (until its status as a Subsidiary Borrower is terminated
in accordance with clause (c) below). As soon as practicable upon receipt of a
Subsidiary Borrower Supplement, the Administrative Agent will deliver a copy
thereof to each Revolving Lender.
(a)    Notwithstanding the foregoing clause (a), (i) no Subsidiary Borrower that
is a Domestic Subsidiary may borrow Revolving Loans prior to the fifth Business
Day after the Administrative Agent has distributed copies of the applicable
Subsidiary Borrower Supplement pursuant to the last sentence of clause (a) and
(ii) no Subsidiary Borrower that is a Foreign Subsidiary may (x) borrow
Revolving Loans prior to the tenth Business Day after the Administrative Agent
has distributed copies of the applicable Subsidiary Borrower Supplement pursuant
to the last sentence of clause (a) or (y) borrow or maintain Revolving Loans if
any Lender has notified the Administrative Agent (which notice has not been
withdrawn) that such Lender has determined in good faith that (A) as of the date
such Subsidiary Borrower is eligible to borrow Revolving Loans pursuant to the
foregoing clause (b)(ii)(x) or (B) as the result of the introduction of, any
change in, or any change in the interpretation or administration of any
applicable law or regulation or any guideline or request from any central bank
or other Governmental Authority (whether or not having the force of law), in
each case described in this clause (B) after the date on which such Subsidiary
Borrower was first eligible to borrow pursuant to the foregoing clause
(b)(ii)(x), such Lender cannot make or maintain Loans to such Subsidiary
Borrower without (1) adverse tax or legal consequences (including any
consequences resulting from exchange controls or capital controls) unless such
consequences only involve the payment of money, in which case such Subsidiary
Borrower may borrow and maintain Revolving Loans if it agrees to pay such Lender
such amounts as such Lender determines in good faith are necessary to compensate
such Lender for such consequences, or such consequences relate to FATCA or (2)
violating (or raising a substantial question as to whether such Lender would
violate) any applicable law or regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law).
(b)    So long as the principal of and interest on all Loans made to any
Subsidiary Borrower under this Agreement shall have been paid in full and all
other obligations of such Subsidiary Borrower in such capacity (other than any
contingent indemnification or similar obligation not yet due and payable) shall
have been fully performed, such Subsidiary Borrower may, upon not less than five
Business Days’ prior written notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), terminate its status as a “Subsidiary
Borrower”.
2.8    Utilization of Commitments in Offshore Currencies; Valuation.
(b)    The Administrative Agent will determine the Dollar Equivalent amount of
each Eurodollar Loan and each Letter of Credit denominated in a currency other
than Dollars on each Computation Date, and such determination shall be
conclusive absent demonstrable error. The Administrative Agent will provide the
Company with the amount so determined upon request and, in any event, promptly
following the end of each month.
(c)    Upon receipt of any notice of borrowing of Offshore Currency Loans, the
Administrative Agent will promptly notify each Revolving Lender of the
approximate amount of such Revolving Lender’s Percentage of such borrowing, and
the Administrative Agent will, upon the determination of the Dollar Equivalent
amount of the borrowing as specified in such notice of borrowing, promptly
notify each Revolving Lender of the exact amount of such Revolving Lender’s
Percentage of such borrowing. In the case of a proposed borrowing comprised of
Offshore Currency Loans, the Revolving Lenders shall be under no obligation to
make Offshore Currency Loans in the requested Offshore Currency as part of such
borrowing if the Administrative Agent has received notice from any Revolving
Lender by 10:00 a.m. (Local Time) three Business Days prior to the day of such
borrowing that such Revolving Lender cannot provide Loans in such Offshore
Currency without adverse tax or legal consequences (excluding consequences
relating to FATCA), in which event the Administrative Agent will give notice to
the Company no later than 4:00 p.m. (Local Time) three Business Days prior to
the requested date of such borrowing that a borrowing in such Offshore Currency
is not then available, no such borrowing shall be made and any request for a
Revolving Loan in such Offshore Currency shall be deemed withdrawn and shall
otherwise be without effect.
(d)    In the case of a proposed continuation of Offshore Currency Loans for an
additional Interest Period pursuant to Section 2.2.3, the Revolving Lenders
shall be under no obligation to continue such Offshore Currency Loans if the
Administrative Agent has received notice from any of the Revolving Lenders by
10:00 a.m. (Local Time) three Business Days prior to the day of such
continuation that such Revolving Lender cannot continue to provide Loans in the
applicable Offshore Currency, in which event the Administrative Agent will give
notice to the Company not later than 4:00 p.m. (Local Time) three Business Days
prior to the requested date of such continuation that the continuation of such
Offshore Currency Loans in such Offshore Currency is not then available, and
notice thereof also will be given promptly by the Administrative Agent to the
Revolving Lenders. If the Administrative Agent shall have so notified the
Company that any such continuation of Offshore Currency Loans is not then
available, any notice of continuation with respect thereto shall be deemed
withdrawn and such Offshore Currency Loans shall be redenominated into Revolving
Loans consisting of Base Rate Loans assumed by the Company in Dollars with
effect from the last day of the Interest Period with respect to any such
Offshore Currency Loans. The Administrative Agent will promptly notify the
Company and the Revolving Lenders of any such redenomination and in such notice
by the Administrative Agent to each Revolving Lender the Administrative Agent
will state the aggregate Dollar Equivalent amount of the redenominated Offshore
Currency Loans assumed by the Company as of the Computation Date with respect
thereto and the amount of such redenominated Offshore Currency Loans outstanding
for the account of each applicable Revolving Lender.
(e)    The Company shall be entitled to request that Revolving Loans hereunder
shall also be permitted to be made in any other lawful currency, in addition to
Dollars and the currencies specified in the definition of “Offshore Currency”,
that in the opinion of each Revolving Lender is at such time freely traded in
the offshore interbank foreign exchange markets and is freely transferable and
freely convertible into Dollars (an “Agreed Alternative Currency”). The Company
shall deliver to the Administrative Agent any request for designation of an
Agreed Alternative Currency in accordance with Section 14.3, to be received by
the Administrative Agent not later than noon (New York City time) at least ten
Business Days in advance of the date of any borrowing hereunder proposed to be
made in such Agreed Alternative Currency. Upon receipt of any such request the
Administrative Agent will promptly notify the Revolving Lenders thereof, and
each Revolving Lender will use its best efforts to respond to such request
within two Business Days of receipt thereof. Each Revolving Lender may grant or
deny such request in its sole discretion. The Administrative Agent will promptly
notify the Company of the acceptance or rejection of any such request.
2.9    Additional Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or the applicable Issuing Lender (with a copy to the
Administrative Agent) the Company shall Cash Collateralize such Issuing Lender’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 2.10(a)(iv) and any Cash Collateral provided by such
Defaulting Lender).
(a)    The Company and, to the extent provided by any Defaulting Lender, such
Defaulting Lender hereby grant to the Administrative Agent, for the benefit of
each Issuing Lender, and the Company and, as applicable, such Defaulting Lender,
agree to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letters of Credit, to be applied pursuant to clause
(b) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and each Issuing Lender as herein provided (other than any
Lien described in Section 10.8(a) or (h)), or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure the Company will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lenders).
(b)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.9 or Section 2.10 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
(c)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Lender’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this Section 2.9, and shall promptly be returned to
the Company following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the
applicable Issuing Lender that there exists excess Cash Collateral; provided
that, subject to Section 2.10, the Person providing Cash Collateral and such
Issuing Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.
2.10    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:
(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 14.1.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 12 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 7.5 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
each Issuing Lender or each Swing Line Lender hereunder; third, to Cash
Collateralize each Issuing Lender’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.9; fourth, as the Company may
request (so long as no Event of Default or Unmatured Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account (as contemplated by the definition
of “Cash Collateralize” in Section 1) and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.9; sixth, to the payment of amounts owing to the Lenders, each
Issuing Lender or each Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any Issuing Lender or any
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Event of Default or Unmatured Event of Default exists, to the payment of any
amounts owing to a Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loan or L/C Borrowing in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loan
was made or the related Letter of Credit was issued at a time when the
conditions set forth in Section 11.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letters of Credit
and Swing Line Loans are held by the Lenders pro rata in accordance with their
respective Percentages without giving effect to clause (iv) below. Any payment,
prepayment or other amount paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.10(a) or Section 2.9 shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents to the foregoing.
(iii)    (A) No Defaulting Lender shall be entitled to receive any non-use fee
(pursuant to Section 5.1 or otherwise) for any period during which that Lender
is a Defaulting Lender (and the Company shall not be required to pay any such
fee that otherwise would have been required to have been paid to such Defaulting
Lender); and (B) each Defaulting Lender shall be entitled to receive Letter of
Credit fees pursuant to Section 5.2 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its share of the Stated Amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.9; and with respect to any Letter of Credit fee not required to be
paid to any Defaulting Lender pursuant to the foregoing clause (B), the Company
shall (x) pay to each Non-Defaulting Lender that portion of any such Letter of
Credit fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letters of Credit that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) to the extent
not Cash Collateralized by the Company, pay to each Issuing Lender the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such Issuing Lender’s Fronting Exposure to such Defaulting Lender, and (z)
not be required to pay the remaining amount of any such fee.
(iv)    All or any part of such Defaulting Lender’s participation in Letters of
Credit and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Percentages but only to the extent
that such reallocation does not cause the sum of (A) the Dollar Equivalent
principal amount of all Revolving Loans of any Non-Defaulting Lender plus (B)
such Non-Defaulting Lender’s Percentage of the sum of the outstanding Swing Line
Loans and the aggregate Stated Amount of all Letters of Credit to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from such Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Company shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, ratably prepay Swing
Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure and
(y) second, ratably Cash Collateralize each Issuing Lender’s Fronting Exposure
in accordance with the procedures set forth in Section 2.9.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, each
Swing Line Lender and each Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral or Backup Support), such Lender will, to the extent
applicable, purchase at par that portion of outstanding Revolving Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held pro rata by
the Lenders in accordance with their respective Percentages (without giving
effect to clause (a)(iv) above), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
(c)    New Swing Line Loans/Letters of Credit. So long as any Revolving Lender
is a Defaulting Lender, (i) no Swing Line Lender shall be required to fund any
Swing Line Loan unless it is reasonably satisfied that it has no Fronting
Exposure after giving effect to such Swing Line Loan and (ii) no Issuing Lender
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is reasonably satisfied that it has no Fronting Exposure after giving
effect thereto.
SECTION 3.    EVIDENCE OF DEBT.
3.1    Lender Records. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of any Borrower hereunder to pay any amount owing
hereunder or under any other Loan Document. In the event of any conflict between
the accounts and records maintained by any Lender and the accounts and records
of the Administrative Agent in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the applicable
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a promissory note substantially in the form of Exhibit A (each a “Note”),
which shall evidence such Lender’s Term Loan or Revolving Loans in addition to
such accounts or records. Each Lender may attach schedules to its Note (or
Notes) and endorse thereon the date, type (if applicable), amount and maturity
of its Loans and payments with respect thereto.
3.2    Administrative Agent Records. In addition to the accounts and records
referred to in Section 3.1, each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
SECTION 4.    INTEREST.
4.1    Interest Rates; Default Interest.
4.1.12    Interest Rates for Loans. Each Borrower promises to pay interest on
the unpaid principal amount of each Loan made to it for the period commencing on
the date such Loan is made until such Loan is paid in full as follows:
(a)    at all times such Loan is a Base Rate Loan, at a rate per annum equal to
the Base Rate plus the Base Rate Margin from time to time in effect; and
(b)    at all times such Loan is a Eurodollar Loan, at a rate per annum equal to
the sum of the Eurodollar Rate (Reserve Adjusted) applicable to each Interest
Period for such Loan plus the Eurodollar Margin from time to time in effect.
Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by any Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2.0% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, 2.0% plus the rate
applicable to Base Rate Loans as provided in paragraph (a) of this Section.
4.1.13    Interest Rates on Swing Line Loans. The Company promises to pay
interest on the unpaid principal amount of each Swing Line Loan for the period
commencing on the date such Swing Line Loan is made until the date such Swing
Line Loan is paid in full at the rate applicable from time to time for Base Rate
Loans pursuant to Section 4.1.1 (it being understood that if at any time the
Lenders become obligated to fund their participations in any Swing Line Loan
pursuant to Section 2.4.3, such Swing Line Loan shall continue to bear interest
at the rate applicable from time to time for Base Rate Loans pursuant to Section
4.1.1).
4.2    Interest Payment Dates. Accrued interest on each Base Rate Loan
(including any Swing Line Loan) shall be payable in arrears on the last Business
Day of each calendar quarter and at maturity. Accrued interest on each
Eurodollar Loan shall be payable on the last day of each Interest Period
relating to such Loan (and, in the case of a Eurodollar Loan with an Interest
Period of six months or longer, on each three-month anniversary of the first day
of such Interest Period) and at maturity. After maturity, accrued interest on
all Loans shall be payable on demand.
4.3    Setting and Notice of Eurodollar Rates. The applicable Eurodollar Rate
for each Interest Period shall be determined by the Administrative Agent, which
shall give notice thereof to the Company and each Lender. Each determination of
the applicable Eurodollar Rate by the Administrative Agent shall be conclusive
and binding upon the parties hereto, in the absence of demonstrable error. The
Administrative Agent shall, upon written request of the Company or any Lender,
deliver to the Company or such Lender a statement showing the computations used
by the Administrative Agent in determining any applicable Eurodollar Rate
hereunder.
4.4    Computation of Interest. All determinations of interest for Base Rate
Loans (including any Swing Line Loan bearing interest at or by reference to the
Base Rate) when the Base Rate is determined by the Prime Rate and all
computations with respect to any amounts denominated in Canadian Dollars or
Australian Dollars shall be made on the basis of a year of 365 or, with regard
to Base Rate Loans but not Canadian Dollars or Australian Dollars, 366 days, as
the case may be, and the actual number of days elapsed. All other computations
of interest shall be computed for the actual number of days elapsed on the basis
of a year of 360 days or on such other basis as the Administrative Agent shall
determine is customary for the relevant currency. The applicable interest rate
for each Base Rate Loan shall change simultaneously with each change in the Base
Rate.
SECTION 5.    FEES.
5.1    Non-Use Fee. Subject to Section 2.10(a)(iii)(A), the Company agrees to
pay to the Administrative Agent for the account of each Revolving Lender a
non-use fee, for the period from the Closing Date to the Revolving Maturity
Date, at a rate per annum equal to the Non-Use Fee Rate in effect from time to
time of the daily average of the unused portion of such Revolving Lender’s
Revolving Commitment. For purposes of calculating usage under this Section, the
Revolving Commitment shall be deemed used to the extent of the sum of the
aggregate Dollar Equivalent outstanding principal amount of all Revolving Loans
(but not Swing Line Loans) and the Stated Amount of all Letters of Credit. Such
non-use fee shall be payable in arrears on the last Business Day of each
calendar quarter and on the Revolving Maturity Date for any period then ending
for which such non-use fee shall not have theretofore been paid. The non-use fee
shall be computed for the actual number of days elapsed on the basis of a year
of 360 days.
5.2    Letter of Credit and Other Fees. The Company agrees to pay to the
Administrative Agent for the account of the Revolving Lenders pro rata according
to their respective Percentages a letter of credit fee for each Letter of Credit
in an amount equal to the applicable L/C Fee Rate per annum in effect from time
to time of the Dollar Equivalent of the undrawn amount of such Letter of Credit
(computed for the actual number of days elapsed on the basis of a year of 360
days). Such letter of credit fee shall be payable in arrears on the last
Business Day of each calendar quarter and on the Revolving Maturity Date (and,
if any Letter of Credit remains outstanding on the Revolving Maturity Date,
thereafter on demand) for the period from the date of the issuance of each
Letter of Credit to the date such payment is due or, if earlier, the date on
which such Letter of Credit expired or was terminated.
(a)    The Company agrees to pay each Issuing Lender a fronting fee for each
Letter of Credit in the amount separately agreed between the Company and such
Issuing Lender from time to time.
(b)    In addition, with respect to each Letter of Credit, the Company agrees to
pay to each Issuing Lender, for its own account, such fees and expenses as such
Issuing Lender customarily requires in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations.
(c)    The Company shall, without duplication to the fees referred to above in
clauses (a), (b) and (c) pay, or cause to be paid, to the Administrative Agent
and the Lead Arrangers (or their Affiliates) for their account (or that of their
applicable Affiliates) such fees as separately agreed between the Company or its
Subsidiaries and the Administrative Agent and/or the Lead Arrangers pursuant to
any fee or similar letters.
SECTION 6.    CHANGES IN COMMITMENTS; PREPAYMENTS; AMORTIZATION; REPAYMENT OF
LOANS.
6.1    Changes in Commitments.
6.1.2    Voluntary Reduction or Termination of the Revolving Commitment. (1) The
Company may from time to time on at least five Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Revolving Commitment to an amount not
less than the Revolving Credit Exposure. Any such reduction shall be in an
amount not less than $3,000,000 or a higher integral multiple of $1,000,000;
provided that the Revolving Commitment may not be reduced to an amount that is
less than the sum of (i) the outstanding Dollar Equivalent principal amount of
Revolving Loans and Swing Line Loans (after giving effect to any concurrent
prepayment thereof), and (ii) the Stated Amount of all Letters of Credit. All
reductions of the Revolving Commitment shall reduce the Revolving Commitment pro
rata among the Revolving Lenders according to their respective pro rata share of
the Revolving Commitments.
(a)    The Company may at any time on at least five Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Revolving Lender thereof) terminate the Revolving Commitment upon payment in
full of all Revolving Loans and Swing Line Loans and all other obligations of
the Company hereunder in respect of such Revolving Loans and Swing Line Loans
and Cash Collateralization in full or the provision of other Backup Support,
pursuant to documentation in form and substance reasonably satisfactory to each
Issuing Lender, of all obligations arising with respect to the Letters of
Credit. Each notice delivered by the Company pursuant to this clause (b) shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by the Company may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.
6.1.3    Mandatory Reduction of Commitments. Unless previously terminated, the
Revolving Commitment shall terminate on the Revolving Maturity Date and the Term
Loan Commitment (other than any Incremental Term Loan Commitments) shall
terminate upon the making of the Term Loans on the Closing Date. Any Incremental
Term Loan Commitment shall terminate as provided in the applicable Incremental
Assumption Agreement.
6.1.4    Incremental Term Loan Commitments. (a) The Company may, by written
notice to the Administrative Agent, request Incremental Term Loan Commitments in
an aggregate amount not to exceed the Incremental Facility Amount at such time,
from one or more Incremental Term Lenders (which may include any existing Lender
willing to provide the same, in their own discretion); provided that each such
Person, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent (acting reasonably). Such notice shall set forth
(i) the amount of the Incremental Term Loan Commitments being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of $10,000,000
or equal to the remaining Incremental Facility Amount), the date on which such
Incremental Term Loan Commitments are requested to become effective (which shall
not be less than 10 Business Days nor more than 60 days after the date of such
notice, unless otherwise agreed to by the Administrative Agent) and
(iii) whether such Incremental Term Loan Commitments are to be Term Loan
Commitments or commitments to make term loans with terms different from the Term
Loans (“Other Term Loans”).
(b) The Company and each Incremental Term Lender shall execute and deliver to
the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Commitment of such Lender. Each Incremental Assumption Agreement in respect
of Incremental Term Loan Commitments shall specify the terms of the Incremental
Term Loans to be made thereunder.
(c) The scheduled amortization and maturity of any Incremental Term Loans shall
be as set forth in the applicable Incremental Assumption Agreement; provided
that in no event shall (i) the final maturity date of any new Incremental Term
Loans be earlier than the latest final maturity date of any then outstanding
Class of Term Loans and (ii) the weighted average life to maturity of any new
Incremental Term Loans be less than the weighted average life to maturity of any
then outstanding Class of Term Loans.
(d) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 6.1.3 unless, (i) no Event of Default or
Unmatured Event of Default exists or would result therefrom and (ii) the
Administrative Agent shall have received certified copies of authorizing
resolutions of the Board of Directors of the Company authorizing such
Incremental Term Loan Commitments.
6.1.5    Optional Increase in Revolving Commitment. So long as no Event of
Default or Unmatured Event of Default exists or would result therefrom and
notwithstanding any contrary provision of Section 6.1.1, the Company may, by
means of a letter to the Administrative Agent substantially in the form of
Exhibit E, request that the Revolving Commitment be increased by (a) increasing
the Revolving Commitment of one or more Revolving Lenders which have agreed to
such increase (it being understood that no Revolving Lender shall have any
obligation to increase its Revolving Commitment pursuant to this Section 6.1.4)
and/or (b) adding one or more commercial banks or other Persons as a party
hereto with a Revolving Commitment in an amount agreed to by any such commercial
bank or other Person; provided that (i) no commercial bank or other Person shall
be added as a party hereto without the written consent of the Administrative
Agent, the Swing Line Lenders and the Issuing Lenders (in each case, which shall
not be unreasonably withheld); (ii) in no event shall the aggregate amount of
all increases of the Revolving Commitment pursuant to this Section 6.1.4 exceed
the Incremental Facility Amount; and (iii) no such increase shall increase the
Offshore Currency Sublimit, the amount of the Swing Line Sublimit (without the
consent of each Swing Line Lender) or the L/C Sublimit (without the consent of
each Issuing Lender). Any increase in the Revolving Commitment pursuant to this
Section 6.1.4 shall be effective three Business Days (or such other period of
time as may be agreed upon by the Company, the Administrative Agent and the
Lenders or other Persons participating in such increase) after the date on which
the Administrative Agent has (A) received certified copies of authorizing
resolutions of the Board of Directors of the Company authorizing such increase
(or authorizing the maximum increase amount specified in clause (ii) above) and
(B) received and accepted (such acceptance not to be unreasonably withheld) the
applicable increase letter in the form of Annex 1 to Exhibit E (in the case of
an increase in the Revolving Commitment of an existing Revolving Lender) or
assumption letter in the form of Annex 2 to Exhibit E (in the case of the
addition of a commercial bank or other Person as a new Lender). The
Administrative Agent shall promptly notify the Company and the Lenders of any
increase in the Revolving Commitment pursuant to this Section 6.1.4 and of the
Revolving Commitment of each Revolving Lender after giving effect thereto. The
Company acknowledges that, in order to maintain Loans in accordance with each
Lender’s pro rata share (based on their Revolving Commitments), a reallocation
of the Commitments as a result of a non-pro-rata increase in the Revolving
Commitment may require prepayment of all or portions of certain Loans on the
date of such increase (and any such prepayment shall be subject to the
provisions of Section 8.4).
6.2    Prepayments.
6.2.1    Any Borrower may from time to time prepay Loans in whole or in part,
without premium or penalty, provided that the Company shall give the
Administrative Agent (which shall promptly advise each Lender) notice thereof
not later than (a) 2:30 p.m. (Local Time) (or, in the case of prepayment of
Swing Line Loans, 4:00 p.m. (New York City time) on the date of such prepayment
(which shall be a Business Day), in the case of Base Rate Loans and Swing Line
Loans, and (b) two Business Days prior to the date of such prepayment, in the
case of Eurodollar Loans, in each case specifying the Loans to be prepaid and
the date and amount of prepayment. Subject to Section 2.2.1, each partial
prepayment of Revolving Loans shall be in a minimum amount such that the Dollar
Equivalent thereof is $1,000,000 and an integral multiple of $1,000,000 in
excess thereof. Each partial prepayment of Term Loans shall be in a minimum
amount of $3,000,000 and an integral multiple of $1,000,000 in excess thereof.
Prepayments of Revolving Loans shall be applied pro rata to the applicable
Revolving Loans of all Revolving Lenders based on the outstanding amount thereof
for the account of such applicable Revolving Lender. Prepayments of Term Loans
shall be applied pro rata to applicable Term Loans of all Term Lenders based on
the outstanding amount thereof for the account of such applicable Term Lender.
Any prepayment of a Eurodollar Loan on a day other than the last day of an
Interest Period therefor shall include interest on the principal amount being
repaid and shall be subject to Section 8.4. Each notice of prepayment under this
Section 6.2.1 shall be irrevocable; provided that a notice delivered by the
Company of the prepayment of Loans in connection with the termination of the
Commitments pursuant to Section 6.1.1(b) may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
6.2.2    If on any date the aggregate Revolving Credit Exposure exceeds the
aggregate Revolving Commitment, the Borrowers shall immediately, and without
notice or demand, prepay the outstanding principal amount of the Revolving Loans
and/or L/C Advances and/or Cash Collateralize (or promptly provide other Backup
Support for) the outstanding Letters of Credit in an amount equal to such
excess.
6.2.3    If at any time of calculation by the Administrative Agent (pursuant to
Section 2.8(a) or otherwise), the sum of the Dollar Equivalent principal amount
of all outstanding Offshore Currency Loans plus the Stated Amount of all Letters
of Credit denominated in an Offshore Currency exceeds an amount equal to the
lesser of (a) the aggregate Revolving Commitment and (b) 105% of the Offshore
Currency Sublimit as a result of fluctuations in currency exchange rates, the
applicable Borrowers shall, within two Business Days after receipt of notice
thereof, prepay Offshore Currency Loans and/or Cash Collateralize (or promptly
provide other Backup Support for) the Letters of Credit denominated in an
Offshore Currency in an amount sufficient to cause the sum of the Dollar
Equivalent principal amount of all outstanding Offshore Currency Loans plus the
Stated Amount of all Letters of Credit denominated in an Offshore Currency to be
less than or equal to the Revolving Commitment or the Offshore Currency
Sublimit, respectively.
6.2.4    Mandatory Prepayments. (a) Subject to clauses (b) and (c) below, on
each occasion that the Company or any Subsidiary receives any Net Cash Proceeds
in respect of any Prepayment Event, the Company shall promptly (and in any event
within five Business Days) apply 100% of the Net Cash Proceeds received with
respect thereto to prepay outstanding Term Loans, it being agreed that to the
extent no Term Loans are then outstanding at such time, to the extent any
Revolving Loans are outstanding on such date, the Borrowers shall prepay
Revolving Loans with such Net Cash Proceeds on such date). Each prepayment of
outstanding Loans required to be made pursuant to this paragraph shall be
allocated pro rata between the Term Loans (including the Other Term Loans (if
any)) or if applicable, Revolving Loans and, in the case of Term Loans, applied
against the remaining scheduled installments of principal due in respect of the
Term Loans, including (unless otherwise specified in the applicable Incremental
Assumption Agreement) the Other Term Loans (if any) as directed by the Company.
(b) Notwithstanding clause (a) above, if (x) the Company shall deliver a
certificate of an Executive Officer to the Administrative Agent at or promptly
following the time of receipt of any amount that would otherwise constitute Net
Cash Proceeds of an Asset Sale setting forth the Company’s intent to reinvest
such proceeds in productive assets or businesses within 365 days of receipt of
such proceeds (the “Investment Period”) and (y) no Event of Default shall have
occurred and shall be continuing at the time of the delivery of such
certificate, such proceeds shall not constitute Net Cash Proceeds except to the
extent not so used at the end of such Investment Period (or, if the Company
commits to reinvest such proceeds within such Investment Period, within 180 days
of the end of such Investment Period), at which time such proceeds shall be
deemed to be Net Cash Proceeds.
(c) The Company shall not be required to prepay by any amount that would
otherwise be required pursuant to clause (a) above to the extent (i) the
relevant Net Cash Proceeds are generated by any Foreign Subsidiary and the
repatriation to the Company of any such Net Cash Proceeds would be prohibited,
restricted or delayed under any applicable law or conflict with the fiduciary
duties of such Foreign Subsidiary’s directors or officers or (ii) the relevant
Net Cash Proceeds are generated by any Foreign Subsidiary and the repatriation
of such Net Cash Proceeds to the Company would result in adverse tax
consequences as reasonably determined by the Company; provided that upon the
Company obtaining knowledge that such circumstance in clause (i) and/or clause
(ii), as applicable, ceases to apply, such Net Cash Proceeds shall be deemed
received for purposes of clause (a) above and any prepayment or reduction
requirements applicable thereto.


6.3    Amortization of Term Loans; Repayment.
6.3.2    The Company shall repay on the last Business Day of March, June,
September and December of each year (beginning with the first such date
occurring after the Closing Date) (each, a “Term Loan Repayment Date”), through
and including the Term Loan Maturity Date, an aggregate principal amount of Term
Loans equal to the product of (x) the aggregate principal amount of Term Loans
outstanding on the Closing Date and (y) the percentage set forth below for each
applicable Term Loan Repayment Date, with the balance of the Term Loans due in
full on the Term Loan Maturity Date:
Term Loan Repayment Date
Percentage
Each of the first eight Term Loan Repayment Dates
1.25
%
Each of the next four Term Loan Repayment Dates
1.875
%
Each Term Loan Repayment Date thereafter
2.50
%

6.3.3    To the extent not previously paid, all Term Loans shall be due and
payable in full on the Term Loan Maturity Date.
6.3.4    Any prepayment of a Term Loan shall be applied to reduce the subsequent
scheduled repayments of the Term Loans to be made pursuant to Section 6.3 as
directed by the Company.
6.3.5    To the extent not previously paid, (i) all Revolving Loans shall be due
and payable in full on the Revolving Maturity Date and (ii) all Swing Line Loans
shall be due and payable in full on the earliest of (A) the date of any
borrowing of Revolving Loans, (B) the Revolving Maturity Date and (C) the date
that is five Business Days after the date such Swing Line Loans were made.
6.3.6    Repayments of Loans (not including Revolving Loans that are Base Rate
Loans, but including Swing Line Loans) shall be accompanied by accrued interest
on the amount repaid.
6.4    Extension of Revolving Maturity Date. The Company may, by delivery of a
Revolving Maturity Date Extension Request to the Administrative Agent (which
shall promptly deliver a copy to each of the Revolving Lenders) not less than
45 days and not more than 85 days prior to any anniversary of the Closing Date,
request that the Revolving Lenders extend the Revolving Maturity Date for an
additional period set forth in such Revolving Maturity Date Extension Request
(it being understood each Revolving Lender shall be offered the right to
participate in such extension on the same terms and conditions as each other
Revolving Lender).  Each Revolving Lender shall, by notice to the Company and
the Administrative Agent given not later than the 20th day after the date of the
Administrative Agent’s receipt of the Company’s Revolving Maturity Date
Extension Request, advise the Company whether or not it agrees to the requested
extension (each Revolving Lender agreeing to a requested extension being called
a “Consenting Lender”, and each Revolving Lender declining to agree to a
requested extension being called a “Declining Lender”).  Any Defaulting Lender
and any Revolving Lender that has not so advised the Company and the
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender; provided that a Declining Lender
(other than a Defaulting Lender) may, with the written consent of the Company,
elect to become a Consenting Lender on the terms agreed by the other Consenting
Lenders by written agreement with the Company and the Administrative Agent
entered into at least two Business Days prior to the Revolving Maturity Date (or
such later date as the Administrative Agent shall agree) theretofore in effect
(such Revolving Maturity Date being called the “Existing Maturity Date”).  The
Revolving Maturity Date shall, as to the Consenting Lenders, be extended to the
date set forth in the Revolving Maturity Date Extension Request.  The decision
to agree or withhold agreement to any Revolving Maturity Date Extension Request
shall be at the sole discretion of each Revolving Lender.  The Revolving
Commitment of any Declining Lender shall terminate on the Existing Maturity
Date.  The principal amount of any outstanding Revolving Loans made by Declining
Lenders, together with any accrued interest thereon and any accrued fees and
other amounts payable to or for the account of such Declining Lenders hereunder,
shall be due and payable on the Existing Maturity Date, and on the Existing
Maturity Date the Borrowers shall also make such other prepayments of their
Revolving Loans pursuant to Section 6.2 as shall be required in order that,
after giving effect to the termination of the Revolving Commitments of, and all
payments to, Declining Lenders pursuant to this sentence, the sum of the
Revolving Credit Exposures would not exceed the total Revolving Commitments. 
Notwithstanding the foregoing provisions of this paragraph, the Company shall
have the right, to the extent forth Section 8.7 (the Revolving Maturity Date
Extension Request being deemed an amendment for such purposes), to replace a
Declining Lender with one or more Revolving Lenders or other financial
institutions that will agree to the applicable Revolving Maturity Date Extension
Request, and each such replacement Revolving Lender or financial institution
shall for all purposes constitute a Consenting Lender.  Notwithstanding the
foregoing, no extension of the Revolving Maturity Date pursuant to this
paragraph shall become effective unless on the anniversary of the Closing Date
that immediately follows the date on which the Company delivers the applicable
Revolving Maturity Date Extension Request, the conditions set forth in Section
11.2 shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated on such anniversary of the Closing Date and
executed by an Executive Officer of the Company.
SECTION 7.    MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
7.1    Making of Payments. All payments of principal of or interest on the
Loans, and of all non-use fees and Letter of Credit fees, shall be made by the
applicable Borrower to the Administrative Agent at its principal office in New
York, New York in immediately available funds (a) in the case of principal and
interest payments with respect to Eurodollar Loans, in the Applicable Currency,
and (b) in the case of any other amount, in Dollars or such other currency as
shall be specified herein and without set-off, counterclaim or deduction of any
kind, not later than noon on the date due, and funds received after that hour
shall be deemed to have been received by the Administrative Agent on the next
following Business Day. The Administrative Agent shall promptly remit to each
Lender its share (if any) of all such payments received in collected funds by
the Administrative Agent. All payments under Section 8.1 shall be made by the
applicable Borrower directly to the Lender entitled thereto.
7.2    Application of Certain Payments. Each payment of principal shall be
applied to such Loans as the applicable Borrower shall direct by notice to be
received by the Administrative Agent on or before the date of such payment or,
in the absence of such notice, first, to repay such Loans outstanding as Base
Rate Loans and then, to repay such Loans outstanding as Eurodollar Loans, with
those Eurodollar Loans having earlier expiring Interest Periods being repaid
prior to those having later expiring Interest Periods. Concurrently with each
remittance to any Lender of its share of any such payment, the Administrative
Agent shall advise such Lender as to the application of such payment.
7.3    Due Date Extension or Reduction. If any payment of principal or interest
with respect to any of the Loans, or of any fees or other amounts, falls due on
a day which is not a Business Day, then such due date shall be extended to the
immediately following Business Day (unless, in the case of a payment of interest
on a Eurodollar Loan, the result of such extension would be to extend the due
date for such payment into another calendar month, in which case such due date
shall be the immediately preceding Business Day) and any extension or reduction
of time shall be reflected in computing interest and fees.
7.4    Failure to Make Payments. Unless the applicable Borrower or a Lender has
notified the Administrative Agent, prior to the date any payment to be made by
it is due, that it does not intend to remit such payment, the Administrative
Agent may, in its sole and absolute discretion, assume that such Borrower or
such Lender, as the case may be, has timely remitted such payment and may, in
its sole and absolute discretion and in reliance thereon, make available such
payment to the Person entitled thereto. If such payment was not in fact remitted
to the Administrative Agent in immediately available funds, then:
(i)    if the applicable Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the amount of such assumed
payment made available to such Lender, together with interest thereon in respect
of each day from the date such amount was made available by the Administrative
Agent to such Lender to the date such amount is repaid to the Administrative
Agent at a rate per annum equal to, in the case of (a) amounts owed in Dollars
(x) for the first three days after demand, the Federal Funds Rate from time to
time in effect and (y) thereafter, the Base Rate from time to time in effect and
(ii) in the case of amounts owed not denominated in Dollars, a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation; and
(ii)    if a Lender failed to make such payment, the Administrative Agent shall
promptly notify the Company, and the Company shall pay such corresponding amount
to the Administrative Agent, together with interest thereon in respect of each
day from the date such amount was made available by the Administrative Agent to
the Company at a rate per annum equal to the interest rate applicable to the
applicable borrowing. Nothing in this clause (ii) shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Company or any other Borrower may have
against any Lender as a result of any default by such Lender hereunder.
7.5    Setoff. The Company agrees that the Administrative Agent and each Lender
have all rights of set-off and bankers’ lien provided by applicable law, and in
addition thereto, the Company agrees that at any time any Event of Default
exists, the Administrative Agent, each Lender and, to the extent permitted by
applicable law, any Affiliate thereof, may apply to the payment of any
obligations of the Borrowers hereunder, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of the Borrowers then or
thereafter with the Administrative Agent, such Lender or such Affiliate;
provided that if any Defaulting Lender shall exercise any such right of set-off,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.10
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, each Issuing Lender and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations of the Borrowers as to which it exercised such
right of set-off; provided further, that to the extent prohibited by applicable
law as described in the definition of “Excluded Swap Obligation,” no amounts
received from, or set off with respect to, any Guarantor shall be applied to any
Excluded Swap Obligations of such Guarantor. Each Lender agrees promptly to
notify the Company and the Administrative Agent after any such set-off and
application made by such Lender or such Affiliate; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
7.6    Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
but excluding any payment pursuant to Section 8.7 or in connection with an
assignment or participation pursuant to Section 14.8 or any payment to any Swing
Line Lender in respect of a Swing Line Loan prior to the occurrence of an Event
of Default under Section 12.1.1 or 12.1.3 or any other payment or recovery made
on a non-ratable basis pursuant to the express provisions of this Agreement or
any other Loan Document) on account of principal of or interest on any Loan (or
on account of its participation in any Letter of Credit or Swing Line Loan) in
excess of its pro rata share (or other share specified hereunder or under any
other applicable Loan Document) of payments and other recoveries obtained by all
Lenders on account of principal of and interest on Loans (or such
participations) then held by them, such Lender shall purchase from the other
Lenders such participation in the Loans (or sub-participations in Letters of
Credit or Swing Line Loans) held by them as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided that if all or any portion of the excess payment or other
recovery is thereafter recovered from such purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery.
7.7    Taxes. All payments of principal of, and interest on, the Loans and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any Taxes, except as required by applicable law. If any
withholding or deduction from any payment to be made by a Loan Party hereunder
is required in respect of any Taxes pursuant to any applicable law, then the
Company will, or will cause each other applicable Loan Party to:
(i)    pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;
(ii)    promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and
(iii)    if such Taxes are Indemnified Taxes and except to the extent such
withholding or deduction would not be required if such Lender’s Exemption
Representation were true as of the date made, pay to the Administrative Agent
for the account of the applicable Recipient such additional amount or amounts as
is necessary to ensure that the net amount actually received by each Recipient
will equal the full amount such Recipient would have received had no such
withholding or deduction been required.
Moreover, if any Indemnified Taxes are directly asserted against the
Administrative Agent or any Lender with respect to any payment received by the
Administrative Agent or such Lender hereunder, the Administrative Agent or such
Lender may pay such Indemnified Taxes and the applicable Loan Party will (except
to the extent such Taxes are payable by a Lender and would not have been payable
if such Lender’s Exemption Representation were true as of the date made),
promptly pay such additional amounts (including any penalty, interest and
expense) as are necessary in order that the net amount received by such Person
after the payment of such Indemnified Taxes (including any Indemnified Taxes on
such additional amount) shall equal the amount such Person would have received
had such Indemnified Taxes not been asserted, whether or not such Indemnified
Taxes were correctly or legally asserted.
(b)    If any Loan Party fails to pay any Indemnified Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent, for
the account of the respective Recipient, the required receipts or other required
documentary evidence, the Company shall indemnify each Recipient for any
incremental Indemnified Taxes, interest or penalties that may become payable by
any Recipient as a result of any such failure, whether or not such Indemnified
Taxes were correctly or legally asserted.
(c)    Each Lender represents and warrants (such Lender’s “Exemption
Representation”) to the Company and the Administrative Agent that, as of the
date of this Agreement (or, in the case of an Assignee, the date it becomes a
party hereto), it is entitled to receive payments hereunder without any
deduction or withholding for or on account of any Taxes imposed by the United
States of America or any political subdivision or taxing authority thereof other
than with respect to any Excluded Taxes.
(d)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender's failure
to comply with the provisions of Section 14.8.2 relating to the maintenance of a
Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (c).
(e)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 7.7(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in such Lender’s reasonable judgment such completion, execution or
submission would subject such Lender’s to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing,
(A)
any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(A)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Company and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
whichever of the following is applicable:

(1)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)
executed originals of IRS Form W-8ECI;

(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(B)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Company and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made; and

(C)
if a payment made to a Lender under any Loan Document would be subject to
withholding Tax imposed pursuant to or in connection with FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with its obligations under FATCA
and to determine that such Lender has or has not complied with its obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(f)    If, and to the extent that, any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
indemnified or paid by the Company or another applicable Borrower pursuant to
this Section 7.7, such Recipient agrees to promptly notify the Company thereof
and thereupon to use reasonable efforts to pay to the Company an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such Recipient and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund). The Company, upon the request of such Recipient, shall
repay to such the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such Recipient is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will any Recipient be required to pay any amount to
the Company pursuant to this paragraph (f) the payment of which would place the
Recipient in a less favorable net after-Tax position than the Recipient would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any Recipient
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the indemnifying party or any other Person.
(g)    Each Lender shall, promptly upon request by the Company, deliver to the
Company copies of all completed and executed forms reasonably deemed necessary
by any Borrower in connection with the payment of amounts demanded by such
Lender pursuant to the foregoing clause (a).
(h)    Each party’s obligations under this Section 7.7 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 8.    INCREASED COSTS; MARKET DISRUPTION .
8.1    Increased Costs. (a) If any Change in Law:
(i)    shall subject any Recipient (including any Eurodollar Office of a Lender)
to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of “Excluded Taxes” and (C) Connection Income
Taxes) with respect to its loans, loan principal, letters of credit,
commitments, or other obligations hereunder, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(ii)    shall impose, modify or deem applicable any reserve (including any
reserve imposed by the FRB, but excluding any reserve included in the
determination of interest rates pursuant to Section 4), special deposit,
liquidity or similar requirement against assets of, deposits with or for the
account of, or credit extended by any Lender (or any Eurodollar Office of such
Lender); or
(iii)    shall impose on any Lender (or its Eurodollar Office) any other
condition affecting its Loans or Letters of Credit, its Note or its obligation
to make Loans or Letters of Credit;
and the result of any of the foregoing is to increase the cost to (or in the
case of Regulation D of the FRB, to impose a cost on) such Lender (or any
Eurodollar Office of such Lender) of making or maintaining any Loan or Letter of
Credit, or to reduce the amount of any sum received or receivable by such Lender
(or its Eurodollar Office) under this Agreement or under its Note with respect
thereto (in each case after giving effect to any interest earned or to be earned
on any reserve or special deposit of the type described in clause (ii) above),
then within 10 Business Days after written demand by such Lender (which demand
shall be accompanied by a statement setting forth the basis for such demand and
a calculation of the amount thereof in reasonable detail, a copy of which shall
be furnished to the Administrative Agent) to the Company, so long as such demand
is substantially consistent with demands made by such Lender with similarly
situated customers of such Lender under agreements having provisions similar to
this Section 8.1(a), the Company shall, or shall cause each other applicable
Borrower to, pay directly to such Lender such additional amount as will
compensate such Lender for such increased cost or such reduction.
(i)    If any Lender shall reasonably determine that any Change in Law regarding
capital adequacy or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or its controlling Person’s capital
as a consequence of such Lender’s obligations hereunder or under any Letter of
Credit to a level below that which such Lender or such controlling Person could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such controlling Person’s policies with respect to capital adequacy
or liquidity requirements) by an amount reasonably deemed by such Lender or such
controlling Person to be material, then from time to time, within 10 Business
Days after written demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent) to the Company, so long as such demand is substantially
consistent with demands made by such Lender with similarly situated customers of
such Lender under agreements having provisions similar to this Section 8.1(b),
the Company shall, or shall cause each other applicable Borrower to, pay to such
Lender such additional amount or amounts as will compensate such Lender or such
controlling Person for such reduction.
8.2    Inability to Determine Rates, etc.
(f)    If at the time that the Administrative Agent shall seek to determine the
Screen Rate on the Quotation Day for any Interest Period for a Eurodollar Loan,
the Screen Rate shall not be available for such Interest Period for any reason
and the Administrative Agent shall determine that it is not possible to
determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the Reference Bank Rate shall be the
Eurodollar Rate for such Interest Period for such Eurodollar Loan; provided that
if any Reference Bank Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement; provided, further, that if less than two
Reference Banks shall supply a rate to the Administrative Agent for purposes of
determining the Eurodollar Rate for such Eurodollar Loan, the Administrative
Agent shall be deemed to have determined that adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Eurodollar Loan and
Section 8.2 (b) shall apply.
(g)    If with respect to any Interest Period, the Administrative Agent
determines (which determination shall be binding and conclusive on the
Borrowers) that by reason of circumstances affecting the interbank Eurodollar
market adequate and reasonable means do not exist for ascertaining the
applicable Eurodollar Rate; or
(h)    If with respect to any Interest Period, Lenders holding an aggregate
outstanding amount of Term Loans, Revolving Loans and undrawn Revolving
Commitments equal to at least 40% of all outstanding Term Loans, Revolving Loans
and undrawn Revolving Commitments advise the Administrative Agent that the
Eurodollar Rate (Reserve Adjusted) will not adequately and fairly reflect the
cost to such Lenders of maintaining or funding such Eurodollar Loans for such
Interest Period (taking into account any amount to which such Lenders may be
entitled under Section 8.1) or that the making or funding of Eurodollar Loans
has become impracticable as a result of an event occurring after the date of
this Agreement which in the opinion of such Lenders materially affects such
Loans;
then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make, continue or convert Loans into Eurodollar Loans, (ii)
with respect to the Eurodollar Rate component of the Base Rate, the utilization
of the Eurodollar Rate component in determining the Base Rate shall be suspended
and (iii) on the last day of the current Interest Period for each Eurodollar
Loan, such Loan shall, unless then repaid in full, automatically convert to a
Base Rate Loan (it being understood that if such Loan is denominated in a
currency other than Dollars, such Loan shall be redenominated in Dollars at the
Spot Rate at such time to facilitate such conversion). The Administrative Agent
shall promptly revoke any such notice at such time as the applicable
circumstances shall no longer continue; provided that, in the case of any such
notice made pursuant to clause (b) above, the Required Lenders shall have
consented to such revocation.
8.3    Changes in Law Rendering Eurodollar Loans Unlawful. In the event that any
change after the date hereof in (including the adoption of any new) applicable
laws or regulations, or any change after the date hereof in the interpretation
of applicable laws or regulations by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund Eurodollar Loans, then such
Lender shall promptly notify each of the other parties hereto and, so long as
such circumstances shall continue, (a) such Lender shall have no obligation to
make or convert into Eurodollar Loans (but shall make Base Rate Loans, ignoring
the Eurodollar Rate component in determining the Base Rate, concurrently with
the making of or conversion into Eurodollar Loans by the Lenders which are not
so affected, in each case in an amount equal to such Lender’s pro rata share of
all Eurodollar Loans which would be made or converted into at such time in the
absence of such circumstances) and (b) on the last day of the current Interest
Period for each Eurodollar Loan of such Lender (or, in any event, on such
earlier date as may be required by the relevant law, regulation or
interpretation), such Eurodollar Loan shall, unless then repaid in full,
automatically convert to a Base Rate Loan and, if such Loan is denominated in a
currency other than Dollars, such Loan shall be redenominated in Dollars at the
Spot Rate (and such Lender will promptly notify the Administrative Agent and the
Company when such circumstances cease to exist, at which time such Lender’s
obligation to make Eurodollar Loans shall be reinstated). Each Base Rate Loan
made by a Lender which, but for the circumstances described in the foregoing
sentence, would be a Eurodollar Loan (an “Affected Loan”) shall remain
outstanding for the same period as the Group of Eurodollar Loans of which such
Affected Loan would be a part absent such circumstances.
8.4    Funding Losses. The Company hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis in
reasonable detail for the amount being claimed, a copy of which shall be
furnished to the Administrative Agent), the Company will indemnify such Lender
against any net loss (other than loss of Eurodollar Margin or profit) or expense
which such Lender may sustain or incur (including any net loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain any Eurodollar Loan), as reasonably
determined by such Lender, as a result of (a) any payment, prepayment or
conversion of any Eurodollar Loan of such Lender on a date other than the last
day of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3) or (b) any failure of a Borrower to borrow, prepay or continue, or
to convert any Loan into, a Eurodollar Loan on a date specified therefor in a
notice of borrowing, prepayment, continuation or conversion pursuant to this
Agreement. For this purpose, all notices to the Administrative Agent pursuant to
this Agreement shall be deemed to be irrevocable.
8.5    Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any Loan by causing a foreign branch or
affiliate of such Lender to make such Loan; provided that in such event for the
purposes of this Agreement such Loan shall be deemed to have been made by such
Lender and the obligation of the applicable Borrower to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or affiliate.
8.6    Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each Eurodollar Loan during each Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurodollar Rate for
such Interest Period.
8.7    Mitigation of Circumstances; Replacement or Removal of Affected Lender.
Each Lender shall promptly notify the Company and the Administrative Agent of
any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s good
faith judgment, otherwise disadvantageous to such Lender) to mitigate or avoid,
(i) any obligation by a Borrower to pay any amount pursuant to Section 7.7 or
8.1 or (ii) the occurrence of any circumstance of the nature described in
Section 8.2 or 8.3 (and, if any Lender has given notice of any such event
described in clause (i) or (ii) above and thereafter such event ceases to exist,
such Lender shall promptly so notify the Company and the Administrative Agent).
Without limiting the foregoing, (x) each Lender will designate a different
funding office if such designation will avoid (or reduce the cost to the
applicable Borrower of) any event described in clause (i) or (ii) of the
preceding sentence and such designation will not, in such Lender’s good faith
judgment, be otherwise disadvantageous to such Lender; and (y) if any Lender
fails to notify the Company of any event or circumstance which will entitle such
Lender to compensation pursuant to Section 7.7 or 8.1 within 90 days after such
Lender obtains knowledge (or reasonably should have obtained knowledge) of such
event or circumstance, then such Lender shall not be entitled to compensation
from the applicable Borrower for any amount arising prior to the date which is
90 days before the date on which such Lender notifies the Company of such event
or circumstance.
(a)    At any time any Lender is an Affected Lender, the Company may replace
such Affected Lender as a party to this Agreement with one or more other bank(s)
or financial institution(s) reasonably satisfactory to the Administrative Agent,
such bank(s) or financial institution(s) to have Commitments in such amounts as
shall be reasonably satisfactory to the Administrative Agent and, in the case of
an assignment of Revolving Commitments, each Swing Line Lender and each Issuing
Lender (and upon notice from the Company such Affected Lender shall assign
pursuant to an Assignment Agreement, and without recourse or warranty, its
Commitment, its Loans, its Note (or Notes), its participation, if any, in
Letters of Credit and Swing Line Loans and all of its other rights and
obligations hereunder to such replacement bank(s) or other financial
institution(s) for a purchase price equal to the sum of the principal amount of
the Loans so assigned, all accrued and unpaid interest thereon, its ratable
share of all accrued and unpaid fees thereon (including any non-use fees and
Letter of Credit fees in the case of an assignment of Revolving Commitments),
any amounts payable under Section 8.4 as a result of such Lender receiving
payment of any Eurodollar Loan prior to the end of an Interest Period therefor
and all other obligations then owed to such Affected Lender hereunder).
In addition to the foregoing, and notwithstanding any other provision of this
Agreement to the contrary, if (i) a Lender demands any payment pursuant to
Section 8.1(a) and/or Section 8.1(b) and (ii) the payment so demanded is
disproportionately greater than the amount of compensation (if any) that the
Company is generally obligated to pay to other Lenders arising out of the same
event or circumstance giving rise to such demand (a “Trigger Event”), then the
Company may terminate such Lender’s Commitments hereunder, provided that (w) no
Event of Default or Unmatured Event of Default shall have occurred and be
continuing at the time of such Commitment termination, (x) the Company
concurrently terminates the Commitments of each other Lender that has made a
demand for payment under Section 8.1(a) and/or 8.1(b) that arises out of such
Trigger Event and that is similarly disproportionate to the amount the Company
is generally obligated to pay to other Lenders arising out of such Trigger Event
(together with such Lender, each a “Demanding Lender”), (y) the Administrative
Agent shall have consented to all such Commitment termination(s) (such consent
not to be unreasonably withheld or delayed, but may include consideration of the
adequacy of the Company's liquidity) and (z) each Demanding Lender has been paid
all amounts then due to it under this Agreement and each other Loan Document
(which, for the avoidance of doubt, the respective Borrowers may pay in
connection with any such termination without making ratable payments to any
other Lender (other than another Demanding Lender)). In no event shall the
termination of a Demanding Lender’s Commitments in accordance with this
paragraph impair or otherwise affect the obligation of the Company to make the
payments demanded by such Demanding Lender in accordance with Section 8.1(a)
and/or Section 8.1(b).
(b)    The Administrative Agent agrees to promptly notify the Company upon any
Lender becoming a Defaulting Lender (but the Administrative Agent shall have no
liability for any failure to give, or any delay in giving, any such notice).
8.8    Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Loans,
cancellation of the Notes, cancellation or expiration of the Letters of Credit
and any termination of this Agreement.
SECTION 9.    REPRESENTATIONS AND WARRANTIES.
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue or participate in Letters of
Credit hereunder, the Company represents and warrants to the Administrative
Agent and the Lenders that:
9.1    Organization, etc. The Company is a corporation duly organized, validly
existing and in good standing (or equivalent status) under the laws of the State
of Wisconsin; each Subsidiary Borrower and Significant Subsidiary is duly
organized, validly existing and in good standing (or equivalent status) under
the laws of the state of its organization; and the Company, each Subsidiary
Borrower and each Significant Subsidiary is duly qualified to do business in
each jurisdiction where the nature of its business makes such qualification
necessary (except to the extent the failure to be so qualified or in good
standing could not reasonably be expected to have a Material Adverse Effect) and
has full power and authority to own its property and conduct its business as
presently conducted by it (except to the extent the failure to have such
authority could not reasonably be expected to have a Material Adverse Effect).
9.2    Authorization; No Conflict. The execution, delivery and performance by
each Loan Party of each Loan Document to which it is a party and the borrowings
hereunder are within the organizational powers of the Company and each Loan
Party, have been duly authorized by all necessary organizational action on the
part of such Loan Party (including any necessary shareholder, partner or member
action), and do not and will not (a) contravene or conflict with, or result in a
breach of, any provision of the certificate of incorporation, partnership
agreement, by-laws or other organizational documents of the Company or any other
Loan Party or (b) contravene or conflict with the Note Purchase Agreements;
additionally, each Loan Document has been duly executed and delivered by each
Loan Party that is party thereto. The execution, delivery and performance by
each Loan Party of each Loan Document to which it is a party and the borrowings
hereunder (a) have received all necessary governmental and other third-party
approvals (if any shall be required) and (b) do not and will not (i) violate any
provision of law or any order, decree or judgment of any court or other
government agency which is binding on the Company or any other Loan Party and
(ii) contravene or conflict with, or result in a Lien under, any material
agreement, indenture, instrument or other document which is binding on the
Company or any other Loan Party, in each case other than any such failure to
receive approvals or any such violations, contraventions, conflicts or Liens
that would not have a Material Adverse Effect.
9.3    Validity and Binding Nature. Each Loan Document to which a Loan Party is
a party is the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.
9.4    Financial Condition. The audited consolidated financial statements of the
Company and its Subsidiaries dated December 28, 2013 attached to Form 10-K filed
with the SEC on February 26, 2014 were prepared in accordance with GAAP and
present fairly, in all material respects, the consolidated financial condition
of the Company and its Subsidiaries as at such date and the results of their
operations for the period then ended.
9.5    No Material Adverse Change. Since December 28, 2013, there has been no
material adverse change in the financial condition, operations, assets, business
or properties of the Company and its Subsidiaries taken as a whole.
9.6    Litigation. No litigation (including derivative actions), arbitration
proceeding, labor controversy or governmental investigation or proceeding is
pending or, to the Company’s knowledge, threatened in writing against the
Company or any Subsidiary which could reasonably be expected to (a) have a
Material Adverse Effect, except as set forth in Schedule 9.6 or the Company’s
report on Form 10-K for the Fiscal Year ended December 28, 2013, the Company’s
report on Form 10-Q for the Fiscal Quarter ended September 27, 2014 or on any
current report on Form 8-K filed with the SEC after the date of such Form 10-Q
and prior to the Closing Date; (b) materially and adversely affect the ability
of the Company or any Subsidiary Guarantor to perform its obligations under the
Loan Documents; or (c) materially and adversely affect the rights and remedies
of the Administrative Agent or the Lenders under the Loan Documents.


9.7    Ownership of Properties. Each of the Company and each Significant
Subsidiary owns good title to, or valid leasehold interests in, all of its
properties and assets, real and personal, tangible and intangible, of any nature
whatsoever (including patents, trademarks, trade names, service marks and
copyrights), except where the failure to hold such title or interest, as
applicable, could not reasonably be expected to have a Material Adverse Effect.
9.8    Subsidiaries. As of the Closing Date, the Company has no Subsidiaries
except those listed in Schedule 9.8.
9.9    Pension Plans and Plan Assets. During the twelve-consecutive-month period
prior to the date of the execution and delivery of this Agreement or the making
of any Loan hereunder, (i) no steps have been taken to terminate any Pension
Plan other than a “standard termination” in accordance with Section 4041(b) of
ERISA and (ii) no contribution failure has occurred with respect to any Pension
Plan sufficient to give rise to a lien securing a material amount under Section
303(k) of ERISA. No condition exists or event or transaction has occurred with
respect to any Pension Plan which could reasonably be expected to have a
Material Adverse Effect.
(a)    All contributions (if any) have been made to any Multiemployer Pension
Plan that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any material withdrawal liability with respect to any
such plan or received notice of any claim or demand for material withdrawal
liability or partial withdrawal liability from any such plan; and neither the
Company nor any member of the Controlled Group has received any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of any
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
involuntarily terminated, or that any such plan is or may become insolvent;
except, in each case under this clause (b), to the extent that the facts and
circumstances causing such representation and warranty to be inaccurate could
not reasonably be expected to have a Material Adverse Effect.
9.10    Investment Company Act. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940.
9.11    Regulation U. The Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.
9.12    Taxes. Each of the Company and each Subsidiary has filed all federal tax
returns and other material tax returns and tax reports required by law to have
been filed by it and has paid all Taxes and governmental charges thereby shown
to be owing, except (i) any such Taxes or charges which are being diligently
contested in good faith by appropriate action and for which adequate reserves in
accordance with GAAP shall have been set aside on its books or (ii) where such
failure to file or pay would not have a Material Adverse Effect.
9.13    Environmental Matters. The Company conducts, in the ordinary course of
business (in a manner sufficient to enable the Company to make the
representation and warranty set forth in this Section 9.13), a review of the
effect of existing Environmental Laws and existing Environmental Claims on its
business, operations and properties, and as a result thereof, the Company has
reasonably concluded that, , the aggregate effect of such Environmental Laws and
Environmental Claims, excluding those specifically disclosed in Schedule 9.13,
could not reasonably be expected to have a Material Adverse Effect.
9.14    Information. All information heretofore or contemporaneously herewith
furnished in writing by the Company or any Subsidiary to the Administrative
Agent or any Lender for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all written information hereafter
furnished by or on behalf of the Company or any Subsidiary to any Lender
pursuant hereto or in connection herewith will be, true and accurate in every
material respect on the date as of which such information is dated or certified,
and, taken as a whole, none of such information is or will be incomplete by
omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which made (it being recognized
by the Administrative Agent and the Lenders that (a) any projections and
forecasts provided by the Company are based on good faith estimates and
assumptions believed by the Company to be reasonable as of the date of the
applicable projections or assumptions and that actual results during the period
or periods covered by any such projections and forecasts will likely differ from
projected or forecasted results and (b) any information provided by the Company
or any Subsidiary with respect to any Person or assets acquired or to be
acquired by the Company or any Subsidiary shall, for all periods prior to the
date of such Acquisition, be limited to the knowledge of the Company or the
acquiring Subsidiary after reasonable inquiry).
9.15    No Default. No Event of Default or Unmatured Event of Default has
occurred and is continuing.
9.16    Subsidiary Borrower Supplements. For as long as any Subsidiary shall be
a Subsidiary Borrower, the representations and warranties of such Subsidiary in
such Subsidiary Borrower’s Subsidiary Borrower Supplement are true and correct
in all material respects as of the date such representations and warranties are
made or deemed to be made.
9.17    Anti-Corruption. (a) None of the Company or any of its Subsidiaries nor,
to the knowledge of the Company, any of their respective senior officers,
directors or employees has (i) made or offered to make or received any direct or
indirect payments in violation of any applicable law (including the U.S. Foreign
Corrupt Practices Act and the U.K. Bribery Act 2010), including any
contribution, payment, commission, rebate, promotional allowance or gift of
funds or property or any other economic benefit or thing of value to or from any
employee, official or agent of any Governmental Authority where either the
contribution, payment, commission, rebate, promotional allowance, gift or other
economic benefit or thing of value, or the purpose thereof, was illegal under
any applicable law (including the United States Foreign Corrupt Practices Act),
or (ii) provided or received any product or services in violation of any
applicable law (including the U.S. Foreign Corrupt Practices Act and the U.K.
Bribery Act 2010).
(b) The Company and its Subsidiaries have implemented and maintain in effect
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws, and, to the knowledge of the Company, its Subsidiaries and
its officers, directors and employees, are in compliance with Anti-Corruption
Laws in all material respects.    
9.18    Sanctions. None of the Company or any of its Subsidiaries nor, to the
knowledge of the Company, any of their respective senior officers, directors or
other employees is the subject of any sanctions administered by the Office of
Foreign Assets Control of the United States Department of the Treasury or the
economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by United Nations Security Council, the European
Union or Her Majesty’s Treasury or the United Kingdom (collectively
“Sanctions”). None of the Company or any of its Subsidiaries or, to the
knowledge of the Company or its Subsidiaries, any director, officer or employee
of the Company, the Borrower or any Subsidiary (i) is a person on the list of
“Specially Designated Nationals and Blocked Persons” or any other
Sanctions-related list of designated persons maintained by the U.S. Department
of State or by the United Nations Security Counsel or the European Union or (ii)
is subject to any Sanctions. No part of the proceeds of the Loans will be used
directly or, to the knowledge of the Company, indirectly in any manner that
would result in a violation of any such Sanctions.
The Company and its Subsidiaries have implemented and maintain in effect
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers and employees with
applicable Sanctions, and, to the knowledge of the Company, its Subsidiaries and
its officers, directors and employees, are in compliance with applicable
Sanctions in all material respects.
9.19    USA PATRIOT Act. The Company and each of its Subsidiaries are in
compliance in all material respects with the USA PATRIOT Act.
9.20    Solvency. On the Closing Date, after giving effect to the PTS
Acquisition and the Transactions (including the extensions of credit hereunder),
the Company and its Subsidiaries, on a consolidated basis, are Solvent.


SECTION 10.    COVENANTS.
Until the expiration or termination of the Commitments and thereafter until all
obligations of the Company hereunder and under the other Loan Documents (other
than any contingent indemnification or similar obligations not yet due and
payable) are paid in full and all Letters of Credit (other than any Supported
Letter of Credit) have been terminated, the Company agrees that, unless at any
time the Required Lenders shall otherwise expressly consent in writing, it will:
10.1    Reports, Certificates and Other Information. Furnish to the
Administrative Agent:
10.1.2    Audit Report. Promptly when available, and in any event not later than
the earlier of (a) five Business Days after the filing thereof with the SEC and
(b) 105 days after the end of each Fiscal Year, a copy of the audited
consolidated balance sheet of the Company and its consolidated Subsidiaries for
such Fiscal Year together with audited consolidated statements of earnings and
cash flows for such Fiscal Year, accompanied by (i) the report of Deloitte &
Touche LLP or another nationally-recognized independent registered public
accounting firm (the “Independent Auditor”), which report shall (A) state that
such consolidated financial statements present fairly the financial position for
the periods indicated in conformity with GAAP and (B) not be qualified or
limited because of a restricted or limited examination by the Independent
Auditor of any material portion of the Company’s or any Subsidiary’s records;
provided that if such report of the Independent Auditor is a combined report
(that is, one report containing an opinion on such consolidated financial
statements, an opinion on internal controls over financial reporting and an
opinion on management’s assessment of internal controls over financial
reporting), then such report may include a qualification or limitation relating
to the Company’s system of internal controls over financial reporting due to the
exclusion of any acquired business from the scope of management’s assessment of
internal controls over financial reporting to the extent such exclusion is
permitted under provisions published by the Public Company Accounting Oversight
Board, the SEC or another applicable Governmental Authority; and (ii) a written
statement from such accountants to the effect that in making the examination
necessary for the signing of such annual audit report by such accountants, they
have not become aware of any Event of Default or Unmatured Event of Default that
has occurred and is continuing or, if they have become aware of any such event,
describing it in reasonable detail.
10.1.3    Quarterly Reports. Promptly when available, and in any event not later
than (a) five Business Days after the filing thereof with the SEC and (b) 45
days after the end of each Fiscal Quarter (except the last Fiscal Quarter of
each Fiscal Year), consolidated balance sheets of the Company and its
consolidated Subsidiaries as of the end of such Fiscal Quarter, together with
consolidated statements of earnings and cash flows for such Fiscal Quarter and
for the period beginning with the first day of such Fiscal Year and ending on
the last day of such Fiscal Quarter, certified by an Executive Officer as fairly
presenting, in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes), the consolidated financial position
and results of operations for the Company and its consolidated Subsidiaries for
such periods.
10.1.4    Certificates. Contemporaneously with the furnishing of a copy of each
annual audit report pursuant to Section 10.1.1 and of each set of quarterly
statements pursuant to Section 10.1.2, a duly completed compliance certificate
in the form of Exhibit B, with appropriate insertions, dated the date of such
annual report or such quarterly statements and signed by an Executive Officer,
containing a computation of each of the financial ratios and restrictions set
forth in Section 10.6 and to the effect that such officer has not become aware
of any Event of Default or Unmatured Event of Default that has occurred and is
continuing or, if there is any such event, describing it and the steps, if any,
being taken to cure it.
10.1.5    Reports to SEC and to Shareholders. Within 15 days after the filing or
sending thereof, copies of all reports on Form 10-K, 10-Q or 8-K (including any
amendment thereto) of any Loan Party filed with the SEC (excluding exhibits
thereto, provided that the Company shall promptly deliver any such exhibit to
the Administrative Agent or any Lender upon request therefor); copies of all
registration statements of any Loan Party filed with the SEC (other than on Form
S-8); and copies of all proxy statements or other communications made to
shareholders generally concerning material developments in the business of any
Loan Party.
10.1.6    Notice of Default, Litigation and ERISA Matters. Promptly upon any
Executive Officer becoming aware of any of the following, written notice
describing the same and the steps being taken by the Company or the Subsidiary
affected thereby with respect thereto:
(c)    the occurrence of an Event of Default or an Unmatured Event of Default;
(d)    any litigation, arbitration or governmental investigation or proceeding
not previously disclosed by the Company to the Lenders which has been instituted
or, to the knowledge of the Company, is threatened in writing against the
Company or any Subsidiary or to which any of the properties of any thereof is
subject which could reasonably be expected to have a Material Adverse Effect;
(e)    the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan other than a “standard termination”
in accordance with Section 4041(b) of ERISA, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a lien under Section 303(k) of ERISA) or
to any Multiemployer Pension Plan (in each case if such failure could reasonably
be expected to have a Material Adverse Effect), or the taking of any action with
respect to a Pension Plan which could reasonably be expected to result in the
requirement that the Company furnish a bond or other security to the PBGC or
such Pension Plan, or the occurrence of any event with respect to any Pension
Plan or Multiemployer Pension Plan which could reasonably be expected to have a
Material Adverse Effect, or any notice that any Multiemployer Pension Plan is in
reorganization, that material increased contributions may be required to avoid a
reduction in plan benefits or the imposition of an excise tax, that any such
plan is or has been funded at a rate less materially than that required under
Section 412 of the Code, that any such plan is or may be involuntarily
terminated, or that any such plan is or may become insolvent;
(f)    any Loan Party becomes an entity deemed to hold Plan Assets; and
(g)    any other event which could reasonably be expected to have a Material
Adverse Effect.
10.1.7    Other Information. From time to time such other information concerning
the Company and its Subsidiaries (including financial and management reports
submitted to the Company by independent auditors in connection with each annual
or interim audit made by such auditors of the books of the Company) as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request.
Documents required to be delivered pursuant to Section 10.1.1, 10.1.2 or 10.1.4
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and, if so delivered, shall be deemed
to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto, on the Company’s website on the Internet
at the website address listed on Schedule 14.3 or on the SEC’s website; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Company shall notify (which may be by
facsimile or electronic mail) the Administrative Agent (which shall notify each
Lender) of the posting of any such document and, promptly upon request by the
Administrative Agent, provide to the Administrative Agent by electronic mail an
electronic version (i.e., a soft copy) of any such document specifically
requested by the Administrative Agent. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
The Company hereby acknowledges that (a) the Lead Arrangers and/or the
Administrative Agent will make available to the Lenders and the Issuing Lenders
materials and/or information provided by or on behalf of the Company hereunder
(collectively, “Borrower Materials”) to Lenders and potential Lenders by posting
the Borrower Materials on an electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Persons or any
other Person, providing for access to data protected by passcodes or other
security system (the “Platform”) and (b) certain of the Lenders or potential
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Company or its securities)
(each, a “Public Lender”). The Company hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all
Borrower Materials that are made available to Public Lenders shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Company shall be deemed to have authorized the
Lead Arrangers, the Administrative Agent, the Lenders and the proposed Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to the Company or its securities for purposes of United
States Federal and state securities laws, it being understood that certain of
such Borrower Materials may be subject to the confidentiality requirements of
Section 14.14; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Lead Arrangers and the Administrative Agent shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on,
and shall only post such Borrower Materials on, the portion of the Platform not
designated “Public Investor”. Notwithstanding the foregoing, the Company shall
be under no obligation to mark any Borrower Materials “PUBLIC”.
Any Platform used by the Administrative Agent is provided “as is” and “as
available”. The Agent-Related Persons do not warrant the adequacy of such
Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent-Related Persons in connection with the
Communications or any Platform. In no event shall any Agent-Related Persons have
any liability to the Company or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the either Company’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through a Platform,
other than those arising from direct (and not indirect, special, incidental or
consequential) damages, losses or expenses (whether in tort, contract or
otherwise) to the extent the liability of such Person is found in a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from any Agent Related Persons’ gross negligence or willful misconduct.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through a
Platform.


10.2    Books, Records and Inspections. (a) Keep, and cause each Subsidiary to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; (b) permit, and cause each Significant Subsidiary to permit, the
Administrative Agent (which may be accompanied by any Lender) or any
representative thereof upon reasonable prior notice to inspect the properties
and operations of the Company and of such Significant Subsidiary; and (c)
permit, and cause each Significant Subsidiary to permit, at any reasonable time
during normal business hours and with reasonable notice, the Administrative
Agent (which may be accompanied by any Lender) or any representative thereof to
visit any or all of its offices, to discuss its financial matters with its
officers and its independent auditors (and the Company hereby authorizes such
independent auditors to discuss such financial matters with the Administrative
Agent (which may be accompanied by any Lender) or any representative thereof,
provided that the Company shall have the right to be present at any such
discussions), to examine (and photocopy extracts from) any of its books or other
financial or operating records, provided that, unless an Event of Default
exists, the costs and expenses associated with any visit or inspection made
pursuant to clause (b) or (c) shall be for the account of the Administrative
Agent (or, if acting upon the request of or accompanied by any Lender, such
Lender).
10.3    Insurance. Maintain, and cause each Significant Subsidiary to maintain,
with responsible insurance companies, such insurance as may be required by any
law or governmental regulation or court decree or order applicable to it and
such other insurance, to such extent and against such hazards and liabilities,
as is customarily maintained by companies similarly situated; provided that self
insurance of risks and in amounts customary in the industry of the Company and
its Significant Subsidiaries shall be permitted.
10.4    Compliance with Laws; Payment of Taxes. (a) Comply, and cause each
Subsidiary to comply, with all applicable laws (including Environmental Laws and
ERISA), rules, regulations, decrees, orders, judgments, licenses and permits,
except to the extent the failure to comply therewith, either individually or in
the aggregate with all other such failures, could not reasonably be expected to
have a Material Adverse Effect; and (b) pay, and cause each Subsidiary to pay,
prior to delinquency, all federal Taxes and all other material Taxes and
governmental charges against it or any of its property; provided that the
foregoing shall not require the Company or any Subsidiary to pay any such Tax or
charge (i) so long as it shall contest the validity thereof in good faith by
appropriate action and shall set aside on its books adequate reserves with
respect thereto or (ii) if failure to pay the same could not reasonably be
expected to have a Material Adverse Effect.
10.5    Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 10.9) cause each Subsidiary Borrower and each Significant Subsidiary to
maintain and preserve, (a) its existence and good standing (or equivalent
status) in the jurisdiction of its incorporation and (b) its qualification and
good standing (or equivalent status) as a foreign corporation in each
jurisdiction where the nature of its business makes such qualification necessary
(except in those instances in which the failure to be qualified or in good
standing (or equivalent status) could not reasonably be expected to have a
Material Adverse Effect).
10.6    Financial Covenants.
10.6.1    Funded Debt to EBITDA Ratio. Not permit the Funded Debt to EBITDA
Ratio (a) as of the last day of each Fiscal Quarter ending after the Closing
Date but prior to the last day of the fifth full Fiscal Quarter ending after the
Closing Date to exceed 4.00 to 1.00, and (b) as of the last day of any Fiscal
Quarter beginning with the fifth full Fiscal Quarter ending after the Closing
Date to exceed 3.75 to 1.00. Notwithstanding the foregoing, if the Company or
any Subsidiary creates, assumes, incurs, guarantees or otherwise becomes liable
in respect of Acquisition Debt of $75,000,000 or more (hereinafter referred to
as a “Permitted Debt Increase”), then during the Transition Period in respect of
the applicable Acquisition (but in no event prior to the last day of the seventh
full Fiscal Quarter ending after the Closing Date), the ratio of Funded Debt to
EBITDA may exceed 3.75 to 1.00, but in no event shall exceed 4.00 to 1.00;
provided that (i) if during such Transition Period the ratio of Funded Debt to
EBITDA exceeds 3.75 to 1.00, the “Eurodollar Margin”, “L/C Fee Rate” and “Base
Rate Margin” set forth in Level V of Schedule 1.1 shall each be increased by
0.25% per annum until the Company has delivered a certificate of an Executive
Officer demonstrating that such ratio is no more than 3.75 to 1.00 and (ii) only
one Permitted Debt Increase may occur over the life of this Agreement.
10.6.2    Interest Coverage Ratio. Not permit the Interest Coverage Ratio as of
the last day of the first full Fiscal Quarter ended after the Closing Date, and
the last day of any Fiscal Quarter ended thereafter, to be less than 3.00 to
1.0.
Notwithstanding anything in this Agreement to the contrary, to the extent there
are any amounts outstanding under the Note Purchase Agreements (including any
refinancing of the principal amount thereof, modification or amendment thereof)
and such Note Purchase Agreements contain total leverage and/or interest
coverage covenants (including the component definitions thereof, the “Notes
Financial Covenants”) that, after giving effect to any consent, waiver or
modification thereto by the holders thereunder, are more favorable to the
holders thereunder than the financial covenants (including the component
definitions thereof) set forth above in this Section 10.6 (the “Bank Financial
Covenants”) are to the Lenders, such more favorable Notes Financial Covenants
shall be deemed incorporated by reference into this Section 10.6 and shall apply
in lieu of the financial maintenance covenants set forth above. When any
compliance certificate is delivered pursuant to Section 10.1.3 for a Fiscal Year
or Fiscal Quarter ended on a date when this paragraph applied, in addition to
calculating the ratios required by the Bank Financial Covenants, such compliance
certificate shall contain computations in respect of the Notes Financial
Covenants and a demonstration of compliance therewith.
10.7    Limitations on Debt. Not, and not permit any Significant Subsidiary to,
create, incur, assume or suffer to exist any Debt, except:
(a)    Debt arising under the Loan Documents;
(b)    Debt incurred to finance the acquisition, construction or improvement of
any fixed or capital asset (including (i) obligations under Capital Leases and
(ii) Debt assumed in connection with the acquisition of any such asset or
secured by a Lien on such asset prior to the acquisition thereof (and not
incurred in contemplation of such acquisition); provided that (x) such Debt is
incurred prior to or substantially concurrently with such acquisition or not
later than 45 days following the completion of such construction or improvement,
as the case may be, (y) such Debt does not exceed the cost of such asset as of
the date of such acquisition or completion of construction thereof or of such
improvement on the date of completion thereof, as the case may be, and (z) the
aggregate outstanding principal amount of all Debt described in this clause (b)
does not at the time of incurrence of any such Debt exceed the greater of (A)
$80,000,000 and (B) 10% of the consolidated tangible assets of the Company and
its Subsidiaries;
(c)    Debt secured by Liens permitted by Section 10.8(c), (f) or (k);
(d)    Debt (or any undrawn commitment therefor) existing on the Closing Date
and listed in Schedule 10.7;
(e)    refinancings, extensions or renewals of any of the foregoing Debt or any
Debt incurred pursuant to clause (m) below to the extent the principal amount
thereof is not increased except by (A) an amount equal to unpaid accrued
interest and premiums (including tender premiums) thereon plus underwriting
discounts, other reasonable and customary fees, commissions and expenses
(including upfront fees, original issue discount or initial yield payments)
incurred in connection with the relevant refinancing, extension or renewal
(including extensions, renewals or replacements of guarantees in respect of such
Debt as so refinanced, extended or renewed) and so long as the material terms
applicable to such refinanced Debt are no less favorable to the Company or the
applicable Significant Subsidiary, taken as a whole, than the material terms in
effect immediately prior to such refinancing;
(f)    Subordinated Debt;
(g)    Hedging Obligations incurred in the ordinary course of business for bona
fide hedging purposes and not for speculation and Debt in respect of overdraft
facilities, employee credit card programs, netting services, automatic clearing
house arrangements and other cash management and similar arrangements, in each
case in the ordinary course of business;
(h)    Debt of a Person acquired in connection with a Permitted Acquisition that
was not incurred in contemplation thereof;
(i)    Debt of the Company or a Significant Subsidiary as an account party in
respect of trade and standby letters of credit;
(j)    Debt arising under surety, custom and similar bonds in the ordinary
course of business consistent with past practice;
(k)    other unsecured Debt of Domestic Subsidiaries that are Significant
Subsidiaries; provided that the aggregate amount of all such Debt shall not at
the time of incurrence thereof exceed an amount equivalent to 5% of the
consolidated assets of the Company and its Subsidiaries as of the last day of
the Fiscal Quarter most recently ended for which financial statements have been
delivered pursuant to Section 10.1.1 or 10.1.2;
(l)    Securitization Obligations in an aggregate outstanding amount not
exceeding at the time of incurrence of any such Securitization Obligations the
greater of (i) $150,000,000 and (ii) 12% of the consolidated assets of the
Company and its Subsidiaries as of the last day of the Fiscal Quarter most
recently ended for which financial statements have been delivered pursuant to
Section 10.1.1 or 10.1.2;
(m)    Debt arising under any Note Purchase Agreement, any Senior Note, any
Additional Obligations Agreement (as defined in the Intercreditor Agreement);
provided that, at the time of incurrence of Debt described in this clause (m)
after the Closing Date, the Company is in pro forma compliance with the
covenants set forth in Section 10.6 and, subject to Section 10.16, any guaranty
of the foregoing; provided further that Debt incurred by Persons other than the
Company or a Guarantor of the Company’s obligations hereunder pursuant to this
clause (m) and clause (o) below shall not in the aggregate exceed 15% of
consolidated total assets of the Company and its Subsidiaries as of the last day
of the Fiscal Quarter most recently ended for which financial statements have
been delivered pursuant to Section 10.1.1 or 10.1.2;
(n)    Suretyship Liabilities of the Company with respect to Debt of any
Significant Subsidiary permitted hereunder; and
(o)    other unsecured Debt of the Company, any Guarantor or Foreign
Subsidiaries that are Significant Subsidiaries; provided that, at the time of
incurrence of Debt described in this clause (o) after the Closing Date, the
Company is in pro forma compliance with the covenants set forth in Section 10.6
and, subject to Section 10.16, any guaranty of the foregoing; provided further
that Debt incurred by Persons other than the Company or a Guarantor of the
Company’s obligations hereunder pursuant to this clause (o) and clause (m) above
shall not in the aggregate exceed 15% of consolidated total assets of the
Company and its Subsidiaries as of the last day of the Fiscal Quarter most
recently ended for which financial statements have been delivered pursuant to
Section 10.1.1 or 10.1.2.
10.8    Liens. Not, and not permit any Significant Subsidiary to, create or
permit to exist any Lien on any of its real or personal properties, assets or
rights of whatsoever nature (whether now owned or hereafter acquired), except:
(b)    Liens for Taxes or other governmental charges not at the time delinquent
for more than 90 days or thereafter payable without penalty or being contested
in good faith by appropriate action and, in each case, for which it maintains
adequate reserves, provided that no notice of lien has been filed or recorded
under the Code;
(c)    Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens incurred in connection with worker’s compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with surety bonds, bids, performance bonds
and similar obligations) for sums not overdue or being contested in good faith
by appropriate action and not involving borrowed money, and, in each case, for
which it maintains adequate reserves;
(d)    Liens identified in Schedule 10.8 and any refinancing, renewal, extension
or replacement of any such Lien (to the extent the aggregate principal amount of
the Debt or other obligation secured thereby is not increased and so long as the
scope of the property subject to such Lien is not increased);
(e)    attachments, appeal bonds, judgments and other similar Liens arising in
connection with court proceedings, for an aggregate amount not at any time
exceeding the greater of (i) $50,000,000 and (ii) 5% of the consolidated
tangible assets of the Company and its Subsidiaries, provided the execution or
other enforcement of such Liens is effectively stayed and the claims secured
thereby are being actively contested in good faith and by appropriate action;
(f)    leases or subleases or licenses or sublicenses granted to others in the
ordinary course of business, easements, rights of way, restrictions, minor
defects or irregularities in title and other similar Liens not interfering in
any material respect with the ordinary conduct of the business of the Company or
any Significant Subsidiary;
(g)    Liens on property of a Person immediately prior to its being consolidated
with or merged into the Company or a Significant Subsidiary or otherwise
becoming a Significant Subsidiary and Liens on assets existing at the time of
acquisition (by merger or otherwise) of such property by the Company or a
Significant Subsidiary, in each case not created in contemplation thereof,
provided that such Liens do not extend to or cover additional types of assets,
and, in each case, any refinancing, renewal, extension or replacement of any
such Lien (to the extent the aggregate principal amount of the Debt or other
obligation secured thereby is not increased and so long as the scope of the
property subject to such Lien is not increased);
(h)    Liens securing Debt permitted by Section 10.7(b) or any refinancing,
renewal, extension or replacement thereof (to the extent the aggregate principal
amount of such Debt is not increased); provided that such Lien attaches solely
to the property so acquired, constructed or improved in such transaction
(provided that individual financings under Section 10.7(b) provided by one
Person (or an Affiliate thereof) may be cross-collateralized to other financings
provided by such Person and its Affiliates that are permitted by Section
10.7(b));
(i)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution and/or Liens arising in the ordinary course of business with respect
to deposit accounts relating to intercompany cash pooling, interest set-off
and/or sweeping arrangements; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Company or the applicable Significant Subsidiary in excess of
those set forth by regulations promulgated by the FRB and (ii) such deposit
account is not intended by the Company or any Subsidiary to provide collateral
to such depository institution;
(j)    Liens securing Securitization Obligations permitted by Section 10.7(l);
(k)    Liens arising under any Loan Document; and
(l)    any other Lien securing obligations at the time of incurrence of any such
obligations in an aggregate outstanding amount not exceeding the greater of (i)
$50,000,000 and (ii) 5% of the consolidated tangible assets of the Company and
its Subsidiaries; provided that no Lien permitted under this clause (k) may
secure any obligations under any Note Purchase Agreement or Additional
Obligations Agreement (as defined in the Intercreditor Agreement).
Any Lien permitted above on any property may extend to the identifiable proceeds
of such property.
10.9    Mergers, Consolidations, Sales. Not, and not permit any other Loan Party
to, be a party to any merger or consolidation, make any Acquisition, purchase or
otherwise acquire any partnership or joint venture interest in any other Person
(other than a Person that is, or becomes as the result of purchase or
acquisition, a Subsidiary), or sell, transfer, convey or lease all or any
substantial part of its assets, or sell or assign with or without recourse any
receivables, except for:
(a)    any such merger or consolidation, sale, transfer, conveyance, lease or
assignment (i) of or by any Subsidiary Guarantor into, with or to the Company or
another Subsidiary Guarantor or (ii) of or by any wholly-owned Subsidiary into
the Company or any other Loan Party or into, with or to any other wholly-owned
Subsidiary;
(b)    any such purchase or other acquisition by any Loan Party of the assets or
stock of any wholly-owned Subsidiary;
(c)    Permitted Acquisitions;
(d)    dispositions of accounts receivable, lease receivables, other financial
assets and other rights and related assets pursuant to a Permitted
Securitization;
(e)    dispositions of inventory and worn-out, obsolete or surplus equipment in
the ordinary course of business and cash, cash equivalents and marketable
securities in the ordinary course of business;
(f)    dispositions of accounts receivable with extended terms and dispositions
of defaulted accounts receivable without credit recourse in transactions that do
not constitute securitizations, in each case in the ordinary course of business
consistent with past practice of the Company and its Significant Subsidiaries;
(g)    sales and dispositions of assets (including stock of Subsidiaries)
purchased in connection with (and as a direct result of) a Permitted
Acquisition;
(h)    purchases and other acquisitions of such partnership and joint venture
interests so long as the aggregate amount of investments (net of any cash
returns thereon) in such partnerships and joint ventures (excluding any such
investment existing or committed for on the Closing Date and listed on Schedule
10.9) does not, on the date any such investment is made, exceed 20% of the
consolidated tangible assets of the Company and its Subsidiaries; and
(i)    other sales and dispositions of assets (including the stock of
Subsidiaries) made for fair market value so long as (i) no Unmatured Event of
Default pursuant to Section 12.1.1 or Event of Default exists or would exist
immediately after giving effect thereto, (ii) at least 75% of the consideration
in respect thereof is in the form of cash; and (iii) the Net Cash Proceeds of
all such sales and dispositions are applied to prepay the Term Loans pursuant to
Section 6.2.4(a) to the extent required thereby.
For the avoidance of doubt, the granting of a Lien to secure the repayment of
Debt or other obligations shall not, in and of itself, constitute a conveyance
or transfer of assets pursuant to this Section 10.9.
10.10    Use of Proceeds. Use the proceeds of the Loans and Letters of Credit
solely, (a) in the case of the Term Loans (i) to refinance the Existing Credit
Agreement in full, (ii) to finance the PTS Acquisition and (iii) to pay fees,
costs and expenses associated with the foregoing and the Transactions and (b) in
the case of Revolving Loans and Letters of Credit, for capital expenditures,
working capital and other general corporate purposes (including Permitted
Acquisitions), and, in each case not use the proceeds of the Loans, directly or
indirectly, to purchase or carry Margin Stock. None of the proceeds will be used
or distributed, directly or, to the knowledge of the Company, indirectly, for
the purpose of financing the activities of any person currently subject to any
applicable Sanctions or in violation of Sanctions. None of the proceeds will be
used or distributed, directly or, to the knowledge of the Company, indirectly,
for the purposes of facilitating activities in violation of applicable
Anti-Corruption Laws.
10.11    Further Assurances. Take, execute and deliver, and cause each
applicable Subsidiary to take, execute and deliver, any and all such further
acts and agreements as the Administrative Agent or the Required Lenders may
reasonably request from time to time in order to ensure that (a) the obligations
of each Subsidiary Borrower hereunder and under the other Loan Documents are
guaranteed (i) pursuant to Section 15 by the Company and (ii) if such Subsidiary
Borrower is a Foreign Subsidiary, by each Foreign Subsidiary that is a
Significant Subsidiary (except to the extent (x) such guaranty by such Foreign
Subsidiary would result in adverse tax consequences (other than insignificant
adverse tax consequences) to the Company or (y) such Foreign Subsidiary would
not be able to issue such guaranty under applicable law without undue expense or
other adverse consequences (other than insignificant adverse consequences)) and
(b) the obligations of the Company and the Subsidiary Borrowers hereunder and
under the other Loan Documents are guaranteed by each Domestic Subsidiary
(except to the extent that that the failure of any Subsidiary to so guaranty the
obligations of the Company and the Subsidiary Borrowers would not result in a
breach of Section 10.16); and deliver, or cause the applicable Subsidiary
Guarantor to deliver, to the Administrative Agent such documents as the
Administrative Agent (or the Required Lenders acting through the Administrative
Agent) may reasonably request (including opinions of counsel) to confirm that
(i) the guarantee of the Company pursuant to Section 15 is the legal, valid and
binding obligation of the Company and (ii) the Subsidiary Guaranty is the legal,
valid and binding obligation of each Subsidiary Guarantor.
10.12    Transactions with Affiliates. Not, and not permit any other Loan Party
to, enter into, or cause, suffer or permit to exist any transaction, arrangement
or contract with any of its other Affiliates (other than another Loan Party or
any wholly-owned Subsidiary) which is on terms, taken as a whole, which are less
favorable than are obtainable from any Person which is not one of its Affiliates
under comparable circumstances, provided that this Section 10.12 shall not
prohibit:
(a)    capital contributions and distributions with respect to the equity
interests of the Company or such Loan Party in the ordinary course of business
or any other capital contribution to the Company;
(b)    any employment or severance agreement and any amendment thereto entered
into by the Company or any other Loan Party in the ordinary course of business;
(c)    the payment of reasonable directors’ fees and benefits;
(d)    the provision of officers’ and directors’ indemnification and insurance
in the ordinary course of business to the extent permitted by applicable law;
(e)    non-interest bearing (or below-market interest-bearing) intercompany
loans or other advances in the ordinary course of business and consistent with
past practice;
(f)    the payment of employee salaries, bonuses and employee benefits in the
ordinary course of business;
(g)    sales or leases of goods to Affiliates in the ordinary course of business
for less than fair market value, but for not less than cost; or
(h)    any transaction permitted under Section 10.7 (provided that no Loan Party
may forgive Debt owing to it by an Affiliate that is not a Loan Party or a
wholly-owned Subsidiary) or 10.9.
10.13    Employee Benefit Plans. Maintain, and cause each Subsidiary to
maintain, each Pension Plan in compliance with all applicable requirements of
law and regulations, except to the extent non-compliance could not reasonably be
expected to have a Material Adverse Effect.
10.14    Environmental Laws. Conduct, and cause each Subsidiary to conduct, its
operations and keep and maintain its property in compliance with all
Environmental Laws, except to the extent non-compliance, could not reasonably be
expected to have a Material Adverse Effect.
10.15    Business Activities. Not, and not permit any Significant Subsidiary to,
engage in any material respect in any line of business other than the same or
similar lines of business engaged in by the Company and its Subsidiaries as of
the date hereof and reasonable extensions thereof.
10.16    Non-Guarantor Domestic Subsidiaries. Not later than the date on which
the Company delivers a certificate pursuant to Section 10.1.3 in respect of the
last day of each applicable quarter or year end of the Company, take all steps
necessary to ensure that, by such delivery date and calculated as of the last
day of each applicable quarter or year end of the Company for which such
certificate was delivered, Domestic Subsidiaries (other than Excluded
Subsidiaries) that, together with the Company, account for (i) not less than 85%
of the total assets of the Company and its Subsidiaries (other than Excluded
Subsidiaries) as of the last day of such quarter or year ended immediately prior
to the date of determination and (ii) not less than 85% of the total revenues of
the Company and its Subsidiaries (other than Excluded Subsidiaries) for the
12-month period ending on the last day of the quarter or year ended immediately
prior to the date of determination (in each case excluding assets and revenues
of any Subsidiary or business unit that has been divested or liquidated on or
prior to any date of determination and after giving effect to the elimination of
intercompany items) for which financial statements have been delivered pursuant
to Section 10.1.1 or 10.1.2, are parties to the Subsidiary Guaranty (the
thresholds in the foregoing clauses (i) and (ii), together, the “Minimum
Guarantor Threshold”); provided that no default shall occur under this Section
10.16 if, notwithstanding the Minimum Guarantor Threshold, all Domestic
Subsidiaries (other than Excluded Subsidiaries) as of such date of determination
are parties to the Subsidiary Guaranty. Without limiting the foregoing, the
Company will cause any Subsidiary that guarantees, or that is required by the
terms of any Note Purchase Agreement or any Senior Note to guarantee, Debt in
respect of any Note Purchase Agreement and/or any Senior Note to be a party to
the Subsidiary Guaranty; provided that the provisions of this Section 10.16
shall cease to be effective (and thereafter no Subsidiary shall be obligated to
guarantee the Company’s obligations hereunder) on the first date after the date
hereof on which the Company achieves a corporate or similar rating of BBB+ or
better by S&P and Baa1 or better by Moody’s and has confirmed the same in
writing to the Administrative Agent so long as prior to or concurrently with
such release, the holders of the Senior Notes release such Subsidiaries as
guarantors under the applicable Note Purchase Agreements; provided that if the
Company shall subsequently have no corporate family rating or shall have
corporate family ratings of (A) BBB or lower from S&P or (B) Baa2 or lower from
Moody’s, then, promptly (but no later than five Business Days) after such
corporate or similar rating is publicly released by such rating agencies, or if
the Company shall otherwise elect to do so, the Company shall (1) cause the
obligations hereunder to be guaranteed by Domestic Subsidiaries sufficient to
satisfy the Minimum Guarantor Threshold; provided that no default shall occur
under this Section 10.16 if, notwithstanding the Minimum Guarantor Threshold,
all Domestic Subsidiaries (other than Excluded Subsidiaries) guaranty the
obligations and (2) provide to the Lenders, in the case of Domestic Subsidiaries
that are Significant Subsidiaries, customary legal opinions in connection
therewith.
10.17    Intercreditor Agreement. Not permit any Subsidiary to have any bank
credit facility or other Designated Debt agreement or instrument (a “Designated
Debt Agreement”) (or any Suretyship Liability with respect to any Designated
Debt Agreement of the Company or any other Subsidiary Guarantor) that could
permit unsecured Designated Debt to be outstanding thereunder in an aggregate
principal amount in excess of 10% of consolidated total assets of the Company
and its Subsidiaries as of the end of the most recent Fiscal Quarter as to which
the Company has delivered financial statements pursuant to Section 10.1 at the
time the applicable Designated Debt Agreement becomes effective (the “Threshold
Debt Amount”), unless each provider of such Designated Debt (and each
beneficiary of any such Suretyship Liability and each such Subsidiary if it is
not already a party to the Intercreditor Agreement), becomes a party to the
Intercreditor Agreement, in accordance with the terms thereof. The following
Designated Debt shall be excluded from the Threshold Debt Amount: (a) Designated
Debt outstanding under overdraft lines of credit incurred in the ordinary course
of business, (b) Designated Debt of Subsidiaries listed on Schedule 10.7 and any
renewals, extensions or replacements of such Debt to the extent that the
principal amount thereof is not increased, (c) secured Designated Debt of
Subsidiaries, including Securitization Obligations, and (d) Designated Debt of
Subsidiaries as to which the providers of such Designated Debt (and
beneficiaries of any related Suretyship Liability) are parties to the
Intercreditor Agreement.
SECTION 11.    EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
11.1    Effectiveness. Anything herein to the contrary notwithstanding, the
obligations of the Lenders to make Term Loans, and other Credit Extensions, on
the Closing Date shall subject only to the following conditions precedent being
satisfied (or waived in accordance herewith):
11.1.2    PTS Acquisition. Substantially concurrently with the initial funding
of the Loans hereunder, the PTS Acquisition shall be consummated in accordance
with the terms of the PTS ASPA, but without giving effect to any amendment,
waiver or consent given thereunder that is materially adverse to the interests
of the Lenders without the Administrative Agent’s prior written consent (such
consent not to be unreasonably withheld, delayed or conditioned); provided that
(i) increases in purchase price if funded with common equity (or other equity
reasonably satisfactory to the Administrative Agent) shall not be deemed to be
materially adverse to the interests of the Lenders and shall not require the
consent of the Administrative Agent, (ii) decreases in purchase price pursuant
to any purchase price or similar adjustment provisions set forth in the PTS ASPA
or any decrease of up to 10% of the purchase price applied to the Term Loan
Commitment shall be deemed to be not materially adverse to the interests of the
Lenders and (iii) any amendment, waiver or other modification to Section 3.07(b)
of the PTS ASPA or the definition of “Material Adverse Effect” in the PTS ASPA
shall be deemed to be materially adverse to the interests of the Lenders.
11.1.3    Audited and Unaudited Financial Statements. The Administrative Agent
shall have received (a)(i) GAAP audited consolidated balance sheets and related
statements of comprehensive income, and cash flows of the Company and (ii) GAAP
audited consolidated balance sheets and related statements of operations and
comprehensive income, and cash flows of the Business, in each case for the last
three fiscal years of the Company or in the case of the Business the last two
fiscal years (as the case may be) to have been completed at least 90 days prior
to the Closing Date, and (b)(i) GAAP unaudited consolidated balance sheets and
related statements of comprehensive income, and cash flows of the Company and
(ii) GAAP unaudited consolidated balance sheets and related statements of
operations and comprehensive income, and cash flows of the Business, in each
case for each subsequent fiscal quarter of the Company or the Business (as the
case may be) ended at least 45 days before the Closing Date.
11.1.4    Pro Forma Financial Statements. The Administrative Agent shall have
received (i) a pro forma consolidated balance sheet as of September 27, 2014,
(ii) a related pro forma consolidated statement of earnings of the Company as of
and for the nine-month period ending on September 27, 2014 and (iii) a related
pro forma consolidated statement of earnings of the Company as of and for the
twelve-month period ending on December 28, 2013, in each case prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such other financial statements).
11.1.5    Projections. The Administrative Agent shall have received pro forma
projections for the Company and its Subsidiaries through the 2019 fiscal year.
11.1.6    Solvency Certificate. The Administrative Agent shall have received a
certificate in the form of Exhibit G from the Company executed by its chief
financial officer certifying that the Company and its Subsidiaries, on a
consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby, are Solvent.
11.1.7    “Know Your Customer” Documentation. The Administrative Agent shall
have received, at least three business days prior to the Closing Date,
satisfactory documentation and other information about the Loan Parties
requested by the Administrative Agent (on behalf of itself or the Lenders) at
least ten business days prior to the Closing Date that is required (as
reasonably determined by the Administrative Agent) by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA PATRIOT Act.
11.1.8    Representations. The PTS ASPA Representations and the Specified
Representations shall be true and correct in all material respects (or in all
respects if qualified by materiality).
11.1.9    Opinion of Counsel for the Loan Parties. The Administrative Agent
shall have received the opinions of (a) Peter C. Underwood, inside counsel to
the Loan Parties and (b) White & Case LLP, counsel to the Loan Parties.
11.1.10    Intercreditor Agreement. The Administrative Agent shall have received
evidence that the Company has designated this Agreement as an “Additional
Obligations Agreement” under and as defined in, and in accordance with, the
Intercreditor Agreement.
11.1.11     Other Documents. The Administrative Agent shall have received
corporate documents of the Loan Parties and officers’ and public officials’
certifications with respect to the Loan Parties; evidence of the Loan Parties’
corporate authority, and a customary borrowing notice, including customary
incumbencies and an officer’s certificate certifying as to the satisfaction of
the conditions in Section 11.1.1, 11.1.7 and 11.1.13.
11.1.12     Payment of Fees and Expenses. The Company shall have paid all fees,
expenses and other amounts payable by it under any separate letter agreements
among the Company and the Persons identified on the facing page of this
Agreement as “Joint Lead Arrangers on or prior to the Closing Date to the extent
such amounts are invoiced at least two Business Days prior to the Closing Date.
11.1.13     Loan Documents. The Administrative Agent (or its counsel) shall have
received from the Company and each other Guarantor either (i) a counterpart of
this Agreement and the other Loan Documents signed on behalf of such party or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include .pdf or facsimile transmission of a signed signature page of this
Agreement) that such party has signed such a counterpart.
11.1.14     Termination of Existing Credit Agreement. Substantially
contemporaneously herewith, all commitments and guarantees under the Existing
Credit Agreement shall be terminated in full and all obligations thereunder
(other than contingent indemnity obligations not then due) shall be repaid in
full.
Notwithstanding anything in this Agreement to the contrary, the Loans will be
available on the Closing Date if the conditions set forth in this Section 11.1
are satisfied (or waived in accordance herewith).
11.2    Conditions to All Credit Extensions of Credit After the Closing Date.
The making of each Credit Extension after the Closing Date is subject to the
conditions that the Closing Date shall have occurred and, in the case of Loans,
a notice of borrowing shall have been delivered, and to the further conditions
precedent that, both before and after giving effect to such Credit Extension:
(h)    the representations and warranties of the Company set forth in this
Agreement (excluding Section 9.5, Section 9.6 and Section 9.8) shall be true and
correct in all material respects with the same effect as if then made (except to
the extent stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); and
(i)    no Event of Default or Unmatured Event of Default shall have then
occurred and be continuing.
11.3     Initial Loans to a Subsidiary Borrower. The Lenders shall not be
required to make Revolving Loans to any Subsidiary Borrower unless (a) the
conditions precedent set forth in Sections 11.1 and 11.2 have been satisfied and
(b) such Subsidiary Borrower has furnished to the Administrative Agent:
(i)    copies of the resolutions of the board of directors (or similar governing
body) of such Subsidiary Borrower authorizing the transactions contemplated
hereby, certified as of the date of the effectiveness of the applicable
Subsidiary Borrower Supplement by the Secretary or an Assistant Secretary or
similar officer of such Subsidiary Borrower;
(ii)    a certificate of the Secretary or Assistant Secretary or similar officer
of such Subsidiary Borrower certifying the names and true signatures of the
officers of such Subsidiary Borrower authorized to execute, deliver and perform,
as applicable, this Agreement, and all other Loan Documents to be delivered by
it hereunder;
(iii)    the articles or certificate of incorporation (or similar charter
document) and the bylaws (or similar governing documents) of such Subsidiary
Borrower as in effect on the date of the effectiveness of the applicable
Subsidiary Borrower Supplement, certified by the Secretary or Assistant
Secretary (or the general partner, member or manager, if applicable) of such
Subsidiary Borrower as of the date of the effectiveness of the applicable
Subsidiary Borrower Supplement;
(iv)    a good standing certificate or certificate of status for such Subsidiary
Borrower from the Secretary of State (or similar, applicable Governmental
Authority) of its jurisdiction of formation, to the extent such concept exists
in such jurisdiction;
(v)    a written opinion of counsel to such Subsidiary Borrower, addressed to
the Administrative Agent and the Lenders and in substance reasonably acceptable
to the Administrative Agent;
(vi)    a fully executed Subsidiary Borrower Supplement with respect to such
Subsidiary Borrower and a Note of such Subsidiary Borrower for each Lender that
has requested a Note pursuant to Section 3.1; and
(vii)    satisfactory documentation and other information about the new
Subsidiary Borrower requested prior to the initial Revolving Loans to such
Subsidiary Borrower by the Administrative Agent (on behalf of itself or the
Lenders) that is required (as reasonably determined by the Administrative Agent)
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act.


SECTION 12.    EVENTS OF DEFAULT AND THEIR EFFECT.
12.1    Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:
12.1.2    Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan or any reimbursement obligation with respect to any Letter
of Credit; or default, and continuance thereof for five days, in the payment
when due of any interest, fee or other amount payable by the Company hereunder
or under any other Loan Document.
12.1.3    Non-Payment of Other Debt, etc. (a) Any default shall occur under the
terms applicable to any Debt of the Company or any other Loan Party (other than
Debt hereunder) in an aggregate principal amount (for all such Debt so affected)
exceeding $75,000,000 and such default shall (i) consist of the failure to pay
such Debt when due (subject to any applicable grace period), whether by
acceleration or otherwise, or (ii) accelerate the maturity of such Debt or
permit the holder or holders thereof, or any trustee or agent for such holder or
holders, to cause such Debt to become due and payable prior to its expressed
maturity; or (b) any event shall occur with respect to any Securitization
Obligations that results in, or permits the holder or holders of such
obligations, or any trustee or agent for such holder or holders, to require the
replacement or resignation of the servicer with respect thereto and the
appointment of a new servicer other than the Company or any Subsidiary.
12.1.4    Bankruptcy, Insolvency, etc. The Company or any other Loan Party
becomes insolvent or generally fails to pay, or admits in writing its general
inability or refusal to pay, debts as they become due; or the Company or any
other Loan Party applies for, consents to, or acquiesces in the appointment of a
trustee, receiver or other custodian for the Company or any other Loan Party or
any substantial part of the property thereof, or makes a general assignment for
the benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for the
Company or such Loan Party or for any substantial part of the property thereof
and is not discharged within 60 days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding (except the voluntary dissolution,
not under any bankruptcy or insolvency law, of a Subsidiary Guarantor), is
commenced in respect of the Company or any other Loan Party, and if such case or
proceeding is not commenced by the Company or any other Loan Party, an order for
relief is entered therein, or such case or proceeding is consented to or
acquiesced in by the Company or such other Loan Party or remains for 60 days
undismissed; or the Company or any other Loan Party takes any corporate action
to authorize, or in furtherance of, any of the foregoing.
12.1.5    Non-Compliance with Provisions of this Agreement. (a) Failure by the
Company to comply with or to perform any covenant set forth in Sections
10.1.5(a), 10.5 through 10.9, 10.12, 10.16 or 10.17; (b) failure by the Company
to comply with or to perform any covenant set forth in Section 10.10 and
continuance of such failure for ten Business Days after an Executive Officer
obtains actual knowledge; or (c) failure by the Company to comply with or to
perform any other provision of this Agreement (and not constituting an Event of
Default under any of the other provisions of this Section 12) and continuance of
such failure for 30 days after written notice thereof to the Company from the
Administrative Agent or any Lender (acting through the Administrative Agent).
12.1.6    Representations and Warranties. Any representation or warranty made by
a Borrower under any Loan Document is breached or is false or misleading in any
material respect, or any schedule, certificate, financial statement, report,
notice or other writing furnished by a Borrower to the Administrative Agent or
any Lender in connection herewith is false or misleading in any material respect
on the date as of which the facts therein set forth are stated or certified.
12.1.7    Pension Plans and Plan Assets. (a) Institution of any steps by the
Company or any other Person to terminate a Pension Plan if as a result of such
termination the Company could reasonably be expected to be required to make a
contribution to such Pension Plan, or could reasonably be expected to incur a
liability or obligation to such Pension Plan, in excess of $75,000,000; (b) a
contribution failure occurs with respect to any Pension Plan sufficient to give
rise to a Lien securing an amount in excess of $75,000,000 under section 303(k)
of ERISA; (c) there shall occur any withdrawal or partial withdrawal from a
Multiemployer Pension Plan and the withdrawal liability (without unaccrued
interest) to Multiemployer Pension Plans as a result of such withdrawal
(including any outstanding withdrawal liability that the Company and the
Controlled Group have incurred on the date of such withdrawal) exceeds
$75,000,000; or (d) any Loan Party becomes an entity deemed to hold Plan Assets
and the Administrative Agent or any Lender is adversely effected as a result
thereof.
12.1.8    Judgments. (a) Final judgments which exceed an aggregate of
$75,000,000 shall be rendered against the Company or any Subsidiary or (b) any
one or more non-monetary final judgments shall be rendered against the Company
or any Subsidiary that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, in each case shall
not have been paid, discharged or vacated or had execution thereof stayed
pending appeal within 60 days after entry or filing of such judgments.
12.1.9    Invalidity of Guaranties. (1) Except as otherwise permitted herein,
the Subsidiary Guaranty shall cease to be in full force and effect, any
Subsidiary Guarantor shall fail (subject to any applicable grace period) to
comply with or to perform any applicable provision of the Subsidiary Guaranty,
or the Company or any other Loan Party (or any Person by, through or on behalf
of the Company or any other Loan Party) shall contest in writing the validity,
binding nature or enforceability of the Subsidiary Guaranty with respect to any
Subsidiary Guarantor.
(a)    The guaranty of the Company under Section 15 shall cease to be in full
force and effect, the Company shall fail (subject to any applicable grace
period) to comply with or to perform any applicable provision of Section 15, or
the Company or any other Loan Party (or any Person by, through or on behalf of
the Company or any other Loan Party) shall contest in any manner the validity,
binding nature or enforceability of the guaranty of the Company under Section
15.
12.1.10    Change of Control. (a) Any Person or group of Persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act of 1934) shall
acquire beneficial ownership (within the meaning of Rule 13d-3 promulgated under
such Act) of 30% or more of the outstanding shares of common stock of the
Company; or (b) during any 12-month period, individuals who at the beginning of
such period constituted the Company’s Board of Directors (together with any new
directors whose election by the Company’s Board of Directors or whose nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds of the directors who either were directors at beginning of such
period or whose election or nomination was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Company.
12.1.11     Invalidity of Intercreditor Agreement. The Intercreditor Agreement
ceases to be a legally valid, binding and enforceable obligation of the Company
or any other Loan Party for any reason whatsoever (other than in accordance with
the terms thereof), including a determination by any Governmental Authority or
court to such effect.
12.2    Effect of Event of Default. If any Event of Default described in Section
12.1.3 shall occur with respect to the Company, the Commitments (if they have
not theretofore terminated) shall immediately terminate and the Commitments
shall be reduced to zero and the Loans and all other obligations hereunder shall
become immediately due and payable and the Company shall become immediately
obligated to deliver to the Administrative Agent Cash Collateral in an amount
equal to the outstanding Dollar Equivalent face amount of all Letters of Credit,
all without presentment, demand, protest or notice of any kind; and, if any
other Event of Default shall occur and be continuing, the Administrative Agent
(upon written request of the Required Lenders) shall declare the Commitments (if
they have not theretofore terminated) to be terminated and/or declare all Loans
and all other obligations hereunder to be due and payable and/or demand that the
Company immediately deliver to the Administrative Agent Cash Collateral in
amount equal to the outstanding Dollar Equivalent face amount of all Letters of
Credit, whereupon the Commitments (if they have not theretofore terminated)
shall immediately terminate and/or all Loans and all other obligations hereunder
shall become immediately due and payable and/or the Company shall immediately
become obligated to deliver to the Administrative Agent Cash Collateral in an
amount equal to the Dollar Equivalent face amount of all Letters of Credit, all
without presentment, demand, protest or notice of any kind. The Administrative
Agent shall promptly advise the Company in writing of any such declaration, but
failure to do so shall not impair the effect of such declaration.
Notwithstanding the foregoing, the effect as an Event of Default of any event
described in Section 12.1.1 or Section 12.1.3 may be waived by the written
concurrence of all of the Lenders, and the effect as an Event of Default of any
other event described in this Section 12 may be waived by the written
concurrence of the Required Lenders. Any Cash Collateral delivered hereunder
shall be held by the Administrative Agent and applied to obligations arising in
connection with any drawing under a Letter of Credit. After the expiration or
termination of all Letters of Credit, such Cash Collateral shall be applied by
the Administrative Agent to any remaining obligations hereunder and any excess
shall be delivered to the Company or as a court of competent jurisdiction may
direct.
SECTION 13.    THE ADMINISTRATIVE AGENT.
13.1    Appointment and Authority. Each of the Lenders and each Issuing Lender
hereby irrevocably appoints JPMorgan to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Company nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.
13.2    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
13.3    Liability of Administrative Agent. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(p)    shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default or Unmatured Event of Default has occurred and is
continuing;
(q)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any
bankruptcy, insolvency or similar law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any bankruptcy, insolvency or similar law; and
(r)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.2 and 14.1) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Event of Default or Unmatured Event of
Default unless and until notice describing such Event of Default or Unmatured
Event of Default is given to the Administrative Agent by the Company, a Lender
or an Issuing Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Event of Default or Unmatured
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Loan Documents, (v) the value or the sufficiency
of any collateral granted under the Loan Documents, or (vi) the satisfaction of
any condition set forth in Section 11 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
13.4    Reliance by Administrative Agent. %4. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) reasonably believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to have been made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
(s)    For purposes of determining compliance with the conditions specified in
Section 11.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent by the Administrative Agent to such Lender for
consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
13.5    Credit Decision. Each Lender and each Issuing Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
13.6    Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of the Company or any other Loan
Party as required by any Loan Document and without limiting the obligation of
the Company or any other Loan Party to do so), pro rata, from and against any
and all Indemnified Liabilities to the extent that any such unreimbursed
Indemnified Liabilities were incurred by or asserted against the Administrative
Agent in its capacity as such, or against any other Agent-Related Person acting
for the Administrative Agent in connection with such capacity; provided that (a)
no Lender shall be liable for any payment to any Agent-Related Person of any
portion of the Indemnified Liabilities to the extent determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Person’s gross negligence or willful misconduct and (b) no action
taken in accordance with the directions of the Required Lenders shall be deemed
to constitute gross negligence of willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including reasonable fees of attorneys for the
Administrative Agent) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of the Company. The undertaking in this Section shall survive
repayment of the Loans, cancellation of the Notes, cancellation or expiration of
the Letters of Credit and the Commitments, any termination of this Agreement and
the resignation of the Administrative Agent.
13.7    Administrative Agent in Individual Capacity. JPMorgan and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Company and
its Subsidiaries and Affiliates as though JPMorgan were not the Administrative
Agent, an Issuing Lender and a Swing Line Lender hereunder, and without notice
to or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, JPMorgan or its Affiliates may receive information regarding the
Company or its Subsidiaries (including information that may be subject to
confidentiality obligations in favor of the Company or such Subsidiary) and
acknowledge that the Administrative Agent shall not be under any obligation to
provide such information to them. With respect to its Loans, JPMorgan and its
Affiliates shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent, an Issuing Lender or a Swing Line Lender.
13.8    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lenders and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Company (which consent shall not
be unreasonably withheld or delayed), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and consented to by the Company (such consent
not to be unreasonably withheld or delayed) and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Company and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Section 13 and Sections 14.6 and 14.12 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
Any resignation by the Administrative Agent pursuant to this Section shall also
constitute its resignation as an Issuing Lender and Swing Line Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender and Swing Line
Lender, (ii) the retiring Issuing Lender and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
13.9    Guaranty Matters. The Administrative Agent shall, and the Lenders
irrevocably authorize the Administrative Agent to, upon the written request of
the Company, release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if, after giving effect to such release, the Company is in
compliance with Sections 10.11 and 10.16. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release any Subsidiary Guarantor from its obligations under
the Subsidiary Guaranty pursuant to this Section 13.9. In addition to the
foregoing, any Subsidiary Guarantor that ceases to be a Subsidiary as a result
of a transaction permitted by this Agreement shall be automatically released
from the Subsidiary Guaranty upon the consummation of such transaction.
13.10    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Company or any other Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan, reimbursement obligation or other obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Company) shall be entitled and empowered, by intervention in such
proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, reimbursement obligations in
respect of Letters of Credit and all other obligations of the Company and the
other Loan Parties under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 5 and 14.6)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5 and 14.6.
Nothing contained herein shall (i) be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
obligations of the Company and the other Loan Parties under the Loan Documents
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding or (ii) preclude any
Lender from filing and proving its own claims against the Company, any other
Loan Party or any other Person.
13.11    Other Agents. Except as expressly set forth herein, none of the Lenders
or other Persons identified on the facing page or signature pages of this
Agreement as a “Joint Lead Arranger and Joint Bookrunner”, the “Co-Syndication
Agent”, a “Co-Documentation Agent” or a “Senior Managing Agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
SECTION 14.    GENERAL.
14.1    Waiver; Amendments. No delay on the part of the Administrative Agent or
any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement or the
Notes shall be effective unless the same shall be in writing and signed and
delivered by the Company and the Required Lenders (or the Administrative Agent
on behalf of the Required Lenders), and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No amendment, modification, waiver or consent
shall (i) extend or increase the Commitment of any Lender, (ii) extend any
scheduled date for payment of any principal of or interest on any Loan or any
fees payable hereunder or (iii) reduce the principal amount of any Loan, the
rate of interest thereon or any fees payable hereunder, without, in each case,
the consent of each Lender directly affected thereby; and no amendment,
modification, waiver or consent shall (a) limit the consent or similar approval
rights of a Revolving Lender set forth in Sections 2.7 and 2.8(d) without the
consent of each Revolving Lender, (b) alter Section 11.2 without the consent of
Revolving Lenders holding at least a majority of the then outstanding Revolving
Commitments and Revolving Loans or (c) alter any provisions of any Loan Document
in a manner that by its terms adversely affects the rights or payments due to
Lenders holding Commitments or Loans of any Class differently than those holding
Commitments or Loans of any other Class without the written consent of Lenders
holding a majority of the outstanding Loans and Commitments of such affected
Class; and no amendment, modification, waiver or consent shall (w) release the
Company from its obligations under its guarantee set forth in Section 15, (x)
release all or substantially all of the value (determined in a manner consistent
with the assets and revenues tests contained in the first sentence of Section
10.16) of the Subsidiary Guaranty (other than pursuant to Section 10.16), (y)
change any provision of this Section or the definition of Required Lenders or
reduce the aggregate percentage required to effect an amendment, modification,
waiver or consent or (z) change any provision of Section 7.6, without, in each
case, the consent of all Lenders. No provisions of Section 13 or other provision
of this Agreement affecting the Administrative Agent in its capacity as such
shall be amended, modified or waived without the consent of the Administrative
Agent. No provision of this Agreement relating to the rights or duties of an
Issuing Lender in its capacity as such shall be amended, modified or waived
without the consent of each Issuing Lender. No provision of this Agreement
affecting each Swing Line Lender in its capacity as such shall be amended,
modified or waived without the written consent of such Swing Line Lender.
Notwithstanding anything to the contrary in this Agreement, no Defaulting Lender
shall have any right to approve or disapprove any amendment, modification,
waiver or consent hereunder, except that (x) the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms directly affects any
Defaulting Lender more adversely (other than as a result of the relative size of
its Commitment) than other affected Lenders shall require the consent of such
Defaulting Lender.
If any Lender does not consent to a proposed amendment, modification, waiver or
consent with respect to any Loan Document that requires the consent of each
affected Lender or each Lender and that has been approved by the Required
Lenders, the Company may replace such non-consenting Lender (a “Non-Consenting
Lender”) in accordance with Section 8.7(b); provided that such amendment,
modification, waiver or consent can be effected as a result of the assignment
contemplated by such Section (together with all other such assignments required
by the Company to be made pursuant to this paragraph).
Notwithstanding the foregoing, the Administrative Agent and the Company may
amend any Loan Document without the further consent of any other party to such
Loan Document to correct any errors, mistakes, omissions, defects or
inconsistencies, or to effect administrative changes that are not adverse to any
Lender, in each case so long as the Lenders shall have received at least five
Business Days’ prior written notice thereof and the Administrative Agent shall
not have received, within five Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment.
14.2    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Delivery
of an executed signature page of this Agreement by email or facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.
14.3    Notices. Except as otherwise provided in Sections 2.2 and 2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Schedule 14.3 (or,
in the case of a Lender other than JPMorgan, in such Lender’s Administrative
Questionnaire) or at such other address as such party may, by written notice
received by the other parties, have designated as its address for such purpose.
Notices sent by facsimile transmission shall be deemed to have been given when
sent and receipt of such facsimile is confirmed; notices sent by mail shall be
deemed to have been given three Business Days after the date when sent by
registered or certified mail, postage prepaid; and notices sent by hand delivery
or overnight courier service shall be deemed to have been given when received.
For purposes of Sections 2.2 and 2.3, the Administrative Agent and the Swing
Line Lenders shall be entitled to rely on telephonic instructions from any
person that the Administrative Agent or the Swing Line Lenders in good faith
believe is an authorized officer or employee of the Company, and the Company
shall hold the Administrative Agent, each Swing Line Lender and each other
Lender harmless from any loss, cost or expense resulting from any such reliance.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or its securities for purposes of United States
Federal or state securities laws.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
14.4    Regulation U. Each Lender represents that it in good faith is not
relying, either directly or indirectly, upon any Margin Stock as collateral
security for the extension or maintenance by it of any credit provided for in
this Agreement.
14.5    Costs, Expenses and Taxes. The Company agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent and the Lead Arrangers (including the reasonable and documented fees and
charges of counsel for the Administrative Agent and the Lead Arrangers and of
local counsel, if any, who may be retained by such counsel) in connection with
the preparation, execution and delivery of this Agreement, the other Loan
Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith (including any amendments,
supplements or waivers to any Loan Documents), and all reasonable and documented
out-of-pocket costs and expenses (including reasonable attorneys’ fees, court
costs and other legal expenses) incurred by the Administrative Agent and each
Lender in connection with the enforcement of this Agreement, the other Loan
Documents or any such other documents during the existence of any Event of
Default or Unmatured Event of Default. In addition, the Company agrees to pay,
and to save the Administrative Agent, the Lead Arrangers and the Lenders
harmless from all liability for, (a) any stamp court, or documentary,
intangible, recording, filing or similar Taxes which may be payable in
connection with the execution and delivery of this Agreement, the borrowings
hereunder, the issuance of the Notes or the execution and delivery of any other
Loan Document or any other document provided for herein or delivered or to be
delivered hereunder or in connection herewith and (b) any fees of the Company’s
auditors and, if an Event of Default or Unmatured Event of Default exists, any
costs and expenses of the Administrative Agent or any Lender in connection with
any reasonable exercise by the Administrative Agent or any Lender of its rights
pursuant to Section 10.2. All obligations provided for in this Section 14.5
shall survive repayment of the Loans, cancellation of the Notes, cancellation or
expiration of the Letters of Credit and any termination of this Agreement.
14.6    Captions. Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.
14.7    Successors and Assigns. This Agreement shall be binding upon the
Company, the Administrative Agent and the Lenders and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Administrative Agent and the Lenders and the successors and assigns of the
Administrative Agent and the Lenders; provided that the Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Company without such consent shall be null and void).
14.8    Assignments; Participations.
14.8.2    Assignments. Any Lender may, with the prior written consent of the
Administrative Agent, each Issuing Lender (solely in the case of Revolving
Commitments or Revolving Loans), each Swing Line Lender (solely in the case of
Revolving Commitments or Revolving Loans) and, so long as no Event of Default
has occurred and is continuing, the Company (which consents shall not be
unreasonably delayed or withheld and (x) shall be deemed given unless the
Company has objected within 10 days of receipt of notice thereof and (y) shall
not be required for an assignment to another Lender, an Affiliate of a Lender or
an Approved Fund), at any time assign and delegate to one or more commercial
banks or other Persons (any Person to whom such an assignment and delegation is
to be made being herein called an “Assignee”), all or any fraction of such
Lender’s Loans and Commitment (which assignment and delegation shall be of a
constant, and not a varying, percentage of all the assigning Lender’s Loans and
Commitment, other in the case of each Swing Line Lender’s rights and obligations
in respect of Swing Line Loans) in a minimum aggregate amount equal to the
lesser of (i) the amount of the assigning Lender’s remaining Commitment and (ii)
$5,000,000; provided that (a) no assignment and delegation may be made to any
Person if, at the time of such assignment and delegation, the Company would be
obligated to pay any greater amount under Section 7.7 or Section 8 to the
Assignee than the Company is then obligated to pay to the assigning Lender under
such Sections (and if any assignment is made in violation of the foregoing, the
Company will not be required to pay the incremental amounts) and (b) the Company
and the Administrative Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned and
delegated to an Assignee until the date when all of the following conditions
shall have been met:
(x)    five Business Days (or such lesser period of time as the Administrative
Agent and the assigning Lender shall agree) shall have passed after written
notice of such assignment and delegation, together with payment instructions,
addresses and related information with respect to such Assignee, shall have been
given to the Company and the Administrative Agent by such assigning Lender and
the Assignee,
(y)    the assigning Lender and the Assignee shall have executed and delivered
to the Company and the Administrative Agent an assignment agreement
substantially in the form of Exhibit D (an “Assignment Agreement”), together
with any documents required to be delivered hereunder, which Assignment
Agreement shall have been accepted by the Administrative Agent, and
(z)    the assigning Lender or the Assignee shall have paid the Administrative
Agent a processing fee of $3,500.
From and after the date on which the conditions described above have been met,
(x) such Assignee shall be deemed automatically to have become a party hereto
and, to the extent that rights and obligations hereunder have been assigned and
delegated to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder, and (y) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned and
delegated by it pursuant to such Assignment Agreement, shall be released from
its obligations hereunder; provided that, except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender. Any attempted assignment and
delegation not made in accordance with this Section 14.8.1 shall be null and
void.
Notwithstanding the foregoing provisions of this Section 14.8.1 or any other
provision of this Agreement, (a) no assignment shall be made to (i) the Company
or any Affiliate or Subsidiary thereof, (ii) any Defaulting Lender or any
Subsidiary thereof, or any Person which, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii) or (iii) a
natural Person, and (b) any Lender may at any time assign all or any portion of
its Loans and its Note to a Federal Reserve Bank (but no such assignment shall
release any Lender from any of its obligations hereunder).
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by such Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each Issuing Lender, each Swing
Line Lender and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
The Administrative Agent, acting solely for this purpose as an agent of the
Company and the Borrowers, shall maintain a copy of each Assignment Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Company, the Borrowers and the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Company and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
14.8.3    Participations. Any Lender may at any time sell to one or more
commercial banks or other Persons (other than (i) the Company or any Affiliate
or Subsidiary thereof, (ii) any Defaulting Lender or any Subsidiary thereof, or
any Person which, if it became a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii) or (iii) a natural Person)
participating interests in any Loan owing to such Lender, the Note held by such
Lender, the Commitment of such Lender, the direct or participation interest of
such Lender in any Letter of Credit or Swing Line Loan or any other interest of
such Lender hereunder (any Person purchasing any such participating interest
being herein called a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (x) such Lender shall remain the holder
of its Note for all purposes of this Agreement, (y) the Company and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations hereunder and (z) all
amounts payable by the Company shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender. No
Participant shall have any direct or indirect voting rights hereunder except
with respect to any of the events described in the third sentence of
Section 14.1. Each Lender agrees to incorporate the requirements of the
preceding sentence into each participation agreement which such Lender enters
into with any Participant. The Company agrees that if amounts outstanding under
this Agreement and the Notes are due and payable (as a result of acceleration or
otherwise), each Participant shall be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement or such Note; provided that such
right of setoff shall be subject to the obligation of each Participant to share
with the Lenders, and the Lenders agree to share with each Participant, as
provided in Section 7.6. The Company also agrees that each Participant shall be
entitled to the benefits of Section 7.7 and Section 8 as if it were a Lender
(subject to the requirements and limitations therein, including the requirements
under Section 7.7(e)); provided that no Participant shall receive any greater
compensation pursuant to Section 7.7 or Section 8 than would have been paid to
the participating Lender if no participation had been sold).
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Company and the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
14.9    Payments Set Aside. To the extent that any payment by or on behalf of
the Company is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any bankruptcy, insolvency
or similar law or otherwise, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
set-off had not occurred, and each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.
14.10    Governing Law; Severability. This Agreement and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement and the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the law of the State of New York.
Whenever possible each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. All obligations of the Borrowers and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law.


14.11    Indemnification by the Company. In consideration of the execution and
delivery of this Agreement by the Administrative Agent and the Lenders and the
agreement to extend the Commitments provided hereunder, the Company hereby
agrees to indemnify, exonerate and hold the Administrative Agent, the Lead
Arrangers, each Lender and each of their respective Related Parties (each a
“Lender Party”) free and harmless from and against any and all actions, causes
of action, suits, losses, liabilities, damages and expenses, including
reasonable attorneys’ fees and charges of one counsel for the Administrative
Agent and one counsel for all other Lender Parties (except in each case to the
extent that separate counsel would be required as the result of any conflict of
interest) and settlement costs (collectively, the “Indemnified Liabilities”),
incurred by the Lender Parties or any of them as a result of, or arising out of,
or relating to (i) any tender offer, merger, purchase of stock, purchase of
assets or other similar transaction financed or proposed to be financed in whole
or in part, directly or indirectly, with the proceeds of any of the Loans,
including the PTS Acquisition, (ii) any Commitment, Loan or Letter of Credit or
the use or proposed use of the proceeds therefrom (including any refusal by an
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) the actual or alleged use, handling,
release, emission, discharge, transportation, storage, treatment, disposal, or
presence of any Hazardous Substance by the Company or any Subsidiary or their
respective predecessors, (iv) any Environmental Claim with respect to conditions
at any property owned or leased by the Company or any Subsidiary or their
respective predecessors or the operations conducted thereon, (v) the
investigation, cleanup or remediation of offsite locations at which the Company
or any Subsidiary or their respective predecessors are alleged to have directly
or indirectly disposed of Hazardous Substances, (vi) the execution, delivery,
performance or enforcement of this Agreement or any other Loan Document by any
of the Lender Parties and, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of the Loan
Documents or (vii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by the Company or its equity
holders, Affiliates, creditors or any other third Person and whether based on
contract, tort or any other theory and regardless of whether any Lender Parties
are a party thereto; provided that such indemnity shall not, as to any Lender
Party, be available to the extent that such liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
or disbursements (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of, or violation of applicable law by, such Lender Party or
any of its Lender Related Parties or (B) result from a dispute between such
Lender Party and another Lender Party not involving the Company or its
Subsidiaries. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Company hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. Nothing set forth above
shall be construed to relieve any Lender Party from any obligation it may have
under this Agreement. No Lender Party shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement, nor shall any Lender Party have any liability for any indirect
or consequential damages relating to this Agreement or any other Loan Document
or arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section 14.11
shall be payable within ten Business Days after demand therefor (which demand
shall be accompanied by a statement from the applicable Lender Party setting
forth such amounts in reasonable detail). All obligations provided for in this
Section 14.11 shall survive repayment of the Loans, cancellation of the Notes,
cancellation or expiration of the Letters of Credit and any termination of this
Agreement. Notwithstanding the foregoing, this Section 14.11 shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
14.12    Forum Selection and Consent to Jurisdiction. (a) The Company
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender or any Related Party of any of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of such courts and
agrees that all claims in respect of any action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by applicable law, in such Federal court.  Each party hereto agrees
that a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, any Lender or any Issuing Lender may
otherwise have to bring any action, litigation or proceeding relating to this
Agreement or any other Loan Document against any Borrower or any of its
properties in the courts of any jurisdiction.
(a)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 14.3.  Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law. The Subsidiary Borrowers
(if any) hereby appoint the Company, at 200 State Street, Beloit, Wisconsin
53511, or, if applicable, at its principal place of business in the City of New
York, as its agent for service of process, and agrees that service of any
process, summons, notice or document by hand delivery or registered mail upon
such agent shall be effective service of process for any suit, action or
proceeding brought in any such court.
14.13    WAIVER OF JURY TRIAL. EACH OF THE COMPANY, EACH SUBSIDIARY BORROWER,
THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
14.14    Confidentiality. Each Lender agrees to maintain the confidentiality of
all information provided to it by or on behalf of the Company or any Subsidiary,
or by the Administrative Agent on the Company’s or such Subsidiary’s behalf,
under this Agreement or any other Loan Document, and neither it nor any of its
Affiliates shall use any such information other than in connection with or in
enforcement of this Agreement and the other Loan Documents or in connection with
other business now or hereafter existing or contemplated with the Company or any
Subsidiary; except to the extent such information (i) was or becomes generally
available to the public other than as a result of disclosure by the Lender or
its Affiliates, or (ii) was or becomes available on a non-confidential basis
from a source other than the Company or a Subsidiary, provided that such source
is not bound by a confidentiality agreement with the Company known to the
Lender; provided that any Lender may disclose such information (A) at the
request or pursuant to any requirement of any Governmental Authority to which
the Lender is subject or in connection with an examination of such Lender by any
such authority; (B) pursuant to subpoena or other court process; (C) when
required to do so in accordance with the provisions of any applicable law; (D)
to the extent reasonably required in connection with any litigation or
proceeding involving the Company to which the Administrative Agent, any Lender
or their respective Affiliates may be party; (E) to the extent reasonably
required in connection with the exercise of any remedy hereunder or under any
other Loan Document; (F) to such Lender’s independent auditors, trustees and
other professional advisors; (G) to any Participant or Assignee, actual or
potential, or to any direct, indirect, actual or prospective counterparty to any
swap, derivative or securitization transaction related to the obligations of the
Loan Parties under the Loan Documents, provided that, in each case, such Person
agrees in writing to keep such information confidential to the same extent
required of the Lenders hereunder; (H) as to any Lender or its Affiliate, as
expressly permitted under the terms of any other document or agreement regarding
confidentiality to which the Company or any Subsidiary is party with such Lender
or such Affiliate; (I) to its Affiliates, provided that such Affiliate is
advised of the confidentiality requirements set forth herein and agrees in
writing (for the benefit of the Company) to keep such information confidential
to the same extent required hereunder (it being understood that each Lender
shall be liable for the breach by any of its Affiliates of any such
confidentiality requirement); (J) to market data collectors and service
providers providing services in connection with the syndication or
administration of the Commitments; and (K) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about such Lender’s investment
portfolio in connection with ratings issued with respect to such Lender. Each
Lender will, so long as not prohibited from doing so by any applicable law,
notify the Company of any request for information of the type referred to in
clause (B) or (C) above prior to disclosing such information so that the Company
may seek appropriate relief from any applicable court or other Governmental
Authority (but failure to so notify the Company shall not result in any
liability to such Lender).
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Company and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Company and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Company and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
The Administrative Agent agrees to keep confidential the rates to be used in the
calculation of the Reference Bank Rate supplied by each Reference Bank pursuant
to or in connection with this Agreement (and each Reference Bank party hereto
agrees that it has developed procedures to ensure that such rates are not
submitted by the Reference Banks to, or shared with, any individual who is
formally designated as being involved in the ICE LIBOR submission process);
provided that such rates may be shared with the Borrower and any of its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its Affiliates that have a commercially reasonable
business need to know such rates, subject to an agreement by the recipient
thereof to comply with the provisions of this Section as if it were the
Administrative Agent; provided further that, for the avoidance of doubt, the
overall Reference Bank Rate (but not the individual rates that were submitted in
the determination thereof) shall be disclosed to Lenders in accordance with
Section 8.2(a).
14.15    USA PATRIOT Act Notice. Each Lender that is subject to the USA PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrowers that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the USA PATRIOT Act.
14.16    No Fiduciary or Implied Duties. The Company acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that in acting as the
Administrative Agent, the Administrative Agent will not have responsibility
except as set forth in this Agreement and shall in no event be subject to any
fiduciary or other implied duties. The Company waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty.
14.17    Judgment. If, for the purposes of filing a claim or obtaining judgment
in any court, it is necessary to convert a sum due hereunder or under any other
Loan Document in one currency into another currency, the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent or such Lender may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or such Lender in the Agreement
Currency, each Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent or such Lender in such currency, the Administrative Agent
or such Lender agrees to return the amount of any excess to such Borrower (or to
any other Person who may be entitled thereto under applicable law).
14.18    Most Favored Lender. If at any time (a)(i) the Company enters into any
credit agreement, loan agreement, note purchase agreement or other like
agreement under which the Company may incur Designated Debt in excess of
$50,000,000, including the Note Purchase Agreements and the Senior Notes (a
“Principal Lending Agreement”), and (ii) any such Principal Lending Agreement at
any time includes a covenant that expressly limits either: (x) the sale, lease
or disposition of assets by the Company and/or any Subsidiary during any period
of 12 consecutive months to less than 15% of the book value of consolidated
tangible assets of the Company and its Subsidiaries, or (y) the incurrence of
Designated Debt by any Foreign Subsidiary, in either case that is not contained
in this Agreement, or if such covenant that is contained in the Principal
Lending Agreement is more favorable to such creditors of the Company than a
similar covenant contained in this Agreement, or (b) the Company issues an
additional series of Senior Notes pursuant to any Supplement (as defined in the
applicable Note Purchase Agreement) or amends any existing series of Senior
Notes, in each case, that has an “additional covenant” (within the meaning of
Section 2.2(iii) of the applicable Note Purchase Agreement), the Company shall
give written notice thereof to the Administrative Agent not later than 10 days
following the date of execution of such Principal Lending Agreement or amendment
thereof or Supplement, as the case may be (each a “Subject Agreement”); provided
that any such additional covenant shall not impair, diminish or otherwise
adversely modify any existing covenants contained herein. Effective on the date
of execution of a Subject Agreement, such covenant (or covenants) and related
definitions that are contained in such Subject Agreement (collectively, the
“Incorporated Covenants”) shall be deemed to have been incorporated herein and
any event of default in respect of any such Incorporated Covenant shall be
deemed to be an Event of Default hereunder, subject to all applicable terms and
provisions of this Agreement, including the right of the Required Lenders to
waive or not waive any breach thereof (independent of any right of any other
creditor of the Company in respect of any such Incorporated Covenants). Without
limiting the foregoing, any amendment, elimination or termination of any
Incorporated Covenant in accordance with the terms of the applicable Subject
Agreement (including as a result of the termination of such Subject Agreement)
shall constitute an immediate amendment, elimination or termination, as the case
may be, of such Incorporated Covenant hereunder.
SECTION 15.    COMPANY GUARANTY.
15.1    The Guaranty. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by the Company from the proceeds of the Loans and the
issuance of the Letters of Credit, the Company hereby agrees with the Lenders as
follows: the Company hereby unconditionally and irrevocably guarantees as
primary obligor and not merely as surety the full and prompt payment when due,
whether upon maturity, acceleration or otherwise, of any and all of the
Guaranteed Obligations (other than, with respect to the Company, any Excluded
Swap Obligations of the Company) of the Subsidiary Borrowers to the Guaranteed
Creditors. If any or all of the Guaranteed Obligations of such Borrowers to the
Guaranteed Creditors becomes due and payable hereunder, the Company
unconditionally promises to pay such indebtedness to the Administrative Agent
and/or the Lenders, on demand, together with any and all reasonable,
out-of-pocket expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of the Guaranteed Obligations. If claim is ever made
upon any Guaranteed Creditor for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guaranteed Obligations and any
of the aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrowers), then and in such event the Company agrees that any
such judgment, decree, order, settlement or compromise shall be binding upon the
Company, notwithstanding any revocation of the guaranty under this Section 15 or
other instrument evidencing any liability of any Borrower, and the Company shall
be and remain liable to the aforesaid payees hereunder for the amount so repaid
or recovered to the same extent as if such amount had never originally been
received by any such payee.
15.2    Insolvency. Additionally, the Company unconditionally and irrevocably
guarantees the payment of the Dollar Equivalent of any and all of the Guaranteed
Obligations of the Subsidiary Borrowers to the Guaranteed Creditors whether or
not due or payable by any Borrower upon the occurrence of any of the events
specified in Section 12.1.3, and unconditionally promises to pay the Dollar
Equivalent of such Guaranteed Obligations to the Guaranteed Creditors, or order,
on demand, in lawful money of the United States.
15.3    Nature of Liability. The liability of the Company hereunder is exclusive
and independent of any security for or other guaranty of the Guaranteed
Obligations of any Borrower whether executed by the Company, any other guarantor
or by any other party, and the liability of the Company hereunder is not
affected or impaired by (a) any direction as to application of payment by any
Borrower or by any other party; or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guaranteed Obligations of any Borrower; or (c) any payment on or in reduction of
any such other guaranty or undertaking; or (d) any dissolution, termination or
increase, decrease or change in personnel by any Borrower; or (e) any payment
made to any Guaranteed Creditor on the Guaranteed Obligations which any such
Guaranteed Creditor repays to any Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the Company waives any right to the deferral or modification of
its obligations hereunder by reason of any such proceeding.
15.4    Independent Obligation. The obligations of the Company hereunder are
independent of the obligations of any other guarantor, any other party or any
Borrower, and a separate action or actions may be brought and prosecuted against
the Company whether or not action is brought against any other guarantor, any
other party or any Borrower and whether or not any other guarantor, any other
party or any Borrower is joined in any such action or actions. The Company
waives, to the full extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by a Borrower or other circumstance which operates to toll any statute
of limitations as to such Borrower shall operate to toll the statute of
limitations as to the Company’s obligations under this Section 15.
15.5    Authorization. The Company authorizes the Guaranteed Creditors without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:
(a)    change the manner, place or terms of payment of, and/or change or extend
the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty of the Company herein made shall
apply to the Guaranteed Obligations as so changed, extended, renewed or altered;
(b)    take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset against the Guaranteed
Obligations or such liabilities;
(c)    exercise or refrain from exercising any rights against any Borrower or
others or otherwise act or refrain from acting;
(d)    release or substitute any one or more endorsers, guarantors, Borrowers or
other obligors;
(e)    settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Borrower to its creditors other than the Guaranteed Creditors;
(f)    apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of any Borrower to the Guaranteed Creditors regardless of what
liability or liabilities of the Company or any Borrower remain unpaid;
(g)    consent to or waive any breach of, or any act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise amend, modify or supplement this Agreement or any of such other
instruments or agreements; and/or
(h)    take any other action which would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of the Company from
its liabilities under this Section 15;
it being understood that the foregoing shall not permit any action by the
Administrative Agent or any Lender that is not otherwise permitted by this
Agreement or any other Loan Document.
15.6    Reliance. It is not necessary for any Guaranteed Creditor to inquire
into the capacity or powers of any Borrower or the officers, directors, partners
or agents acting or purporting to act on their behalf, and any Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 
i
 

509265-1896-Active.16781109.8

--------------------------------------------------------------------------------




15.7    Subordination. Any of the indebtedness of each Borrower relating to the
Guaranteed Obligations now or hereafter owing to the Company is hereby
subordinated to the Guaranteed Obligations of such Borrower owing to the
Guaranteed Creditors, and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness relating to the Guaranteed
Obligations of such Borrower to the Company shall be collected, enforced and
received by the Company for the benefit of the Guaranteed Creditors and be paid
over to the Administrative Agent on behalf of the Guaranteed Creditors on
account of the Guaranteed Obligations of such Borrower to the Guaranteed
Creditors, but without affecting or impairing in any manner the liability of the
Company under the other provisions of this Section 15. Prior to the transfer by
the Company of any note or negotiable instrument evidencing any of the
indebtedness relating to the Guaranteed Obligations of such Borrower to the
Company, the Company shall mark such note or negotiable instrument with a legend
that the same is subject to this subordination. Without limiting the generality
of the foregoing, the Company hereby agrees with the Guaranteed Creditors that
it will not exercise any right of subrogation which it may at any time otherwise
have as a result of the guaranty under this Section 15 (whether contractual,
under Section 509 of the United States Bankruptcy Code or otherwise) until all
Guaranteed Obligations have been irrevocably paid in full in cash.
15.8    Waiver.
(a)    The Company waives any right (except as shall be required by applicable
statute and cannot be waived) to require any Guaranteed Creditor to (i) proceed
against any Borrower, any other guarantor or any other party, (ii) proceed
against or exhaust any security held from any Borrower, any other guarantor or
any other party or (iii) pursue any other remedy in any Guaranteed Creditor’s
power whatsoever. The Company waives any defense based on or arising out of any
defense of any Borrower, any other guarantor or any other party, other than
payment in full of the Guaranteed Obligations, based on or arising out of the
disability of any Borrower, any other guarantor or any other party, or the
validity, legality or unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Borrower other than payment in full of the Guaranteed Obligations. The
Guaranteed Creditors may, at their election, foreclose on any security held by
the Administrative Agent or any other Guaranteed Creditor by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Guaranteed Creditors may have
against any Borrower or any other party, or any security, without affecting or
impairing in any way the liability of the Company hereunder except to the extent
the Guaranteed Obligations have been paid. The Company waives any defense
arising out of any such election by the Guaranteed Creditors, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Company against any Borrower or any
other party or any security.
(b)    Except as otherwise expressly provided in this Agreement, the Company
waives all presentments, demands for performance, protests and notices,
including notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of the guaranty hereunder, and notices of the existence,
creation or incurring of new or additional Guaranteed Obligations. The Company
assumes all responsibility for being and keeping itself informed of each
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks which the Company assumes and incurs
hereunder, and agrees that the Administrative Agent and the Lenders shall have
no duty to advise the Company of information known to them regarding such
circumstances or risks.
15.9    Nature of Liability. It is the desire and intent of the Company and the
Guaranteed Creditors that this Section 15 shall be enforced against the Company
to the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of the Company under this Section 15 shall be adjudicated
to be invalid or unenforceable for any reason (including because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of the Guaranteed Obligations shall be deemed to be
reduced and the Company shall pay the maximum amount of the Guaranteed
Obligations which would be permissible under applicable law.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
REGAL-BELOIT CORPORATION




By:     
Name: ____________________________________
Title: _____________________________________





 
ii
 

509265-1896-Active.16781109.8

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, as a Swing Line Lender, as an Issuing Lender and as a
Lender




By: _____________________________________
Name: ___________________________________
Title: ____________________________________



 
1
 

509265-1896-Active.16781109.8

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Swing Line Lender, as an Issuing Lender and
as a Lender




By: _____________________________________
Name: ___________________________________
Title: ____________________________________





 
2
 

509265-1896-Active.16781109.8

--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A., as a Swing Line Lender, as an Issuing Lender and as a
Lender




By: _____________________________________
Name: ___________________________________
Title: ____________________________________



 
3
 

509265-1896-Active.16781109.8

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Swing Line Lender, as an Issuing Lender and as a
Lender




By: _____________________________________
Name: ___________________________________
Title: ____________________________________











 
4
 

509265-1896-Active.16781109.8
 



SCHEDULE 1.1
PRICING SCHEDULE
The Eurodollar Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C
Fee Rate shall be determined in accordance with the table below and the other
provisions of this Schedule 1.1 (and subject to modification as set forth in
Section 10.6).
Level
Funded Debt to
EBITDA Ratio
Non-Use
Fee Rate
Eurodollar Margin/L/C Fee Rate*
Base Rate Margin
I
Less than or equal to 1.00 to 1
0.175
%
1.125%
0.125%


II
Greater than 1.00 to 1 but less than or equal to 1.50 to 1
0.200
%
1.250%
0.250%


III
Greater than 1.50 to 1 but less than or equal to 2.25 to 1
0.250
%
1.375%
0.375%


IV
Greater than 2.25 to 1 but less than or equal to 3.00 to 1
0.275
%
1.500%
0.500%


V
Greater than 3.00 to 1
0.325
%
1.750%
0.750%



*The L/C Fee Rate for performance standby Letters of Credit with respect to
non-financial contractual obligations shall be equal to 50% of the respective
amount set forth above.
Initially, the Non-Use Fee Rate, the Eurodollar Margin and the L/C Fee Rate (the
“Pricing”) shall be Level V. The Pricing shall be adjusted, to the extent
required, upon delivery of quarterly or annual, as applicable, financial
statements (beginning with the first full fiscal quarter ended after the Closing
Date) based on the Funded Debt to EBITDA Ratio as of the last day of such fiscal
quarter; provided that if the Company fails to deliver financial statements
required by the Loan Documents and any related certificate as of the day
required by the Loan Documents, the Pricing shall be Level V until such
financial statements are delivered.







Americas 90370670 (2K)
 
 




--------------------------------------------------------------------------------




SCHEDULE 2.1
COMMITMENTS


Part A


Lender
Term Loan Commitment
JPMorgan Chase Bank, N.A.
$75,000,000.00
U.S. Bank National Association
$75,000,000.00
Wells Fargo Bank, N.A.
$75,000,000.00
Bank of America, N.A.
$75,000,000.00
Compass Bank
$60,714,285.71
Fifth Third Bank
$60,714,285.71
HSBC Bank USA, National Association
$60,714,285.71
Mizuho Bank, Ltd.
$60,714,285.71
PNC Bank, National Association
$60,714,285.71
Sumitomo Mitsui Banking Corporation
$60,714,285.71
SunTrust Bank
$60,714,285.71
MUFG Union Bank, N.A.
$60,714,285.71
BMO Harris Bank, N.A.
$46,428,571.43
Regions Bank
$46,428,571.43
Santander Bank, N.A.
$35,714,285.71
TD Bank, N.A.
$35,714,285.71
Metlife Reinsurance Company of South Carolina
$37,000,000.00
Metropolitan Life Insurance Company
$13,000,000.00
Branch Banking and Trust Company
$28,571,428.57
Citizens Bank, N.A.
$28,571,428.57
The Northern Trust Company
$28,571,428.57
Bank of China, Chicago Branch
$25,000,000.00
Bank of East Asia, Limited, New York Branch
$30,000,000.00
Bank of the West
$19,642,857.14




Americas 90370670 (2K)
 
 




--------------------------------------------------------------------------------




Mega International Commercial Bank Co., Ltd.
$20,000,000.00
Bank of Taiwan, Los Angeles Branch
$15,000,000.00
First Tennessee Bank National Association
$10,714,285.71
Taiwan Business Bank, Los Angeles Branch
$15,000,000.00
Taiwan Cooperative Bank Ltd., Los Angeles Branch
$15,000,000.00
First Hawaiian Bank
$8,928,571.48
United Bank
$5,000,000.00
TOTALS
$1,250,000,000.00








Americas 90370670 (2K)
 
 




--------------------------------------------------------------------------------






Part B


Lender
Revolving Commitment
JPMorgan Chase Bank, N.A.
$45,000,000.00
U.S. Bank National Association
$45,000,000.00
Wells Fargo Bank, N.A.
$45,000,000.00
Bank of America, N.A.
$45,000,000.00
Compass Bank
$24,285,714.29
Fifth Third Bank
$24,285,714.29
HSBC Bank USA, National Association
$24,285,714.29
Mizuho Bank, Ltd.
$24,285,714.29
PNC Bank, National Association
$24,285,714.29
Sumitomo Mitsui Banking Corporation
$24,285,714.29
SunTrust Bank
$24,285,714.29
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$24,285,714.29
BMO Harris Bank, N.A.
$18,571,428.57
Regions Bank
$18,571,428.57
Santander Bank, N.A.
$14,285,714.29
TD Bank, N.A.
$14,285,714.29
Branch Banking and Trust Company
$11,428,571.43
Citizens Bank, N.A.
$11,428,571.43
The Northern Trust Company
$11,428,571.43
Bank of China, Chicago Branch
$10,000,000.00
Bank of the West
$7,857,142.86
First Tennessee Bank National Association
$4,285,714.29
First Hawaiian Bank
$3,571,428.52
TOTALS
$500,000,000.00








Americas 90370670 (2K)
 
 




--------------------------------------------------------------------------------




Issuing Lender
L/C Commitment
JPMorgan Chase Bank, N.A.
$25,000,000.00
U.S. Bank National Association
$25,000,000.00
Wells Fargo Bank, N.A.
$25,000,000.00
Bank of America, N.A.
$25,000,000.00
TOTALS
$100,000,000.00








Americas 90370670 (2K)
 
 




--------------------------------------------------------------------------------




SCHEDULE 2.3.1(a)
EXISTING LETTERS OF CREDIT
Letter of Credit No.
Amount
Beneficiary
Maturity Date
Issuing Lender
3099961


$600,000


Kasikornbank Public Co (For Thailand)
4/12/2015
Bank of America
3089270


$20,905,000


The Travelers Indemnity Company
10/31/2015
Bank of America
3102508
AUD 5,550,000


St. George Bank
4/5/2015
Bank of America
3102054
GBP 80,000


Customs OML
2/5/2015
Bank of America
3092113


$50,000


Reliance
2/13/2015
Bank of America
3114442
SGD 350,000


SB Investment
10/20/2015
Bank of America
S-367354
GBP 50,000


Customs Regal Manufacturing UK
10/15/2014
JP Morgan
3127918


$260,000


Racine Cty
4/30/2015
Bank of America
68109431


$1,422,369


Deutsche Bank Sociedad Anonima Espanola
1/29/2016
Bank of America
68109427


$629,122


Deutsche Bank Spa
3/28/2016
Bank of America
 


$29,202,252




Total (Dollar Equivalent)


 
 







SCHEDULE 9.6
LITIGATION


None.


SCHEDULE 9.8
SUBSIDIARIES
As of January 30, 2015


Country and State (if US) of Incorporation
Entity
EIN
Wholly owned unless otherwise indicated (%)
US, Delaware
EDI Holding Company, LLC
26-4428804
 
US, Delaware
Emerson Chain, Inc.
43-1629091
 
US, Delaware
Emerson Power Transmission Corporation
43-1272429
 
US, Delaware
GE Holmes Industries LLC
 
50% (51% voting stock)
US, Delaware
Hub City, Inc.
23-2554577
 
US, Delaware
Hy-Bon Acquisition Corporation
27-0935008
 
US, Delaware
Hy-Bon Engineering Company, Inc.
90-0495735
 
US, Delaware
Kop-Flex, Inc.
04-2917013
 
US, Delaware
Solus Industrial Innovations, LLC
33-0899560
 
US, Indiana
McGill Manufacturing Company, Inc.
35-0502350
 
US, Indiana
Morrill Motors LLC
35-0980306
 
US, North Carolina
System Plast, LLC
56-1990508
 
US, Ohio
Electronic Design for Industry, Inc.
31-1031255
 
US, Pennsylvania
Benshaw, Inc.
25-1262089
 
US, Pennsylvania
SPPA LLC
 
 
US, Wisconsin
Dutch Horizon I, LLC
 
 
US, Wisconsin
Dutch Horizon II, LLC
 
 
US, Wisconsin
Dutch Horizon III, LLC
 
 
US, Wisconsin
Dutch Horizon IV, LLC
 
 
US, Wisconsin
Dutch Horizon V, LLC
 
 
US, Wisconsin
Dutch Horizon VI, LLC
 
 
US, Wisconsin
Jakel Motors Incorporated
26-3773086
 
US, Wisconsin
RBC Holding LLC
 
 
US, Wisconsin
RBC Horizon, Inc.
26-0516581
 
US, Wisconsin
Regal Beloit America, Inc.
39-0449780
 
US, Wisconsin
Regal Beloit Leesport, Inc.
46-1900309
 
US, Wisconsin
Regal Beloit Logistics, LLC
26-3739875
 
US, Wisconsin
Regal-Beloit Flight Service, Inc.
39-1938572
 
US, Wisconsin
Regina-Emerson Company
 
50%
US, Wisconsin
UCC Corp.
 
50%
US, Wisconsin
Unico, Inc.
39-1092796
 
US, Wisconsin
Unico Mexico LLC
 
 
 
 
 
 
Australia
AFMC Holding Pty. Ltd.
 
 
Australia
Australia Fan & Motor Co Pty Ltd
 
 
Australia
CMG International Pty. Ltd.
 
 
Australia
Fasco Australia Pty. Ltd.
 
 
Australia
Fasco Australia Services Pty. Ltd.
 
 
Australia
RBC Australia Holding Co. Pty. Ltd.
 
 
Australia
Regal Australia Pty. Ltd.
 
 
Australia
Regal Beloit Australia Pty. Ltd.
 
 
Australia
Sankey Australia Pty. Ltd.
 
 
Australia
Technical Motor Company Pty. Ltd.
 
 
Australia
Torin Industries Pty. Ltd.
 
 
Australia
Transmission Australia Pty. Ltd.
 
 
Australia
Unico Australia
 
 
 
 
 
 
Belgium
Rollway Bearing N.V.
 
99.99%
 
 
 
 
Brazil
Elco Do Brazil Ltda
 
70%
Brazil
Regal Beloit do Brasil Ltda
 
 
 
 
 
 
British Virgin Islands
Grand Delight Investments Ltd
 
 
British Virgin Islands
Joyce Court Holdings Ltd.
 
 
 
 
 
 
Bulgaria
Elco BG Property EOCD
 
 
 
 
 
 
Canada
Benshaw Canada Controls, Inc.
 
 
Canada
Elco Moteurs, Inc.
 
 
Canada
Hy-Bon Energy Services, Inc.
 
 
Canada
Kop-Flex Canada Limited
 
 
Canada
Regal Beloit Canada ULC
 
 
Canada
Regal Beloit Holdings Ltd.
 
 
Canada
Unico Canada Drives & Systems, Inc.
 
 
 
 
 
 
China
Beijing Stone Force Automation Co., Ltd .
 
 
China
Dong Guan Elco Mechanical&Electrical Equipment
 
 
China
Emerson Power Transmission (Zhangzhou) Co., Ltd.
 
 
China
Morrill Global (Jiaxing) Motors Co., Ltd.
 
 
China
Regal Beloit Electrical Products (Changzhou) Co., Ltd.
 
 
China
Regal Beloit Electrical Products (Suzhou) Co., Ltd.
 
 
China
Regal Beloit Electrical Products (Yueyang) Co., Ltd.
 
 
China
Regal Beloit Enterprise Mgt (Shanghai) Co., Ltd.
 
 
China
Regal Beloit International Trading (Shanghai) Co., Ltd
 
 
China
Regal-Beloit Sinya Motor (Changzhou) Co., Ltd.
 
 
China
Shanghai Jakel Electronic Machinery Co., Ltd.
 
50%
China
Shanghai Marathon Gexin Electric Co., Ltd.
 
55%
China
Wuxi Hwada Motor Co., Ltd.
 
 
 
 
 
 
Colombia
Elco de Colombia SAS
 
 
Colombia
Unico Colombia SAS
 
 
 
 
 
 
Cyprus
Calamsar Investments Ltd.
 
 
 
 
 
 
Denmark
Dutchi Danmark A/S
 
40%
 
 
 
 
France
Cemp France SAS
 
 
France
SCI de la Peupleraie
 
50%
France
System Plast France SAS
 
 
 
 
 
 
Germany
Cemp International GmbH
 
 
Germany
Regal Beloit GmbH
 
 
Germany
Mastergear GmbH
 
 
Germany
System Plast GmbH
 
 
Germany
Unico Deutschland GmbH
 
 
 
 
 
 
Guatemala
Regal Beloit de Centroamerica y el Caribe S.A. de C.V.
 
 
 
 
 
 
Hong Kong
Elco China Ltd.
 
 
Hong Kong
GE Holmes Industries (Far East) Ltd.
 
51%
 
 
 
 
India
Marathon Electric India Pvt Ltd
 
 
India
Marathon Electric Motors (India) Ltd.
 
 
 
 
 
 
Israel
Regal Beloit Israel, Ltd.
 
 
 
 
 
 
Italy
Cemp Srl
 
 
Italy
Construzioni Meccaniche Legnanesi Srl
 
 
Italy
Elco E-Trade Srl
 
 
Italy
System Plast Srl
 
 
 
 
 
 
Japan
Unico Japan Co Ltd.
 
 
 
 
 
 
Malaysia
CMG Electric Motors Sdn Bhd
 
 
Malaysia
Torin Industries Sdn Bhd
 
 
 
 
 
 
Mexico
Benshaw de Mexico S.A. de C.V.
 
 
Mexico
Capacitores Components de Mexico Srl de C.V.
 
 
Mexico
Compania Armadora Srl de C.V.
 
 
Mexico
Electromencanica Elco Colombo & Compania SA de CV
 
80%
Mexico
IG-Mex Srl de C.V.
 
 
Mexico
Makel Mexico Sa De C.V.
 
 
Mexico
Marathon Electric Manufacturing De Mexico Srl de C.V.
 
 
Mexico
Motoreductores U.S., S.A. de C.V.
 
99.99%
Mexico
Motores Domesticas de Piedras Negras Srl de C.V.
 
 
Mexico
Motores Electricos de Juarez Srl de C.V.
 
 
Mexico
Motores Electricos de Monterrey Srl de C.V.
 
 
Mexico
Motores Jakel de Mexico SRL de C.V.
 
 
Mexico
Productos Electricos Aplicados Srl de C.V.
 
 
Mexico
Regal Beloit de Mexico S de RL de C.V.
 
 
Mexico
Regal Beloit de Mexico Sales SrL de C.V.
 
 
Mexico
Regal Beloit Mexico Holding Srl de C.V.
 
 
Mexico
Sociedad de Motors Domesticos Srl de C.V.
 
 
Mexico
Tecnojar-Unico de Mexico Souciones
 
75.20%
Mexico
Transmisiones de Potencia Emerson, S.A. de C.V.
 
99.98%
 
 
 
 
Netherlands
Dutchi Holding N.V.
 
 
Netherlands
Elco Group B.V.
 
 
Netherlands
Elco The Netherlands B.V.
 
 
Netherlands
EPC Mexico Holding B.V.
 
 
Netherlands
RBC Foreign Manufacturing B.V.
 
 
Netherlands
Regal Beloit B.V.
 
 
Netherlands
Regal Beloit Finance B.V.
 
 
Netherlands
Regal Beloit Holding B.V.
 
 
Netherlands
Rotor B.V.
 
 
Netherlands
Rotor Beheer B.V.
 
 
Netherlands
System Plast International B.V.
 
 
 
 
 
 
New Zealand
CMG Electric Motors (NZ) Ltd.
 
 
 
 
 
 
Russia
OOO Elco Motors
 
99% (1% owned by Ivan Nikitin, Sales Manager)
 
 
 
 
Singapore
CMG Electric Motors (Asia Pacific)
 
 
Singapore
Elco Motors Asia Pte. Ltd.
 
 
Singapore
Marathon Electric Far East Pte. Ltd.
 
 
Singapore
Regal Beloit Asia Ptd. Ltd.
 
 
Singapore
Regal Beloit Electrical Products (SEA) Ltd.
 
 
 
 
 
 
Slovakia
Regal Beloit Slovakia, s.r.o.
 
 
 
 
 
 
South Africa
Regal Beloit South Africa
 
80% (20% owned by General Manager)
 
 
 
 
Spain
Jaure SA
 
 
Spain
Greensburg, S.L.
 
 
 
 
 
 
Thailand
Fasco Motors Thailand Ltd.
 
 
Thailand
Fasco Yamabishi Co.
 
 
 
 
 
 
UAE
Elco Motors FZE
 
 
UAE
Regal Beloit FZE
 
 
 
 
 
 
UK
Opperman Mastergear Ltd.
 
 
UK
Regal Beloit (UK) Ltd
 
 
UK
Regal Manufacturing Ltd.
 
 
UK
Remco Electrics Ltd.
 
 
UK
Remco Products Ltd.
 
 
UK
Rotor (UK) Ltd.
 
 
UK
System Plast Ltd.
 
 
UK
Unico (UK) Ltd.
 
 
 
 
 
 
Venezuela
Unicoven C.A.
 
 






Americas 90370670 (2K)
 
 




--------------------------------------------------------------------------------






SCHEDULE 9.13
ENVIRONMENTAL MATTERS


None







Americas 90370670 (2K)
 
 




--------------------------------------------------------------------------------




SCHEDULE 10.7
EXISTING DEBT


Location / Loan With
Current balance as of January 13, 2015
US Debt
 
Regal Beloit America / Benton County (MO industrial Development Revenue Bond)
Series 2001 and Series 2002


$2,800,000


Regal Beloit America / Grafton Cheyenne, LLC
5,029,249


Electronic Design for Industry Inc. LLC / Xerox
12,988


Sub Total


$7,842,237


International Debt
 
Unico Japan / JP Morgan


$1,328,131


Elco Group BV / Multiple providers
1,216,966


Marathon Electric India Pvt. Ltd. / Bank of America
6,418,075


Torin Malaysia / JP Morgan
24,413


Regal Beloit Finance BV / JP Morgan
15,597


Sub Total


$9,003,182


Grand Total


$16,845,419










Americas 90370670 (2K)
 
 




--------------------------------------------------------------------------------




SCHEDULE 10.8
EXISTING LIENS


Series 2001 and Series 2002 Benton County, MO Industrial Development Revenue
Bonds are secured by (i) land and buildings at the Lincoln, Missouri motor
manufacturing facility, and (ii) a small amount of machinery and equipment
purchased with the remainder of the bond proceeds.







Americas 90370670 (2K)
 
 




--------------------------------------------------------------------------------




SCHEDULE 10.9
EXISTING PARTNERSHIP AND JOINT VENTURE INVESTMENTS


Certain partnerships and joint ventures are set forth on Schedule 9.8.









Americas 90370670 (2K)
 
 




--------------------------------------------------------------------------------




SCHEDULE 14.3
ADDRESSES FOR NOTICES
REGAL-BELOIT CORPORATION
200 State Street
Beloit, Wisconsin 53511
Attention: Chief Financial Officer
Telephone: (608) 364-8800
Facsimile: (608) 364-8818
Website: www.regal-beloit.com
U.S. Taxpayer Identification Number: 39-0875718


U.S. BANK NATIONAL ASSOCIATION, as Issuing Bank and Swing Line Lender
(for Letters of Credit and Swing Line Loans)
U.S. Bank National Association
800 Nicollet Mall, Third Floor
Minneapolis, MN 55402-7020
Attention: Judy Payne
Telephone: 612-303-3868
Facsimile: 612-303-3851
Electronic Mail: judy.payne@usbank.com


WELLS FARGO BANK, N.A., as Issuing Bank
(for Letters of Credit)
Wells Fargo Commercial Banking
2 E Mifflin Street, Suite 101
Madison, WI 53703
Attention: Mary R. Wright
Telephone: 608-280-7407
Electronic Mail:   Mary.R.Wright@wellsfargo.com


WELLS FARGO BANK, N.A., as Swing Line Lender
(for Swing Line Loans)
Wells Fargo Commercial Banking
1525 W WT Harris Blvd.
Charlotte, NC 28262
Attn: Syndication Agency Services
Telephone: 704-599-2706
Email: agencyservices.requests@wellsfargo.com


BANK OF AMERICA, N.A., as Issuing Bank
(for Letters of Credit)
Standby LC Dept
1 FLEET WAY.



Americas 90370670 (2K)
 
 




--------------------------------------------------------------------------------




Mail Code: PA6-580-02-30
Scranton, PA. 18507
Attention: Charles Herron
Telephone: (570) 496-9564
Facsimile: (800) 755-8743
Email: charles.p.herron@baml.com


BANK OF AMERICA, N.A., as Swing Line Lender
(for Swing Line Loans)
901 S. Main St.
Dallas, TX. 75202      
Attention: Satyapriya Dash
Telephone: 415.436.3685 ext. 64344
Facsimile: 312.453.5537
Email: satyapriya.dash@bankofamerica.com


JPMORGAN CHASE BANK, N.A., as Issuing Bank
(for Letters of Credit)
10 S. Dearborn, 7th Floor
Chicago, IL 60603
Attention:   Naveen Dhongadi
Electronic Mail:   Chicago.lc.agency.activity.team@jpmchase.com


JPMORGAN CHASE BANK, N.A., as Administrative Agent and Swing Line Lender
(for payments, Requests for Credit Extensions in Dollars and Swing Line Loans)
10 S. Dearborn, 7th Floor
Chicago, IL  60603
Attention: Leonida Mischke
Telephone: 312-385-7055
Facsimile:   888-292-9533
Electronic Mail:   JPM.AGENCY.SERVICING.4@JPMORGAN.COM and
Leonida.g.mischke@jpmorgan.com


Backup contact: Joyce King
Telephone: 312-385-7025


JPMorgan Chase Bank N.A.
Account No.:  9008113381C3819
Acct Name:  LS2 Incoming Account
Ref:  Regal Beloit Corp
ABA# 021000021


JPMORGAN EUROPE LIMITED, as Administrative Agent’s Affiliate
(for payments and Requests for Credit Extensions in other currencies)
25 Bank Street, Canary Wharf



Americas 90370670 (2K)
 
 




--------------------------------------------------------------------------------




London E14 5JP, United Kingdom
Attention:  The Manager
Facsimile:   44 207 7772360
Electronic Mail:   loan_and_agency_london@jpmorgan.com


JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender
(Other Notices as Administrative Agent or Lender)
10 South Dearborn
Floor 9, Suite IL1-0364
Chicago, IL 60603
Attention: Leonida Mischke
Telephone: 312-385-7055
Facsimile:   888-292-9533
Electronic Mail:   JPM.AGENCY.SERVICING.4@JPMORGAN.COM and
Leonida.g.mischke@jpmorgan.com


Backup contact: Joyce King
Telephone: 312-385-7025











Americas 90370670 (2K)
 
 



 



EXHIBIT A-1
FORM OF TERM LOAN NOTE
    
[●], 2015
FOR VALUE RECEIVED, the undersigned, REGAL-BELOIT CORPORATION (the “Company”),
promises to pay to the order of     ___               (the “Term Lender”) the
aggregate unpaid principal amount of all Term Loans made by the Term Lender to
the Company pursuant to the Credit Agreement dated as of January 30, 2015 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among the Company, various subsidiaries thereof, various financial
institutions and JPMorgan Chase Bank, N.A., as Administrative Agent, on the
dates and in the amounts provided in the Credit Agreement. The Company further
promises to pay interest on the unpaid principal amount of the Term Loans
evidenced hereby from time to time at the rates, on the dates, and otherwise as
provided in the Credit Agreement.
The Term Lender is authorized to endorse the amount and the date on which the
Term Loan is made and each payment of principal with respect thereto on the
schedule annexed hereto and made a part hereof or on continuations thereof which
shall be attached hereto and made a part hereof; provided that any failure to
endorse such information on such schedule or continuation thereof shall not in
any manner affect any obligation of the Company under the Credit Agreement or
this Term Loan Note.
This Term Loan Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, which contains, among other things,
provisions for acceleration of the maturity hereof upon the happening of certain
stated events.
Terms defined in the Credit Agreement are used herein with their defined
meanings therein unless otherwise defined herein. This Term Loan Note shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.
IN WITNESS WHEREOF, the Company has caused this Term Loan Note to be duly
executed and delivered as of the day and year first above written.
REGAL-BELOIT CORPORATION
By:____________________________
Name Printed:___________________
Title:___________________________



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




Schedule Attached to Term Loan Note dated _______, ____ of REGAL-BELOIT
CORPORATION payable to the order of _________________________.
   Date
Amount of
Term Loan
Type
of Term Loan
Interest Period
(if applicable)


Amount
Repaid
Notation
Made By
 
 
 
 
 
 








Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




EXHIBIT A-2
FORM OF REVOLVING NOTE
    
[●], 2015
FOR VALUE RECEIVED, the undersigned, REGAL-BELOIT CORPORATION (the “Company”),
promises to pay to the order of     ___               (the “Revolving Lender”)
the aggregate unpaid principal amount of all Revolving Loans made by the
Revolving Lender to the Company pursuant to the Credit Agreement dated as of
January 30, 2015 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”) among the Company, various subsidiaries thereof, various
financial institutions and JPMorgan Chase Bank, N.A., as Administrative Agent,
on the dates and in the amounts provided in the Credit Agreement. The Company
further promises to pay interest on the unpaid principal amount of the Revolving
Loans evidenced hereby from time to time at the rates, on the dates, and
otherwise as provided in the Credit Agreement.
The Revolving Lender is authorized to endorse the amount and the date on which
each Revolving Loan is made and each payment of principal with respect thereto
on the schedule annexed hereto and made a part hereof or on continuations
thereof which shall be attached hereto and made a part hereof; provided that any
failure to endorse such information on such schedule or continuation thereof
shall not in any manner affect any obligation of the Company under the Credit
Agreement or this Revolving Note.
This Revolving Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, which contains, among other things,
provisions for acceleration of the maturity hereof upon the happening of certain
stated events.
Terms defined in the Credit Agreement are used herein with their defined
meanings therein unless otherwise defined herein. This Revolving Note shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.
IN WITNESS WHEREOF, the Company has caused this Revolving Note to be duly
executed and delivered as of the day and year first above written.
REGAL-BELOIT CORPORATION
By:____________________________
Name Printed:___________________
Title:___________________________



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




Schedule Attached to Revolving Note dated _______, ____ of REGAL-BELOIT
CORPORATION payable to the order of _________________________.
    
Date
Amount of
Revolving Loan
Type and
Currency of Revolving Loan
Interest Period
(if applicable)


Amount
Repaid
 Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




EXHIBIT A-3
FORM OF SWING LINE NOTE
    
[●], 2015
FOR VALUE RECEIVED, the undersigned, REGAL-BELOIT CORPORATION (the “Company”),
promises to pay to the order of     ___               (the “Swing Line Lender”)
the aggregate unpaid principal amount of all Swing Line Loans made by the Swing
Line Lender to the Company pursuant to the Credit Agreement dated as of January
30, 2015 (as amended, restated or otherwise modified from time to time, the
“Credit Agreement”) among the Company, various subsidiaries thereof, various
financial institutions and JPMorgan Chase Bank, N.A., as Administrative Agent,
on the dates and in the amounts provided in the Credit Agreement. The Company
further promises to pay interest on the unpaid principal amount of the Swing
Line Loans evidenced hereby from time to time at the rates, on the dates, and
otherwise as provided in the Credit Agreement.
The Swing Line Lender is authorized to endorse the amount and the date on which
each Swing Line Loan is made and each payment of principal with respect thereto
on the schedule annexed hereto and made a part hereof or on continuations
thereof which shall be attached hereto and made a part hereof; provided that any
failure to endorse such information on such schedule or continuation thereof
shall not in any manner affect any obligation of the Company under the Credit
Agreement or this Swing Line Note.
This Swing Line Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, which contains, among other things,
provisions for acceleration of the maturity hereof upon the happening of certain
stated events.
Terms defined in the Credit Agreement are used herein with their defined
meanings therein unless otherwise defined herein. This Swing Line Note shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.
IN WITNESS WHEREOF, the Company has caused this Swing Line Note to be duly
executed and delivered as of the day and year first above written.
REGAL-BELOIT CORPORATION
By:____________________________
Name Printed:___________________
Title:___________________________



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




Schedule Attached to Swing Line Note dated _______, ____ of REGAL-BELOIT
CORPORATION payable to the order of _________________________.
    
Date
Amount of
Swing Line Loan
Type and
Currency of Swing Line Loan
Interest Period
(if applicable)


Amount
Repaid
 Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




EXHIBIT B
FORM OF REGAL-BELOIT CORPORATION
COMPLIANCE CERTIFICATE
for period ended _____________ (the “Computation Date”)
To:    JPMorgan Chase Bank, N.A., as Administrative Agent
Please refer to the Credit Agreement dated as of January 30, 2015 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”) among
Regal-Beloit Corporation (the “Company”), various subsidiaries thereof, various
financial institutions and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein are used as defined in
the Credit Agreement.
The Company hereby certifies and warrants to you that attached hereto are true
and correct computations as of the Computation Date of the financial ratios and
restrictions set forth in Section 10.6 of the Credit Agreement.
The undersigned has not become aware of any Event of Default or Unmatured Event
of Default that existed on the Computation Date or that exists on the date of
delivery to the Administrative Agent of this Compliance Certificate[, except
                                                ].
IN WITNESS WHEREOF, the Company has caused this Compliance Certificate to be
executed and delivered by its duly authorized officer on
                                   , 20        .
REGAL-BELOIT CORPORATION
By_________________________
Title________________________





Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




ATTACHMENT 1
10.6.1 MAXIMUM FUNDED DEBT TO EBITDA RATIO
1. Funded Debt


 
$_________
2. (a) Consolidated Net income
   (b) Interest Expense
   (c) Income tax expense
   (d) Depreciation
   (e) Amortization
   (f) Other non-cash charges
   (g) Extraordinary expenses or losses
   (h) Fees, costs and expenses incurred in connection with the Transactions or
the PTS Acquisition
   (i) Net income attributable to noncontrolling interests, net of tax
   (j) Unusual or non-recurring expenses or losses
   (k) Synergies and cost-savings related to operational changes, restructuring,
etc.
   (l) Costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings, etc.


$___________
$___________


$___________




$___________


$___________


$___________
$___________
$___________
$___________
$___________
$___________




$___________


 
3. minus:
   (a) Non-cash income
   (b) Extraordinary gains
   (c) Unusual or non-recurring income or gains


$___________
$___________
$___________




 
4. EBITDA (total of items 2(a) through 2(l) minus total of items 3(a) through
3(c))


 
$_________
Ratio of item 1 to item 4


 
____ to ____
Maximum allowed
 
4.00 to 1.00




Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




ATTACHMENT 2
10.6.2 MINIMUM INTEREST COVERAGE RATIO
1. EBITDA (item 4 from Attachment 1)


 
$_________
2. Interest Expense


 
$_________
Ratio of item 1 to item 2


 
____ to ____
Minimum Required
 
3.0 to 1.0








Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




EXHIBIT C
FORM OF
SUBSIDIARY GUARANTY
THIS GUARANTY dated as of January 30, 2015 is executed in favor of JPMORGAN
CHASE BANK, N.A., individually and as Administrative Agent (as defined below),
and the other Lender Parties (as defined below).
W I T N E S S E T H:
WHEREAS, Regal-Beloit Corporation (the “Company”), various subsidiaries thereof,
various financial institutions and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), have entered into a Credit
Agreement dated as of January 30, 2015 (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used but
not defined herein have the respective meanings ascribed thereto in the Credit
Agreement); and
WHEREAS, each of the undersigned will benefit from the making of loans and the
issuance of letters of credit pursuant to the Credit Agreement and is willing to
guaranty the Liabilities (as defined below) as hereinafter set forth;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the undersigned agrees as follows:
Section 1.Guaranty. Each of the undersigned (each a “Subsidiary Guarantor”),
hereby jointly and severally, unconditionally, and irrevocably, as primary
obligor and not merely as surety, guarantees the full and prompt payment when
due, whether by acceleration or otherwise, and at all times thereafter, of (a)
the principal and interest (whether such interest is allowed as a claim in a
bankruptcy proceeding with respect to the Company or otherwise) of each Loan
made under the Credit Agreement to the Company, together with all other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the United States Bankruptcy Code, would become due) and
liabilities (including indemnities, fees and interest thereon) of the Company to
the Administrative Agent or any Lender now existing or hereafter incurred under,
arising out of or in connection with the Credit Agreement or any other Loan
Documents, as the same may be amended, modified, restated, extended or renewed
from time to time, (b) all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the United States Bankruptcy Code or
similar proceeding under applicable law, would become due) of the Company owing
under any Hedging Agreement between the Company and any Lender Party (as defined
below) so long as such Lender Party participates in such Hedging Agreement and
its subsequent assigns, if any, whether now in existence or hereafter arising
and (c) all reasonable and documented out-of-pocket costs and expenses paid or
incurred by the Administrative Agent or any other Lender Party in enforcing this
Guaranty against such undersigned (all such obligations being herein
collectively called the “Liabilities”); provided that (x) the liability of each
of the undersigned hereunder shall be limited to the maximum amount of the
Liabilities which such undersigned may guaranty without violating any fraudulent
conveyance or fraudulent transfer law and (y) the Liabilities of any



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




Subsidiary Guarantor shall not include Excluded Swap Obligations of such
Subsidiary Guarantor. As used herein, “Lender Party” means the Administrative
Agent, each Lender, each Issuing Lender, each Swing Line Lender and each Person
(other than the Company or any of its Subsidiaries) which is a party to a
Hedging Agreement with the Company if such Person is, or at the time of entry
into such Hedging Agreement was, a Lender or an Affiliate of a Lender.
Section 2.    Payment Prior to Maturity of Liabilities. Each Subsidiary
Guarantor agrees that, in the event of the occurrence of any Event of Default
under Section 12.1.3 of the Credit Agreement, and if such event shall occur at a
time when any of the Liabilities may not then be due and payable, such
undersigned will pay to the Administrative Agent for the account of the Lender
Parties forthwith the full amount which would be payable hereunder by such
undersigned if all Liabilities were then due and payable.
Section 3.    Setoff. To secure all obligations of each of the undersigned
hereunder, each of the undersigned agrees that the Administrative Agent and each
other Lender Party shall have all rights of set-off and bankers’ lien provided
by applicable law, and, at any time an Event of Default exists, may apply toward
the payment of such obligations, whether or not then due, any and all balances,
credits, deposits, accounts or moneys of or in the name of such undersigned now
or hereafter with the Administrative Agent or such other Lender Party; provided
that, to the extent prohibited by applicable law, no amounts received from, or
set off with respect to, any Subsidiary Guarantor shall be applied to any
Excluded Swap Obligations of such Subsidiary Guarantor. By accepting the
benefits hereof, each Lender Party agrees promptly to notify the Company and the
Administrative Agent after any such set-off and application made by such Lender
Party; provided that the failure to give such notice shall not affect the
validity of such set-off and application.
Section 4.    Continuing Guaranty. This Guaranty shall in all respects be a
continuing, irrevocable, absolute and unconditional guaranty of payment and
performance only and not of collectibility, and shall remain in full force and
effect (notwithstanding, without limitation, the dissolution of any of the
undersigned, that at any time or from time to time no Liabilities are
outstanding or any other circumstance) until all Commitments have terminated and
all Liabilities have been paid in full.
Section 5.    Returned Payments. Each Subsidiary Guarantor further agrees that
if at any time all or any part of any payment theretofore applied by the
Administrative Agent or any other Lender Party to any of the Liabilities is or
must be rescinded or returned by the Administrative Agent or such other Lender
Party for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of the Company or any of the undersigned), such
Liabilities shall, for the purposes of this Guaranty, to the extent that such
payment is or must be rescinded or returned, be deemed to have continued in
existence, notwithstanding such application by the Administrative Agent or such
other Lender Party, and this Guaranty shall continue to be effective or be
reinstated, as the case may be, as to such Liabilities, all as though such
application by the Administrative Agent or such other Lender Party had not been
made.
Section 6.    Certain Permitted Actions. The Administrative Agent or any other
Lender Party may, from time to time, at its sole discretion and without notice
to any Subsidiary Guarantor, take any or all of the following actions without
affecting the obligations of the undersigned



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




hereunder: (a) retain or obtain the primary or secondary obligation of any
obligor or obligors, in addition to the undersigned, with respect to any of the
Liabilities, (b) extend or renew any of the Liabilities for one or more periods
(whether or not longer than the original period), alter or exchange any of the
Liabilities, or release or compromise any obligation of any of the undersigned
hereunder or any obligation of any nature of any other obligor with respect to
any of the Liabilities, and (c) resort to the undersigned (or any of them) for
payment of any of the Liabilities when due, whether or not the Administrative
Agent or such other Lender Party shall have proceeded against any other of the
undersigned, the Company or any other obligor primarily or secondarily obligated
with respect to any of the Liabilities.
Section 7.    Delay of Subrogation. Notwithstanding any payment made by or for
the account of any Subsidiary Guarantor pursuant to this Guaranty, the
Subsidiary Guarantors shall not be subrogated to any rights of the
Administrative Agent or any other Lender Party until such time as this Guaranty
shall have been discontinued as to all of the undersigned and the Administrative
Agent and the Lender Parties shall have received payment of the full amount of
all Liabilities in cash.
Section 8.    Certain Waivers. Each Subsidiary Guarantor hereby expressly
waives: (a) notice of the acceptance by the Administrative Agent or any other
Lender Party of this Guaranty, (b) notice of the existence or creation or
non-payment of any of the Liabilities, (c) presentment, demand, notice of
dishonor, protest, and all other notices whatsoever, (d) all diligence in
collection or protection of or realization upon any Liabilities or any security
for or guaranty of any Liabilities and (e) any right (except as shall be
required by applicable statute and cannot be waived) to require any Lender Party
to (i) proceed against the Company, any other Subsidiary Guarantor or any other
party, (ii) proceed against or exhaust any security held from the Company, any
other Subsidiary Guarantor or any other party or (iii) pursue any other remedy
in any Lender Party’s power whatsoever. Each Subsidiary Guarantor waives any
defense based on or arising out of any defense of the Company, any other
Subsidiary Guarantor or any other party, other than payment in full of the
Liabilities, based on or arising out of the disability of the Company, any other
Subsidiary Guarantor or any other party, or the validity, legality or
unenforceability of the Liabilities or any part thereof from any cause, or the
cessation from any cause of the liability of the Company other than payment in
full of the Liabilities. Each Subsidiary Guarantor agrees that the Lender
Parties may, at their election, foreclose on any security held by the
Administrative Agent or any other Lender Party by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Lender Parties may have against the Company or any
other party, or any security, without affecting or impairing in any way the
liability of any of the undersigned hereunder except to the extent the
Liabilities have been paid. Each Subsidiary Guarantor waives any defense arising
out of any such election by the Lender Parties, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of such undersigned against the Company or any other party
or any security.
Section 9.    Additional Liabilities. The creation or existence from time to
time of additional Liabilities to the Administrative Agent or any other Lender
Party or any of them is hereby authorized, without notice to any Subsidiary
Guarantor, and shall in no way affect or impair the



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




rights of the Administrative Agent or any other Lender Party or the obligations
of the undersigned under this Guaranty.
Section 10.    Assignment or Transfer of Liabilities. The Administrative Agent
and any other Lender Party may from time to time, to the extent permitted by the
Credit Agreement, assign or transfer any or all of the Liabilities or any
interest therein; and, notwithstanding any such assignment or transfer or any
subsequent assignment or transfer thereof, such Liabilities shall be and remain
Liabilities for the purposes of this Guaranty, and each and every immediate and
successive assignee or transferee of any of the Liabilities or of any interest
therein shall, to the extent of the interest of such assignee or transferee in
the Liabilities, be entitled to the benefits of this Guaranty to the same extent
as if such assignee or transferee were a Lender Party.
Section 11.    General. i) No delay on the part of the Administrative Agent or
any other Lender Party in the exercise of any right or remedy shall operate as a
waiver thereof, and no single or partial exercise by the Administrative Agent or
any other Lender Party of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy; nor shall any
modification or waiver of any provision of this Guaranty be binding upon the
Administrative Agent or any other Lender Party except as expressly set forth in
a writing duly signed and delivered on behalf of the Administrative Agent (or,
if at any time there is no Administrative Agent, the Required Lenders or, if
required pursuant to Section 14.1 of the Credit Agreement, all Lenders). No
action of the Administrative Agent or any other Lender Party permitted hereunder
shall in any way affect or impair the rights of the Administrative Agent or any
other Lender Party or the obligations of the undersigned under this Guaranty.
For purposes of this Guaranty, Liabilities shall include all obligations of the
Company to the Administrative Agent or any other Lender Party arising under or
in connection with any Loan Document and all Hedging Obligations to any Lender
Party, notwithstanding any right or power of the Company or anyone else to
assert any claim or defense as to the invalidity or unenforceability of any such
obligation, and no such claim or defense shall affect or impair the obligations
of the undersigned hereunder.
(a)    Pursuant to the Credit Agreement, (i) this Guaranty has been delivered to
the Administrative Agent and (ii) the Administrative Agent has been authorized
to enforce this Guaranty on behalf of itself and each of the Lender Parties. All
payments by the undersigned pursuant to this Guaranty shall be made to the
Administrative Agent for ratable application to the Liabilities or, if there is
no Administrative Agent, to the Lender Parties for their ratable benefit.
(b)    This Guaranty shall be binding upon the Subsidiary Guarantors and the
successors and assigns of the Subsidiary Guarantors; and to the extent that the
Company or any of the undersigned is a partnership, corporation, limited
liability company or other entity, all references herein to the Company and to
the undersigned, respectively, shall be deemed to include any successor or
successors, whether immediate or remote, to such entity. The term “undersigned”
as used herein shall mean all parties executing this Guaranty and each of them,
and all such parties shall be jointly and severally obligated hereunder.
(c)    This Guaranty and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




of the State of New York. Wherever possible each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
(d)    This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Guaranty. Delivery of an executed signature page of
this Guaranty by email or facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof. At any time after the date of this
Guaranty, one or more additional Persons may become parties hereto by executing
and delivering to the Administrative Agent an additional signature page for this
Guaranty. Immediately upon such execution and delivery (and without any further
action), each such additional Person will become a party to, and will be bound
by all of the terms of, this Guaranty.
(e)    Each Subsidiary Guarantor irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any Lender Party in any way relating to this Guaranty or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the undersigned irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of
such courts and agrees that all claims in respect of any action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
undersigned hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty shall affect any right that any Lender Party may otherwise have to
bring any action, litigation or proceeding relating to this Guaranty or any
other Loan Document against any Subsidiary Guarantor or any of its properties in
the courts of any jurisdiction.
(f)    Each Subsidiary Guarantor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document in any court referred to in the preceding paragraph (f). Each of the
undersigned hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(g)    Each Subsidiary Guarantor irrevocably consents to service of process in
the manner provided for notices in Section 14.3 of the Credit Agreement. Nothing
in this Guaranty or any other Loan Document will affect the right of any party
to this Guaranty to serve process in any other manner permitted by law.
(h)    EACH OF THE UNDERSIGNED, AND (BY ACCEPTING THE BENEFITS HEREOF) EACH OF
THE ADMINISTRATIVE AGENT AND EACH LENDER PARTY,



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY, OR ANY OTHER LOAN DOCUMENT AND
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.
(i)    By its acceptance hereof, the Administrative Agent agrees that it will,
promptly upon request by the Company (which request shall be accompanied by any
documentation the Administrative Agent may reasonably request to confirm that
any applicable conditions to the Administrative Agent’s acting upon such request
have been satisfied (on which documentation the Administrative Agent may
conclusively rely absent written notice to the contrary)), release any of the
undersigned from its obligations hereunder if, after giving effect to such
release, no Unmatured Event of Default or Event of Default exists or would
result therefrom; provided that after giving effect to such release, the Company
shall be in compliance with Section 10.16 of the Credit Agreement. In addition
to the foregoing, any Subsidiary Guarantor that ceases to be a Subsidiary as a
result of a transaction permitted by the Credit Agreement shall be automatically
released from this Guaranty upon the consummation of such transaction.
Section 12.    Keepwell. Each Qualified Keepwell Provider (as defined below)
hereby jointly and severally absolutely, unconditionally, and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under this
guarantee in respect of any Swap Obligation (provided, however, that each
Qualified Keepwell Provider shall only be liable under this Section 12 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 12, or otherwise under this guarantee,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified
Keepwell Provider under this Section 12 shall remain in full force and effect
until the expiration or termination of the Commitments and until all obligations
of the Borrowers under the Loan Documents (other than any contingent
indemnification or similar obligations not yet due and payable) are paid in full
and all Letters of Credit (other than any Supported Letter of Credit) have been
terminated. Each Qualified Keepwell Provider intends that this Section 12
constitute, and this Section 12 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For purposes
hereof, “Qualified Keepwell Provider” means, in respect of any Swap Obligation,
each Loan Party that, at the time the relevant guarantee (or grant of the
relevant security interest, as applicable) becomes effective with respect to
such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” with respect to such Swap
Obligation at such time by entering into a keepwell pursuant to section
1a(18)(A)(v)(II) of the Commodity Exchange Act.





Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




[Remainder of page left intentionally blank; signature pages follow]





Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered as of the
day and year first above written.
HUB CITY, INC.
REGAL BELOIT AMERICA, INC.
RBC HORIZON, INC.
REGAL-BELOIT FLIGHT SERVICE, INC.
JAKEL MOTORS INCORPORATED
REGAL BELOIT LEESPORT, INC.
BENSHAW, INC.




By: ______________________________________
Name: Peter C. Underwood
Title: Vice President and Secretary




UNICO, INC.




By: ______________________________________
Name: Peter C. Underwood
Title: Vice President




HY-BON ACQUISITION CORPORATION
HY-BON ENGINEERING COMPANY, INC.
ELECTRONIC DESIGN FOR INDUSTRY, INC.




By: ______________________________________
Name: Peter C. Underwood
Title: Secretary




EDI HOLDING COMPANY, LLC


By: Hy-Bon Engineering Company, Inc., its sole member




By: ______________________________________
Name: Peter C. Underwood
Title: Secretary


MORRILL MOTORS LLC



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------






By: Regal Beloit America, Inc., its sole member




By: ______________________________________
Name: Peter C. Underwood
Title: Vice President and Secretary




REGAL BELOIT LOGISTICS, LLC


By: Regal Beloit America, Inc., its sole member




By: ______________________________________
Name: Peter C. Underwood
Title: Vice President and Secretary




[RBC HOLDING LLC


By: RBC FOREIGN MANUFACTURING B.V., its manager




By: ______________________________________
Name: John M. Perino
Title: Director]




EMERSON POWER TRANSMISSION CORPORATION
EMERSON CHAIN, INC.
MCGILL MANUFACTURING COMPANY, INC.
KOP-FLEX, INC.




By: ______________________________________
Name: Ronald J. Charles
Title: Director












SYSTEM PLAST, LLC



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




SPPA LLC
SOLUS INDUSTRIAL INNOVATIONS, LLC




By: ______________________________________
Name: Ronald J. Charles
Title: Vice President and Treasurer





Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




Signature page for the Guaranty dated as of January 30, 2015 issued by various
subsidiaries of Regal-Beloit Corporation (the “Company”) in favor of JPMorgan
Chase Bank, N.A., as Administrative Agent, under the Credit Agreement dated as
of January 30, 2015 with the Company and various other parties, and the Lender
Parties referred to in such Guaranty.
The undersigned is executing this signature page for purposes of becoming a
party to the Guaranty:


[NAME OF NEW GUARANTOR]




By: ________________________________________
Name: ______________________________________
Title: _______________________________________


Address:
    
    





Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




EXHIBIT D


FORM OF
ASSIGNMENT AGREEMENT
This Assignment and Assumption (this “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment
Agreement as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, Letters of Credit, guarantees
and Swing Line Loans included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment Agreement, without
representation or warranty by the Assignor.


1.    Assignor:        ______________________________


2.
Assignee:    ______________________________ [and is an Affiliate of [identify
Lender]]



3.
Borrower:    Regal-Beloit Corporation and the Subsidiary Borrowers (if any),
collectively



4.
Agent:     JPMorgan Chase Bank, N.A., as the administrative agent under the

Credit Agreement





Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




5.
Credit Agreement:    Credit Agreement dated as of January 30, 2015 among
Regal-Beloit Corporation, various subsidiaries thereof, various financial
institutions and JPMorgan Chase Bank, N.A., as Administrative Agent



6.    Assigned Interest:


Assignor
Assignee
Facility Assigned
Aggregate
Amount of
Commitment/Loans
for all Lenders
Amount of Commitment/
Loans
Assigned
Percentage
Assigned of
Commitment/Loans
 
 
 
 
 
 
 
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




The terms set forth in this Assignment Agreement are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By: _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]




By: _____________________________
Title:
Consented to and Accepted:


[JPMORGAN CHASE BANK, N.A.], as Administrative Agent




By: _________________________________
Title:


[Consented to:


REGAL-BELOIT CORPORATION




By: _________________________________
Title:]


[OTHER CONSENTS, IF REQUIRED]



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AGREEMENT




Credit Agreement, dated as of January 30, 2015 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among
Regal-Beloit Corporation (the “Borrower”), various subsidiaries thereof, various
financial institutions (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”)


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AGREEMENT


1.    Representations and Warranties.


1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Assignee under Section 14.8 of the Credit Agreement
(subject to such consents, if any, as may be required thereunder), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 10.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment Agreement and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment Agreement and to purchase the Assigned
Interest, and (vii) if it is a “foreign corporation, partnership or trust”
within the meaning of the Code, (A) the Assignee



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




will be in compliance with all applicable provisions of Section 7.7 of the
Credit Agreement on or prior to the Effective Date and (B) attached hereto is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.    General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.







Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




EXHIBIT E
FORM OF REQUEST FOR INCREASE IN REVOLVING COMMITMENT
___________________________, 20___
JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement referred to below
[Address]
Attn:                                             
Ladies/Gentlemen:
Please refer to the Credit Agreement dated as of January 30, 2015 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”) among
Regal-Beloit Corporation (the “Company”), various subsidiaries thereof, various
financial institutions and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not defined herein have the respective meanings set
forth in the Credit Agreement.
In accordance with Section 6.1.4 of the Credit Agreement, the Company hereby
requests an increase in the Revolving Commitment from $__________ to
$__________. Such increase shall be made by [increasing the Commitment of
____________ from $________ to $________] [adding _____________ as a Lender
under the Credit Agreement with a Commitment of $____________] as set forth in
the letter attached hereto. Such increase shall be effective three Business Days
after the date that the Administrative Agent accepts the letter attached hereto
or such other date as is agreed among the Company, the Administrative Agent and
the [increasing] [new] Lender.
Very truly yours,
REGAL-BELOIT CORPORATION
By: __________________________________        
Name: ________________________________
Title: ________________________________
                



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




ANNEX 1 TO EXHIBIT E
[Date]
JPMorgan Chase Bank, N.A., as Administrative Agent
[Address]
Attn:                                                   
Ladies/Gentlemen:
Please refer to the letter dated __________, 20__ from Regal-Beloit Corporation
(the “Company”) requesting an increase in the Revolving Commitment from
$__________ to $__________ pursuant to Section 6.1.4 of the Credit Agreement
dated as of January 30, 2015 (as amended, restated or otherwise modified from
time to time, the “Credit Agreement”) among the Company, various subsidiaries
thereof, various financial institutions and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not defined herein have the
respective meanings set forth in the Credit Agreement.
The undersigned hereby confirms that it has agreed to increase its Commitment
under the Credit Agreement from $__________ to $__________ effective on the date
which is three Business Days after the acceptance hereof by the Administrative
Agent or on such other date as may be agreed among the Company, the
Administrative Agent and the undersigned.
Very truly yours,
[NAME OF INCREASING LENDER]


By:_________________________
Title:______________________
Accepted as of _________, ____
JPMORGAN CHASE BANK, N.A., as Administrative Agent


By: ___________________________________
Name: ________________________________
Title: ________________________________
                            



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




ANNEX 2 TO EXHIBIT E
[Date]
JPMorgan Chase Bank, N.A., as Administrative Agent
[Address]
Attn:                                                     
Ladies/Gentlemen:
Please refer to the letter dated __________, 20___ from Regal-Beloit Corporation
(the “Company”) requesting an increase in the Revolving Commitment from
$__________ to $__________ pursuant to Section 6.1.4 of the Credit Agreement
dated as of January 30, 2015 (as amended, restated or otherwise modified from
time to time, the “Credit Agreement”) among the Company, various subsidiaries
thereof, various financial institutions and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not defined herein have the
respective meanings set forth in the Credit Agreement.
The undersigned hereby confirms that it has agreed to become a Lender under the
Credit Agreement with a commitment of $__________ effective on the date which is
three Business Days after the acceptance hereof, and consent hereto, by
Administrative Agent or on such other date as may be agreed among the Company,
the Administrative Agent and the undersigned.
The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by the Company pursuant to the Credit
Agreement, and such other documents and information as it has deemed appropriate
to make its own credit and legal analysis and decision to become a Lender under
the Credit Agreement; and (b) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit and legal decisions in taking or not taking action under the
Credit Agreement.
The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this letter and to become a Lender under the
Credit Agreement; and (ii) no notices to, or consents, authorizations or
approvals of, any Person are required (other than any already given or obtained)
for its due execution and delivery of this letter and the performance of its
obligations as a Lender under the Credit Agreement.
The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent may reasonably request in
connection with the transactions contemplated by this letter.
The following administrative details apply to the undersigned:
(A)    Notice Address:



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




Legal name: __________________________
Address:     _______________________________
_______________________________
_______________________________
Attention: _____________________________
Telephone: (___) _______________________
Facsimile: (___) ______________________
(B)    Payment Instructions:
Account No.: ___________________________
At:    __________________________
___________________________
___________________________
Reference: ___________________________
Attention: ___________________________
The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement.
Very truly yours,
[NAME OF NEW LENDER]


By:_________________________
Title:______________________
Accepted and consented to as of
______________, 20___
JPMORGAN CHASE BANK, N.A., as Administrative Agent,
a Swing Line Lender and an Issuing Lender
By: ___________________________________
Name: ________________________________                     
Title: _________________________________
U.S. BANK NATIONAL ASSOCIATION,
as a Swing Line Lender and an Issuing Lender


By: ___________________________________



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




Name: ________________________________                     
Title: _________________________________
WELLS FARGO BANK, N.A.,
as a Swing Line Lender and an Issuing Lender
By: ___________________________________
Name: ________________________________                     
Title: _________________________________
BANK OF AMERICA, N.A.,
as a Swing Line Lender and an Issuing Lender
By: ___________________________________
Name: ________________________________                     
Title: _________________________________
[●],
as a Swing Line Lender and an Issuing Lender
By: ___________________________________
Name: ________________________________                     
Title: _________________________________





Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




EXHIBIT F
FORM OF SUBSIDIARY BORROWER SUPPLEMENT
To JPMorgan Chase Bank, N.A., as Administrative Agent, and Lenders party to the
Credit Agreement referred to below
Ladies and Gentlemen:


Reference is made to the Credit Agreement dated as of January 30, 2015 among
Regal-Beloit Corporation, various subsidiaries thereof, various financial
institutions and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used but not defined herein
have the respective meanings set forth in the Credit Agreement.
The undersigned, _____________ (the “Subsidiary”), a _____________
[corporation], wishes to become a “Subsidiary Borrower” under the Credit
Agreement, and accordingly agrees that from the date hereof it shall become a
“Subsidiary Borrower” under the Credit Agreement and agrees that from the date
hereof and until the payment in full of the principal of and interest on all
Revolving Loans made to it under the Credit Agreement and performance of all of
its other obligations thereunder in its capacity as a Subsidiary Borrower (other
than contingent indemnification or similar obligations not yet due and payable),
and termination hereunder of its status as a “Subsidiary Borrower” as provided
below, it shall perform, comply with and be bound by each of the provisions of
the Credit Agreement which are stated to apply to a “Borrower” or a “Subsidiary
Borrower.” Without limiting the generality of the foregoing, the Subsidiary
affirms the jurisdictional and other provisions of Section 14.12 and 14.13 of
the Credit Agreement and acknowledges that it has heretofore received a true and
correct copy of the Credit Agreement (including any modifications thereof or
supplements or waivers thereto) as in effect on the date hereof. In addition,
the Subsidiary authorizes the Company to act on its behalf as and to the extent
provided for in Section 2 of the Credit Agreement in connection with the
selection of Types and Interest Periods for Revolving Loans and with the
issuance of Swing Line Loans and Letters of Credit, and the conversion and
continuation of Revolving Loans.
So long as the principal of and interest on all Revolving Loans made to the
Subsidiary under the Credit Agreement shall have been paid in full and all other
obligations of the Subsidiary in its capacity as a Subsidiary Borrower (other
than contingent indemnification or similar obligations not yet due and payable)
shall have been fully performed, the Subsidiary may, upon not less than five
Business Days’ prior written notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), terminate its status as a “Subsidiary
Borrower”.



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




The Subsidiary makes and confirms all representations and warranties applicable
to it contained in Section 9 of the Credit Agreement.
CHOICE OF LAW. THIS SUBSIDIARY BORROWER SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK.



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Subsidiary has duly executed and delivered this
Subsidiary Borrower Supplement as of the date and year first above written.
[SUBSIDIARY NAME]
By:________________________________
Title:_______________________________
Address for Notices under the Credit Agreement:
Consented to:
REGAL-BELOIT CORPORATION
By:________________________________
Title:_______________________________
Consented to:
JPMORGAN CHASE BANK, N.A., as Administrative Agent


By:________________________________
Title:_______________________________






EXHIBIT G
FORM OF SOLVENCY CERTIFICATE


This Certificate is being delivered pursuant to Section 11.1.5 of the Credit
Agreement dated as of January 30, 2015 (the “Credit Agreement”), among
Regal-Beloit Corporation (the “Company”), the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent. Unless otherwise
defined herein, terms used herein have the meanings provided in the Credit
Agreement.
[●] hereby certifies that he/she is the Chief Financial Officer of the Company
and that he/she is knowledgeable of the financial and accounting matters of the
Company and its subsidiaries, the Credit Agreement and the covenants and
representations (financial and other) contained therein and that, as such,
he/she is authorized to execute and deliver this Certificate on behalf of the
Company.
The undersigned hereby further certifies, solely in his/her capacity as Chief
Financial Officer of the Company and not in an individual capacity, as follows:
1.    On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds thereof, the fair value of the
assets of the Company and its subsidiaries, on a consolidated basis, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise.
2.    On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds thereof, the present fair
saleable value of the property of the Company and its subsidiaries, on a
consolidated basis, will be greater than the amount that will be required to pay
the probable liabilities on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured.
3.    On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds thereof, the Company and its
subsidiaries, on a consolidated basis, will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured.
4.    On the date hereof, immediately after giving effect to the Transactions to
occur on the Closing Date, including the making of each Loan to be made on the
Closing Date and the application of the proceeds thereof, the Company and its
subsidiaries, on a consolidated basis, will not have an unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and proposed to be conducted following the date
hereof.
The financial information, projections and assumptions which underlie and form
the basis for the representations made in this certificate were based upon good
faith estimates and assumptions believed to be reasonable to the management of
the Company at the time made, in light of the circumstances under which they
were made (it being understood that such financial information, projections or
forecasts as they relate to future events are not to be viewed as fact and that
actual results during the period or periods covered by such financial
information, projections or assumptions may differ from the projected results
set forth therein by a material amount).
In computing the amount of the contingent liabilities of the Company and its
subsidiaries as of the date hereof, such liabilities have been computed at the
amount that, in light of all the facts and circumstances existing as of the date
hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.


[Remainder of this page intentionally left blank]
IN WITNESS WHEREOF, the undersigned has executed this Certificate solely in
his/her capacity as Chief Financial Officer of the Company (and not in an
individual capacity) this [●] day of [●].


REGAL-BELOIT CORPORATION


By:______________________________
Name:
Title: Chief Financial Officer






EXHIBIT H
FORM OF REVOLVING MATURITY DATE EXTENSION REQUEST


JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders referred to below,

[Date]




Ladies and Gentlemen:


Reference is made to the Credit Agreement, dated as of January 30, 2015 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”), among Regal-Beloit Corporation, various subsidiaries thereof,
various financial institutions and JPMorgan Chase Bank, N.A., as Administrative
Agent. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. In accordance with
Section 6.4 of the Credit Agreement, the undersigned hereby requests an
extension of the Revolving Maturity Date from January 30, [●] to January 30,
[●].


Very truly yours,






REGAL-BELOIT CORPORATION
By:
 
 
Name:
 
Title:










Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




EXHIBIT I-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of January 30, 2015
(as amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among Regal-Beloit Corporation (the “Company”), various subsidiaries
thereof, various financial institutions and JPMorgan Chase Bank, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 7.7(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of a Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




EXHIBIT I-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of January 30, 2015
(as amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among Regal-Beloit Corporation (the “Company”), various subsidiaries
thereof, various financial institutions and JPMorgan Chase Bank, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 7.7(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of a Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




EXHIBIT I-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of January 30, 2015
(as amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among Regal-Beloit Corporation (the “Company”), various subsidiaries
thereof, various financial institutions and JPMorgan Chase Bank, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 7.7(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of a
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.









Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]



Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




EXHIBIT I-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of January 30, 2015
(as amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among Regal-Beloit Corporation (the “Company”), various subsidiaries
thereof, various financial institutions and JPMorgan Chase Bank, N.A., as
Administrative Agent.
Pursuant to the provisions of Section 7.7(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of a Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:   
 
Name:
 
Title:




Americas 90346382 (2K)
 
 




--------------------------------------------------------------------------------




Date: ________ __, 20[ ]







Americas 90346382 (2K)
 
 



 